 

Exhibit 10.1

 

EXECUTION VERSION



 

 

AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT

 

dated as of

 

July 28, 2015

 

among

 

MEDLEY CAPITAL CORPORATION,

as Borrower

 

The LENDERS Party Hereto

 

and

 

ING CAPITAL LLC,
as Administrative Agent,

Arranger and Bookrunner



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I   DEFINITIONS       Section 1.01. Defined Terms 1
Section 1.02. Classification of Loans and Borrowings 37 Section 1.03. Terms
Generally 37 Section 1.04. Accounting Terms; GAAP 38 Section 1.05. Currencies
Generally 38 Section 1.06. Special Provisions Relating to Euro 39 Section 1.07.
Actions Simultaneous 39       Article II   THE CREDITS       Section 2.01. The
Commitments 40 Section 2.02. Loans and Borrowings 40 Section 2.03. Requests for
Borrowings 42 Section 2.04. Funding of Borrowings 43 Section 2.05. Interest
Elections 44 Section 2.06. Termination, Reduction or Increase of the Commitments
45 Section 2.07. Repayment of Loans; Evidence of Debt 49 Section 2.08.
Prepayment of Loans 50 Section 2.09. Fees 53 Section 2.10. Interest 54
Section 2.11. Eurocurrency Borrowing Provisions 55 Section 2.12. Increased Costs
56 Section 2.13. Break Funding Payments 57 Section 2.14. Taxes 58 Section 2.15.
Payments Generally; Pro Rata Treatment: Sharing of Set-offs 61 Section 2.16.
Defaulting Lenders 63 Section 2.17. Mitigation Obligations; Replacement of
Lenders 64       Article III   REPRESENTATIONS AND WARRANTIES      
Section 3.01. Organization; Powers 65 Section 3.02. Authorization;
Enforceability 65 Section 3.03. Governmental Approvals; No Conflicts 65
Section 3.04. Financial Condition; No Material Adverse Effect 66 Section 3.05.
Litigation 66

 

(i)

 

 

Section 3.06. Compliance with Laws and Agreements 66 Section 3.07. Taxes 67
Section 3.08. ERISA 67 Section 3.09. Disclosure 67 Section 3.10. Investment
Company Act; Margin Regulations. 68 Section 3.11. Material Agreements and Liens
68 Section 3.12. Subsidiaries and Investments 69 Section 3.13. Properties 69
Section 3.14. Solvency 69 Section 3.15. Affiliate Agreements 69 Section 3.16.
Structured Subsidiaries 70 Section 3.17. Security Documents. 70 Section 3.18.
Compliance with Sanctions. 70 Section 3.19. Anti-Money Laundering Program 70
Section 3.20. Foreign Corrupt Practices Act. 71       Article IV   CONDITIONS  
    Section 4.01. Restatement Effective Date 71 Section 4.02. Each Credit Event
74       Article V   AFFIRMATIVE COVENANTS       Section 5.01. Financial
Statements and Other Information 75 Section 5.02. Notices of Material Events 78
Section 5.03. Existence; Conduct of Business 78 Section 5.04. Payment of
Obligations 79 Section 5.05. Maintenance of Properties; Insurance 79
Section 5.06. Books and Records; Inspection and Audit Rights 79 Section 5.07.
Compliance with Laws and Agreements 80 Section 5.08. Certain Obligations
Respecting Subsidiaries; Further Assurances 80 Section 5.09. Use of Proceeds 84
Section 5.10. Status of RIC and BDC 84 Section 5.11. Investment Policies 84
Section 5.12. Portfolio Valuation and Diversification Etc.; Risk Factor Ratings
84 Section 5.13. Calculation of Borrowing Base 90 Section 5.14. Anti-Hoarding of
Assets at Non-Pledged Financing Subsidiaries. 99       Article VI   NEGATIVE
COVENANTS       Section 6.01. Indebtedness 100

 

 

 

 

Section 6.02. Liens 102 Section 6.03. Fundamental Changes 103 Section 6.04.
Investments 105 Section 6.05. Restricted Payments 105 Section 6.06. Certain
Restrictions on Subsidiaries 106 Section 6.07. Certain Financial Covenants 107
Section 6.08. Transactions with Affiliates 108 Section 6.09. Lines of Business
108 Section 6.10. No Further Negative Pledge 108 Section 6.11. Modifications of
Indebtedness and Affiliate Agreements 109 Section 6.12. Payments of Term Loans
and Longer-Term Indebtedness 109 Section 6.13. Modification of Investment
Policies 110 Section 6.14. SBIC Guarantee 110 Section 6.15. Derivative
Transactions 110       Article VII   EVENTS OF DEFAULT   Article VIII   THE
ADMINISTRATIVE AGENT       Section 8.01. Appointment of the Administrative Agent
114 Section 8.02. Capacity as Lender 114 Section 8.03. Limitation of Duties;
Exculpation 115 Section 8.04. Reliance 115 Section 8.05. Sub-Agents 115
Section 8.06. Resignation; Successor Administrative Agent 116 Section 8.07.
Reliance by Lenders 116 Section 8.08. Modifications to Loan Documents 116      
Article IX   MISCELLANEOUS       Section 9.01. Notices; Electronic
Communications 117 Section 9.02. Waivers; Amendments 119 Section 9.03. Expenses;
Indemnity; Damage Waiver 122 Section 9.04. Successors and Assigns 124
Section 9.05. Survival 128 Section 9.06. Counterparts; Integration;
Effectiveness; Electronic Execution 128 Section 9.07. Severability 129
Section 9.08. Right of Setoff 129 Section 9.09. Governing Law; Jurisdiction; Etc
129 Section 9.10. WAIVER OF JURY TRIAL 130

 

 

 

 

Section 9.11. Judgment Currency 130 Section 9.12. Headings 131 Section 9.13.
Treatment of Certain Information; Confidentiality 131 Section 9.14. USA PATRIOT
Act 132 Section 9.15. Termination 132 Section 9.16. Amendment and Restatement
133

 

SCHEDULE 1.01(a) - Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b) - Commitments SCHEDULE 1.01(c) - Risk Factors SCHEDULE 1.01(d) -
Eligibility Criteria SCHEDULE 3.11(a) - Material Agreements SCHEDULE 3.11(b) -
Liens SCHEDULE 3.12(a) - Subsidiaries SCHEDULE 3.12(b) - Investments SCHEDULE
6.08 - Certain Affiliate Transactions

 

EXHIBIT A - Form of Assignment and Assumption EXHIBIT B - Form of Borrowing Base
Certificate EXHIBIT C - Form of Amended and Restated Promissory Note EXHIBIT D -
Form of Borrowing Request

 

 

 

 

AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of July
28, 2015 (this “Agreement”), among MEDLEY CAPITAL CORPORATION, a Delaware
corporation (the “Borrower”), the LENDERS party hereto, and ING CAPITAL LLC, as
Administrative Agent (in such capacity, the “Administrative Agent”).

 

WHEREAS, the Borrower and the Administrative Agent entered into that certain
Senior Secured Revolving Credit Agreement dated as of August 4, 2011 (as the
same has been amended, supplemented or otherwise modified from time to time
until the date hereof, the “Existing Credit Agreement”) with the lenders party
thereto from time to time (the “Existing Lenders”), pursuant to which the
Existing Lenders extended certain commitments and made certain loans to the
Borrower (the “Existing Loans”);

 

WHEREAS, the Borrower desires to amend and restate the Existing Credit Agreement
to make certain changes, including to extend the maturity date and to provide
for increased commitments from certain of the Existing Lenders (the “Increasing
Existing Lenders”) and new commitments from certain lenders party to this
Agreement (the “New Lenders”); and

 

WHEREAS, the Borrower wishes to prepay in full the pro rata portion of the Loans
and other obligations owing to certain Existing Lenders identified in writing by
the Administrative Agent to the Borrower (the “Exiting Lenders”) with a
corresponding termination of each such Exiting Lenders’ commitments;

 

WHEREAS, the Existing Lenders are willing to make such changes to the Existing
Credit Agreement, and the New Lenders and the Increasing Existing Lenders are
willing to provide new commitments, each upon the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree that, effective as
of the Restatement Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

 

Article I

DEFINITIONS

 

Section 1.01.         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below and the terms defined in Section 5.13
have the meanings assigned thereto in such section:

 

“2019 Notes” means the Borrower’s 7.125% Unsecured Notes due 2019 in an
aggregate principal amount of $40,000,000.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

 

 

 

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.

 

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

 

“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

 

“Affiliate Agreements” means, collectively, (a) the Investment Management
Agreement, dated as of January 19, 2011, between the Borrower and the Investment
Advisor, and (b) the Administration Agreement, dated as of January 19, 2011,
between the Borrower and the Investment Advisor.

 

“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).

 

“Agreed Foreign Currency” means, at any time, Canadian Dollars and, with the
prior consent of each Multicurrency Lender, any other Foreign Currency, so long
as, in respect of such Canadian Dollars or other Foreign Currency, at such time
(a) such Foreign Currency is dealt with in the London interbank deposit market,
(b) such Foreign Currency is freely transferable and convertible into Dollars in
the London foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency is required to
permit use of such Foreign Currency by any Multicurrency Lender for making any
Loan hereunder and/or to permit the Borrower to borrow and repay the principal
thereof and to pay the interest thereon, unless such authorization has been
obtained and is in full force and effect.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%, (c) the LIBO Rate for deposits in Dollars for
a period of three (3) months plus 1% and (d) zero. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate, or such LIBO Rate,
as the case may be.

 

2

 

 

“Applicable Commitment Fee Rate” means, with respect to any day during the
period commencing on the Original Effective Date and ending on the earlier of
the date the Commitments are terminated and the Revolving Termination Date, a
rate per annum equal to (x) 1.00%, if the used portion of the aggregate
Commitments as of the close of business on such day (after giving effect to
Borrowings, prepayments and Commitment reductions on such day) is less than or
equal to an amount equal to thirty-five percent (35%) of such aggregate
Commitments and (y) 0.50% if the used portion of the aggregate Commitments as of
the close of business on such day (after giving effect to Borrowings,
prepayments and Commitment reductions on such day) is greater than an amount
equal to thirty-five percent (35%) of such aggregate Commitments. For purposes
of determining the Applicable Commitment Fee Rate, the Commitments shall be
deemed to be used to the extent of the outstanding Loans of all Lenders.

 

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentage shall be determined based upon the Dollar Loans
then outstanding, giving effect to any assignments pursuant to Section 9.04(b).

 

“Applicable Margin” means (a) 1.75% per annum, in the case of ABR Loans and (b)
2.75% per annum, in the case of Eurocurrency Loans; provided, however, that if
the Borrower maintains a Minimum Credit Rating, the “Applicable Margin” means
(a) 1.50% per annum, in the case of ABR Loans and (b) 2.50% per annum, in the
case of Eurodollar Loans.

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentage
shall be determined based upon the Multicurrency Loans then outstanding, giving
effect to any assignments pursuant to Section 9.04(b).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired in full, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments pursuant to Section 9.04(b).

 

“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities as set forth on Schedule 1.01(a),(c) in the
case of any foreign Portfolio Investment, any foreign broker-dealer of
internationally recognized standing or an Affiliate thereof, in the case of each
of clauses (a), (b) and (c) above, as set forth on Schedule 1.01(a) or (d) any
other bank or broker-dealer acceptable to the Administrative Agent in its
reasonable determination.

 

3

 

 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule 1.01(a) or any other pricing or quotation service (a) approved by the
Board of Directors of the Borrower, (b) designated in writing by the Borrower to
the Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Borrower that such pricing or
quotation service has been approved by the Borrower), and (c) acceptable to the
Administrative Agent in its reasonable determination.

 

“Approved Third-Party Appraiser” means any of Houlihan Lokey, Duff & Phelps LLC,
Murray, Devine and Company, Lincoln Advisors, Valuation Research Corporation and
their respective Affiliates that provide valuation services, in each case only
so long as such firm has been approved by a resolution of the Board of Directors
of the Borrower to assist the Board of Directors of the Borrower in making
valuations of portfolio assets to determine the Borrower’s compliance with the
applicable provisions of this Agreement, or any other Independent nationally
recognized third-party appraisal firm approved by the Board of Directors and
engaged for that purpose and acceptable to the Administrative Agent in its
reasonable discretion; provided that, in each case to the extent such Approved
Third-Party Appraiser requests or requires a non-reliance letter,
confidentiality agreement or similar agreement prior to allowing the
Administrative Agent to review the written valuation report of the Approved
Third-Party Appraiser referred to in the first sentence of Section
5.12(b)(ii)(B)(y), such Administrative Agent and such Approved Third-Party
Appraiser shall have entered into such a letter or agreement.

 

“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness (which, for the avoidance
of doubt, shall include Guarantees made by the Borrower pursuant to Section
6.01(l)) of the Borrower and its Subsidiaries (all as determined pursuant to the
Investment Company Act and any orders of the SEC issued to the Borrower
thereunder). For clarity, the calculation of the Asset Coverage Ratio shall be
made in accordance with any exemptive order issued by the Securities and
Exchange Commission under Section 6(c) of the Investment Company Act relating to
the exclusion of any Indebtedness of any SBIC Subsidiary from the definition of
Senior Securities only so long as (a) such order is in effect, and (b) no
obligations have become due and owing pursuant to the terms of any Permitted
SBIC Guarantee. For the avoidance of doubt, the outstanding utilized notional
amount of any Total Return Swap less all of the cash collateral supporting such
Total Return Swap at such time shall be treated as a Senior Security for the
purposes of calculating the Asset Coverage Ratio.

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and promptly transferred to a Financing
Subsidiary pursuant to the terms of Section 6.03(f) hereof.

 

4

 

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.06(f).

 

“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Revolver Termination Date and the date
of termination of the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Board of Directors” means, with respect to any person, (a) in the case of any
corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers of such person, or if there is
none, the Board of Directors of the managing member of such Person, (c) in the
case of any partnership, the Board of Directors of the general partner of such
person and (d) in any other case, the functional equivalent of the foregoing.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrower External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Borrower Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (i) (a) the aggregate Covered Debt Amount as of such
date exceeds (b) the Borrowing Base as of such date, or (ii) (a) the aggregate
Covered Debt Amount as of such date exceeds the sum of (b) (x) the aggregate
Value of all Eligible Portfolio Investments included in the Borrowing Base, less
(y) the aggregate Value of all Eligible Portfolio Investments issued by the six
largest issuers (for the avoidance of doubt, the calculation of Value for
purposes of this clause (ii) shall be made without taking into account any
Advance Rate).

 

5

 

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably acceptable to the Administrative Agent.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency.

 

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article VII.

 

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in paragraph (h) or (i) of Article VII or (b) an acceleration
of Loans pursuant to Article VII.

 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

 

“Canadian Issuer” shall mean any Person (i) organized under the laws of Canada
or any province thereof, (ii) domiciled in Canada or (iii) with principal
operations or any other material property or other material assets pledged as
collateral and located in Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, solely with respect to any
change in GAAP after the Restatement Effective Date with respect to the
accounting for leases as either operating leases o capital leases, any lease
that is not (or would not be) a capital lease under GAAP as in effect on the
Restatement Effective Date shall not be treated as a capital lease, and any
lease that would be treated as a capital lease under GAAP as in effect on the
Restatement Effective Date shall continue to be treated as a capital lease,
hereunder and under the other Loan Documents, notwithstanding such change in
GAAP after the Restatement Effective Date, and all determinations of Capital
Lease Obligations shall be made consistently therewith (i.e. ignoring any such
changes in GAAP after the Restatement Effective Date).

 

6

 

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)          Short-Term U.S. Government Securities (as defined in Section 5.13);

 

(b)          investments in commercial paper maturing within 180 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States or any State thereof or under the laws of Canada
or any province thereof or, if consented to by the Administrative Agent in its
sole discretion, the jurisdiction or any constituent jurisdiction thereof of any
other Agreed Foreign Currency; provided that such certificates of deposit,
banker’s acceptances and time deposits are held in a securities account (as
defined in the Uniform Commercial Code) through which the Collateral Agent can
perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

 

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s; and

 

(e)          investments in money market funds and mutual funds which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (d) above;

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars.

 

7

 

 

“CDOR Rate” means, with respect to any Interest Period, the rate per annum equal
to the average of the annual yield rates applicable to Canadian Dollar bankers’
acceptances at or about 10:00 a.m. (Toronto, Ontario time) on the day that is
two Business Days prior to the first day of the Interest Period as reported on
the “CDOR Page” (or any display substituted therefor) of Reuters Monitor Money
Rates Service (or such other page or commercially available source displaying
Canadian interbank bid rates for Canadian dollar bankers’ acceptances as may be
designated by the Administrative Agent from time to time in its reasonable
discretion) for a term equivalent to such Interest Period.

 

“CFC” means an entity that is a “controlled foreign corporation” of any Obligor
within the meaning of Section 957 of the Code, but only to the extent the
Obligor or a subsidiary thereof is a “United States Shareholder” (within the
meaning of Section 951(b) of the Code).

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than the Permitted Holders,
of shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
requisite members of the board of directors of the Borrower nor (ii) appointed
by a majority of the directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than the Permitted
Holders.

 

“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Original Effective Date, (b) any change in any law, rule or regulation
or treaty or in the interpretation, implementation or application thereof by any
Governmental Authority after the Original Effective Date or (c) compliance by
any Lender (or, for purposes of Section 2.12(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Original Effective Date; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee On Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; and, when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or a Multicurrency Commitment.

 

8

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agent” means ING Capital LLC in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

 

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.06(f).

 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.06(f).

 

“Consolidated Adjusted Interest Expense” means, for any period with respect to
the Borrower and its Subsidiaries on a consolidated basis, the sum of (x) cash
interest paid in respect of the stated rate of interest (including any default
rate of interest, if applicable) applicable to any Indebtedness plus (y) the net
amount paid in cash (or minus the net amount received in cash) under Hedging
Agreements permitted under Section 6.04 relating to interest during such period
and to the extent not already taken into account under clause (x), plus (z) if
any Financing Subsidiary is a counterparty to any Total Return Swap, the net
amount paid in cash relating to interest (on the outstanding utilized notional
amount of such Total Return Swap less all of the cash collateral supporting such
Total Return Swap) during such period.

 

“Consolidated EBIT” means, for any period with respect to the Borrower and its
Subsidiaries on a consolidated basis, income (including, for the avoidance of
doubt, interest and fees generated by Total Return Swap reference assets) after
deduction of all expenses and other proper charges other than Taxes,
Consolidated Interest Expense and non-cash employee stock options expense and
excluding (a) net realized gains or losses (including, for the avoidance of
doubt, in connection with the sale or repayment of Total Return Swap reference
assets), (b) net change in unrealized appreciation or depreciation, (c) gains on
re-purchases of Indebtedness, (d) the amount of interest paid-in-kind to the
Borrower or any of its Subsidiaries (“PIK”) to the extent such amount exceeds
the sum of (i) PIK interest collected in cash (including any amortization
payments on such applicable debt instrument up to the amount of PIK interest
previously capitalized thereon) and (ii) realized gains collected in cash (net
of realized losses); provided that the amount determined pursuant to this clause
(d)(ii) shall not be less than zero, all as determined in accordance with GAAP,
and (e)  other non-cash charges and gains to the extent included to calculate
income.

 

“Consolidated Interest Coverage Ratio” means the ratio of as of the last day of
any fiscal quarter of the Borrower of (a) Consolidated EBIT for the four fiscal
quarter period then ending, taken as a single accounting period, to
(b) Consolidated Adjusted Interest Expense for such four fiscal quarter period.

 

9

 

 

“Consolidated Interest Expense” means, with respect to a Person and for any
period, the sum of (x) the total consolidated interest expense in respect of
Indebtedness (including capitalized interest expense and interest expense
attributable to Capital Lease Obligations) of such Person and in any event shall
include all interest expense with respect to any Indebtedness in respect of
which such Person is wholly or partially liable plus (y) the net amount payable
(or minus the net amount receivable) under Hedging Agreements permitted under
Section 6.04 relating to interest during such period (whether or not actually
paid or received during such period) and to the extent not already taken into
account under clause (x), plus (z) if any Financing Subsidiary is a counterparty
to any Total Return Swap, the interest payable (on the outstanding utilized
notional amount of such Total Return Swap less all of the cash collateral
supporting such Total Return Swap) during such period (whether or not actually
paid or received during such period).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).

 

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate principal
amount (including any increase in the aggregate principal amount resulting from
payable-in-kind interest) of Other Covered Indebtedness outstanding on such
date, plus (z) the aggregate amount of Guarantees of the Borrower pursuant to
Section 6.01(l) on such date.

 

“Covered Taxes” means Taxes, other than Excluded Taxes and Other Taxes, imposed
on or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document.

 

“Currency” means Dollars or any Foreign Currency.

 

“Custodian” means U.S. Bank National Association, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Borrower holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

 

“Custodian Account” means an account subject to a Custodian Agreement.

 

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance acceptable
to the Collateral Agent.

 

10

 

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans within three
(3) Business Days of the date required to be funded by it hereunder, unless, in
the case of any Loans, such Lender’s failure is based on such Lender’s
reasonable determination that the conditions precedent to funding such Loan
under this Agreement have not been met, such conditions have not otherwise been
waived in accordance with the terms of this Agreement and such Lender has
advised the Administrative Agent in writing (with reasonable detail of those
conditions that have not been satisfied) prior to the time at which such funding
was to have been made, (b) notified the Borrower, the Administrative Agent, or
any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement that it
does not intend to comply with its funding obligations under this Agreement
(unless such writing or public statement states that such position is based on
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) cannot be satisfied), (c) failed,
within three (3) Business Days after request by the Administrative Agent to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent), (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount (other
than a de minimis amount) required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) other than via an Undisclosed Administration, either (i) has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or has a
parent company that has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it (unless in the case of
any Lender referred to in this clause (e) the Borrower and the Administrative
Agent shall be satisfied in the exercise of their respective reasonable
discretion that such Lender intends, and has all approvals required to enable
it, to continue to perform its obligations as a Lender hereunder); provided that
a Lender shall not qualify as a Defaulting Lender solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or of the exercise of control over such Lender or any Person
controlling such Lender, by a Governmental Authority or instrumentality thereof,
or solely as a result of an Undisclosed Administration, so long as such
ownership interest or Undisclosed Administration does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.

 

11

 

 

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Loan Documents.

 

“Direct Competitor” means any Person designated by the Borrower to the
Administrative Agent that is a business development company and is a “direct
competitor” of the Borrower, and is specified on a list, which shall not include
more than twenty (20) such Persons, on file with the Administrative Agent on the
Restatement Effective Date, which such list may be updated (but in no event will
include more than twenty (20) Persons) from time to time when no Event of
Default is in existence by the Borrower with the consent of the Administrative
Agent, such consent not to be unreasonably withheld, and which list shall be
made available by the Administrative Agent to the Lenders upon request.

 

“Disqualified Equity Interests” means stock of the Borrower that after its
issuance is subject to any agreement between the holder of such stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate such stock, other than (x) as a result of a Change of
Control, or (y) in connection with any purchase, redemption, retirement,
acquisition, cancellation or termination with, or in exchange for, shares of
stock.

 

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Loans denominated in Dollars, as such commitment may
be (a) reduced or increased from time to time pursuant to Section 2.06 or
reduced from time to time pursuant to Section 2.08 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The aggregate amount of each Lender’s Dollar Commitment as of the
Restatement Effective Date is set forth on Schedule 1.01(b), or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Lenders’ Dollar
Commitments as of the Restatement Effective Date is $100,500,000.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such Foreign Currency for Dollars in
the London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

 

“Dollar Lender” means the Persons listed on Schedule 1.01(b) (as amended
pursuant to Section 2.06) as having Dollar Commitments and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption that
provides for it to assume a Dollar Commitment or to acquire Revolving Dollar
Credit Exposure, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

 

“Dollar Loan” means a Loan denominated in Dollars made pursuant to a Dollar
Commitment.

 

12

 

 

“Dollars” or “$” refers to lawful money of the United States.

 

“Eligible Liens” means, any right of offset, banker’s lien, security interest or
other like rights against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account; provided that such rights are subordinated, pursuant to the
terms of the Custodian Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein.

 

“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash and
Cash Equivalents held by any Obligor) that, in each case, meets all of the
criteria set forth on Schedule 1.01(d) hereto; provided, that no Portfolio
Investment, Cash or Cash Equivalent shall constitute an Eligible Portfolio
Investment or be included in the Borrowing Base if the Collateral Agent does not
at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment, Cash or Cash
Equivalent or if such Portfolio Investment, Cash or Cash Equivalent has not been
or does not at all times continue to be Delivered (as defined in the Guarantee
and Security Agreement). Without limiting the generality of the foregoing, it is
understood and agreed that (i) any Portfolio Investments that have been
contributed or sold, purported to be contributed or sold or otherwise
transferred to any Financing Subsidiary, or held by any Financing Subsidiary, or
which secure obligations of any Financing Subsidiary, and (ii) Special Equity
Interests shall not be treated as Eligible Portfolio Investments until
distributed, sold or otherwise transferred to the Borrower free and clear of all
Liens (other than Eligible Liens). Notwithstanding the foregoing, nothing herein
shall limit the provisions of Section 5.12(b)(i), which provide that, for
purposes of this Agreement, all determinations of whether an Investment is to be
included as an Eligible Portfolio Investment shall be determined on a
settlement-date basis (meaning that any Investment that has been purchased will
not be treated as an Eligible Portfolio Investment until such purchase has
settled, and any Eligible Portfolio Investment which has been sold will not be
excluded as an Eligible Portfolio Investment until such sale has settled);
provided that no such Investment shall be included as an Eligible Portfolio
Investment to the extent it has not been paid for in full.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

13

 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
occurrence of any nonexempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA which could result in liability
to an Lender; (h) the failure to make any required contribution to a
Multiemployer Plan or failure to make by its due date any required contribution
to any Plan; (i) the receipt by the Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; or (j) the
incurrence with respect to any “employee benefit plan” as defined in
Section 3(3) of ERISA that is sponsored or maintained by the Borrower of any
material liability for post-retirement health or welfare benefits, except as may
be required by 4980B of the Code or similar laws.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of the Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having become a party to any Loan
Document), (b) any branch profits taxes or backup withholding taxes imposed by
the United States or any tax similar to a branch profits tax imposed by any
other jurisdiction in which the Borrower is located, (c) (other than to the
extent such withholding would not have been imposed but for the occurrence of a
CAM Exchange) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.17(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.14(e), except to the extent,
other than in a case of failure to comply with Section 2.14(e), that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a) and (d) any Taxes imposed under FATCA.

 

14

 

 

“Existing Affiliate Investment” has the meaning assigned to such term in
Section 5.13.

 

“Exiting Lender” has the meaning assigned to such term in the preamble to this
Agreement.

 

“External Quoted Value” has the meaning set forth in Section 5.12(b)(ii).

 

“External Unquoted Value” means (i) with respect to Borrower Tested Assets, the
Borrower External Unquoted Value and (ii) with respect to IVP Tested Assets, the
IVP External Unquoted Value.

 

“FATCA” means sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amendment or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code or any legislation or
other official guidance or official requirements adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

 

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

 

“Foreign Currency” means at any time any currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

15

 

 

“Foreign Lender” means any Lender or any other recipient of payments hereunder
from the Borrower that, in each case, is not (a) a citizen or resident of the
United States, (b) a corporation, partnership or other entity created or
organized in or under the laws of the United States (or any jurisdiction
thereof) or (c) any estate or trust that is subject to U.S. federal income
taxation regardless of the source of its income.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means the government of the United States or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

“Guarantee and Security Agreement” means the Second Amended and Restated
Guarantee, Pledge and Security Agreement, dated as of the date hereof among the
Borrower, the Subsidiary Guarantors, the Administrative Agent, the
administrative agent under the Term Loan Credit Facility, each holder (or a
representative, agent or trustee therefor) from time to time of any Secured
Longer-Term Indebtedness, and the Collateral Agent, as the same shall be
amended, restated, modified and supplemented from time to time.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

 

16

 

 

“Hedging Agreement” means (i) any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
and (ii) any credit default swaps.

 

“Hedging Agreement Obligations” has the meaning specified in the Guarantee and
Security Agreement as in effect on the Restatement Effective Date.

 

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as “Immaterial Subsidiaries” by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria at all times: (a) such Subsidiaries and their
Subsidiaries do not hold any Eligible Portfolio Investment; (b) the aggregate
assets of all such Subsidiaries and their Subsidiaries (on a consolidated basis)
do not exceed an amount equal to 3% of the consolidated assets of the Borrower
and its Subsidiaries; and (c) the aggregate revenues of all such Subsidiaries
and their Subsidiaries (on a consolidated basis) for the most recent period of
four consecutive fiscal quarters of such Subsidiaries and their Subsidiaries for
which financial statements required to be delivered pursuant to Section 5.01 do
not exceed an amount equal to 3% of the consolidated revenues of the Borrower
and its Subsidiaries on a pro forma basis for such period; provided, further
that if the aggregate assets or revenues of all Subsidiaries designated by the
Borrower as “Immaterial Subsidiaries” (and not redesignated) shall as at any
such time exceed the limits set forth in clauses (a), (b) and (c) above, then
all such Subsidiaries shall be deemed not to be Immaterial Subsidiaries unless
and until the Borrower shall redesignate one or more as not Immaterial
Subsidiaries, in each case in a written notice to the Administrative Agent, and,
as a result thereof, the aggregate assets and revenues of all Subsidiaries still
designated as “Immaterial Subsidiaries” do not exceed such limits.

 

“Increasing Existing Lender” has the meaning assigned to such term in the
preamble to this Agreement.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.06(f).

 

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) deposits, loans or advances of any
kind that are required to be accounted for under GAAP as a liability on the
financial statements of an Obligor (other than deposits received in connection
with a Portfolio Investment in the ordinary course of the Obligor’s business
(including, but not limited to, any deposits or advances in connection with
expense reimbursement, prepaid agency fees, other fees, indemnification, work
fees, tax distributions or purchase price adjustments)), (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar debt instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (other than trade accounts payable and accrued expenses in the
ordinary course of business not past due for more than 90 days after the date on
which such trade account payable was due), (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed (with the value of such debt
being the lower of the outstanding amount of such debt and the fair market value
of the property subject to such Lien), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) the amount such
Person would be obligated for under any Hedging Agreement if such Hedging
Agreement was terminated at the time of determination, (j) Disqualified Equity
Interests and (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor (or such Person is not otherwise liable for such
Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not include
(x) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset or Investment to satisfy
unperformed obligations of the seller of such asset or Investment or (y) a
commitment arising in the ordinary course of business to make a future Portfolio
Investment or fund the delayed draw or unfunded portion of any existing
Portfolio Investment.

 

17

 

 

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment adviser or any Affiliate thereof) other than ownership
of publicly traded stock of the Borrower or any such Subsidiary or Affiliate
with a market value not to exceed $1,000,000 and (b) is not an officer,
employee, promoter, underwriter, trustee, partner, director or a Person
performing similar functions of the Borrower or of its Subsidiaries or
Affiliates (including its investment advisor or any Affiliate thereof).

 

“Independent Valuation Provider” means any of Houlihan Lokey, Duff & Phelps LLC,
Murray, Devine and Company, Lincoln Advisors, Valuation Research Corporation,
Alvarez & Marsal and their respective Affiliates that provide valuation
services, or any other Independent nationally recognized third-party appraisal
firm selected by the Administrative Agent and reasonably acceptable to the
Borrower.

 

“Industry Classification Group” means any of the industry group classification
groups that are currently in effect by Moody’s or may be subsequently
established by Moody’s and provided by the Borrower to the Lenders.

 

“ING” means ING Capital LLC.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

 

18

 

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Eurocurrency Loan or
Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Maturity Date, a period of less than one month’s duration commencing on the
date of such Loan or Borrowing and ending on the Maturity Date, as specified in
the applicable Borrowing Request or Interest Election Request; provided, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period (other than an Interest Period pertaining to a
Eurocurrency Borrowing denominated in a Foreign Currency that ends on the
Maturity Date that is permitted to be of less than one month’s duration as
provided in this definition) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan, and the date of a Borrowing comprising Loans that
have been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loans.

 

“Internal Value” has the meaning set forth in Section 5.12(b)(ii).

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

 

“Investment Advisor” means MCC Advisors LLC, a Delaware limited liability
company, or an Affiliate thereof.

 

“Investment Advisor Departure Event” means any of the following events:

 

(a)          the Investment Advisor shall cease to be the investment adviser of
the Borrower; or

 

(b)          the Permitted Holders cease to, directly or indirectly, Control the
Investment Advisor.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

19

 

 

“Investment Policies” means (i) the investment policies and procedures outlined
on pages 53 to 56 of the Prospectus filed in connection with the Borrower’s
initial public offering of 11,111,112 shares of common stock, (ii) the written
statement of the Borrower’s qualifying asset policy delivered on the Original
Effective Date and (iii) the written statement of the Borrower’s investment
allocation policies between affiliated investment vehicles managed directly or
indirectly by Medley Capital LLC, delivered on the Original Effective Date (and
any modification thereof that is consistent with Amendment No.2 to the
Application for an Order Pursuant to Sections 57(a)(4) and 57(i) of the
Investment Company Act filed on July 8, 2011), as each of the above may be
amended from time to time by a Permitted Policy Amendment.

 

“IVP External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“IVP Supplemental Cap” has the meaning assigned to such term in Section 9.03(a).

 

“IVP Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Largest Industry Classification Group” means, as of any date of determination,
the single Industry Classification Group to which the greatest portion of
Eligible Portfolio Investments in the Borrowing Base has been assigned pursuant
to Section 5.12(a).

 

“Lenders” means the Persons listed on Schedule 1.01(b) (as amended pursuant to
Section 2.06) as having Commitments and any other Person that shall have become
a party hereto pursuant to an Assignment and Assumption that provides for it to
assume a Commitment or to acquire Revolving Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“LIBO Rate” means, for any Interest Period for any Eurocurrency Borrowing
denominated in any Currency, (a) in the case of Loans denominated in Canadian
Dollars, the CDOR Rate and (b) for Loans denominated in any other Currency, the
Intercontinental Exchange Benchmark Administration Ltd. LIBOR Rate (or the
successor thereto if the Intercontinental Exchange Benchmark Administration Ltd.
is no longer making such rates available) per annum for deposits in such
Currency for a period equal to the Interest Period appearing on the display
designated as Reuters Screen LIBOR01 Page (or such other page on that service or
such other service designated by the Intercontinental Exchange Benchmark
Administration Ltd. (or the successor thereto if the Intercontinental Exchange
Benchmark Administration Ltd. is no longer making such rates available) for the
display of such Administration’s Interest Settlement Rates for deposits in such
Currency) as of 11:00 a.m., London time on the day that is two Business Days
prior to the first day of the Interest Period (or if such Reuters Screen LIBOR01
Page is unavailable for any reason at such time, the rate which appears on the
Reuters Screen ISDA Page as of such date and such time); provided, that if the
Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBO Rate for purposes of this
definition shall mean the rate of interest determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the nearest 1/100th of
1%) of the rates per annum at which deposits in such Currency are offered to the
Administrative Agent two (2) business days preceding the first day of such
Interest Period by leading banks in the London interbank market as of 11:00 a.m.
for delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the
Administrative Agent’s portion of the relevant Eurocurrency Borrowing; provided,
further that if the LIBO Rate is less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

20

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the
purchase or call price), except in favor of the issuer thereof (and, for the
avoidance of doubt, in the case of Investments that are loans or other debt
obligations, restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien” and, in the case of Portfolio
Investments that are equity securities, excluding customary drag-along,
tag-along, right of first refusal, restrictions on assignments or transfers and
other similar rights in favor of other equity holders of the same issuer). For
the avoidance of doubt, no Portfolio Investment shall be an Eligible Portfolio
Investment unless, among the other requirements set forth in this Agreement, (i)
such Investment is subject only to Eligible Liens and (ii) such Investment is
Transferable.

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
delivered pursuant to Section 2.07(f) and the Security Documents.

 

“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than the Financing
Subsidiaries), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or the ability of the Obligors to perform their respective
obligations thereunder.

 

“Material Indebtedness” means (a) Term Loan Indebtedness, (b) other Indebtedness
(other than the Loans and Hedging Agreements), of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$10,000,000, (c) obligations in respect of one or more Hedging Agreements or
other swap or derivative transactions (including any Total Return Swap) under
which the maximum aggregate amount (giving effect to any legally enforceable
netting agreements) that the Borrower and the Subsidiaries would be required to
pay if such Hedging Agreement(s) or other swap or derivative transactions
(including Total Return Swaps) were terminated at such time would exceed
$10,000,000.

 

21

 

 

“Maturity Date” means the date that is the one (1) year anniversary of the
Revolver Termination Date.

 

“Minimum Credit Rating” means any rating of at least “BBB-” by S&P or an
equivalent rating by Moody’s or Fitch.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multicurrency Commitments” means, with respect to each Multicurrency Lender,
the commitment of such Multicurrency Lender to make Loans denominated in Dollars
and in Agreed Foreign Currencies hereunder, as such commitment may be (a)
reduced or increased from time to time pursuant to Section 2.06 or reduced from
time to time pursuant to Section 2.08 or as otherwise provided in this Agreement
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The aggregate amount of each Lender’s
Multicurrency Commitment as of the Restatement Effective Date is set forth on
Schedule 1.01(b), or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable. The aggregate amount of
the Lenders’ Multicurrency Commitments as of the Restatement Effective Date is
$243,000,000.

 

“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) (as amended
pursuant to Section 2.06) as having Multicurrency Commitments and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption that provides for it to assume a Multicurrency Commitment or to
acquire Revolving Multicurrency Credit Exposure, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.

 

“Multicurrency Loan” means a Loan denominated in Dollars or an Agreed Foreign
Currency made pursuant to the Multicurrency Commitments.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses actually incurred by any Obligor directly
incidental to such Asset Sale and paid in cash to a Person that is not an
Affiliate of any Obligor (or if paid in cash to an Affiliate, only to the extent
such expenses are reasonable and customary), including reasonable legal fees and
expenses minus (c) all taxes paid or reasonably estimated to be payable by the
Borrower as a result of such Asset Sale (after taking into account any available
tax credits or deductions), minus (d) amounts estimated in good faith by the
Borrower to be necessary for the Borrower to make distributions sufficient in
amount to achieve the objectives set forth in clauses (i), (ii) and (iii) of
Section 6.05(b) hereof, solely to the extent that the Required Payment Amount in
or with respect to any taxable year (or any calendar year, as relevant) is
increased as a result of such Asset Sale and minus (e) in the case of an Asset
Sale consisting of a Portfolio Investment that is Capital Stock, reserves for
indemnification, purchase price adjustments or analogous arrangements reasonably
estimated by the Borrower or the relevant Subsidiary in connection with such
Asset Sale; provided that, (i) such reserved amount shall not be included in the
Borrowing Base and (ii) if the amount of any estimated reserves pursuant to this
clause (d) exceeds the amount actually required to be paid in cash in respect of
indemnification, purchase price adjustments or analogous arrangements for such
Asset Sale, the aggregate amount of such excess shall constitute Net Asset Sale
Proceeds (as of the date the Borrower determines such excess exists).

 

22

 

 

“Net Extraordinary Receipts” means an amount equal to (a) any Cash amount (and
Cash proceeds of any non-Cash amount) received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business, purchase price adjustments received not in the ordinary course of
business in connection with any purchase agreement and proceeds of insurance,
minus (b) any costs, fees, commissions, premiums and expenses actually incurred
by any Obligor directly incidental to such Cash receipts and paid in cash to a
Person that is not an Affiliate of any Obligor (or paid in cash to an Affiliate,
only to the extent such expenses are reasonable and customary), including
reasonable legal fees and expenses, minus (c) all taxes paid or reasonably
estimated to be payable as a result of such Cash receipts (after taking into
account any available tax credits or deductions); minus (d) amounts estimated in
good faith by the Borrower to be necessary for the Borrower to make
distributions sufficient in amount to achieve the objectives set forth in
clauses (i), (ii) and (iii) of Section 6.05(b) hereof, solely to the extent that
the Required Payment Amount in or with respect to any taxable year (or any
calendar year, as relevant) is increased as a result of such Cash receipts;
provided, however, that Net Extraordinary Receipts shall not include
(i) proceeds of any issuance of Equity Interests or issuances of Indebtedness by
any Obligor, (ii) amounts that any Obligor receives from the Administrative
Agent or any Lender in connection with the Loan Documents, (iii) Cash receipts
to the extent received from proceeds of any casualty insurance or condemnation
awards (or payments in lieu thereof) to the extent that such proceeds are used
within 90 days to repair or replace the assets giving rise to such proceeds
(provided that any amounts not so used within 90 days shall constitute Net
Extraordinary Receipts), (iv) proceeds of business interruption insurance to the
extent such proceeds constitute compensation for lost earnings, or (v) indemnity
payments or payments in respect of judgments or settlements of claims,
litigation or proceedings to the extent that such payments are received by any
Person in respect of any unaffiliated third party claim against or loss by such
Person and promptly applied to pay (or to reimburse such Person for its prior
payment of) such claim or loss and the costs and expenses of such Person with
respect thereto.

 

23

 

 

“Net Return of Capital” means an amount equal to (a) any Cash amount (and Cash
proceeds of any non-Cash amount) received by any Obligor at any time in respect
of the outstanding principal of any Portfolio Investment (whether at stated
maturity, by acceleration or otherwise), plus (b) without duplication of amounts
received under clause (a), any Cash proceeds (including Cash proceeds of any
non-Cash consideration) received by any Obligor at any time from the sale of any
property or assets pledged as collateral in respect of any Portfolio Investment
to the extent such Cash proceeds are less than or equal to the outstanding
principal balance of such Portfolio Investment, plus (c) any cash amount (and
Cash proceeds of any non-Cash amount) received by any Obligor at any time in
respect of any Portfolio Investment that is an Equity Interest (x) upon the
liquidation or dissolution of the Portfolio Company of such Portfolio
Investment, (y) as a distribution of capital made on or in respect of such
Portfolio Investment (other than, in the case of a Portfolio Investment that are
Equity Interests, any distribution on account of actual taxes paid or reasonably
estimated to be payable as a result of such distribution), or (z) pursuant to
the recapitalization or reclassification of the capital of the Portfolio Company
of such Portfolio Investment or pursuant to the reorganization of such Portfolio
Company plus (d) any similar return of capital received by any Obligor in Cash
(and Cash proceeds of any non-Cash amount) in respect of any Portfolio
Investment, minus (e) (i) any costs, fees commissions, premiums and expenses
actually incurred by any Obligor directly incidental to such Cash receipts and
paid in cash to a Person that is not an Affiliate of an Obligor (or if paid in
cash to an Affiliate, only to the extent such expenses are reasonable and
customary), including reasonable legal fees and expenses, (ii) any amounts
necessary to meet tax obligations from associated gain and (iii) amounts
estimated in good faith by the Borrower to be necessary for the Borrower to make
distributions sufficient in amount to achieve the objectives set forth in
clauses (i), (ii) and (iii) of Section 6.05(b) hereof, solely to the extent that
the Required Payment Amount in or with respect to any taxable year (or any
calendar year, as relevant) is increased as a result of such Return of Capital.

 

“New Lender” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“Non-Pledged Financing Subsidiary” means, with respect to any Financing
Subsidiary, the Equity Interest of such Financing Subsidiary is not subject to a
first priority perfected security interest in favor of the Collateral Agent
securing the Secured Obligations under and as defined in the Guarantee and
Security Agreement.

 

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Obligors’ Net Worth” means, at any date, the Stockholders’ Equity at such date,
minus the net asset value held by any Obligor in any non-Obligor Subsidiary.

 

“Original Effective Date” means August 4, 2011.

 

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Term Loan Indebtedness and Unsecured Shorter-Term Indebtedness.

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business that
are overdue for a period of more than 90 days and which are not being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, reverse repurchase agreements or dollar rolls to the extent such
transactions are permitted under the Investment Company Act and the Borrower’s
Investment Policies; provided that such Indebtedness does not arise in
connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities, (c) Indebtedness in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as such judgments or awards do not constitute an
Event of Default under clause (k) of Article VII, (d) Indebtedness incurred in
the ordinary course of business to finance equipment and fixtures; provided that
such Indebtedness does not exceed $2,000,000 in the aggregate at any time
outstanding; and (e) other Indebtedness not to exceed $1,000,000 in the
aggregate.

 

24

 

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.

 

“Permitted Holders” means Medley LLC (but only so long as it is Controlled by
any two (2) of (i) Brook Taube, (ii) Jeff Tonkel, or (iii) Seth Taube
(including, in each case, any trust, partnership, corporation, limited liability
company or other entity Controlled by such individual), except if any such
individuals are replaced with managers reasonably acceptable to the
Administrative Agent and the Required Lenders after the death, disability or
termination (for cause, by the board of directors of the Borrower) of any such
individuals).

 

25

 

 

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business; provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage, landlord, and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default; (g) customary rights
of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations;
(h) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (i) zoning restrictions, easements, licenses, or
other restrictions on the use of any real estate (including leasehold title), in
each case which do not interfere with or affect in any material respect the
ordinary course conduct of the business of the Borrower and its Subsidiaries;
(j) purchase money Liens on specific equipment and fixtures provided that
(i) such Liens only attach to such equipment and fixtures, (ii) the Indebtedness
secured thereby is incurred pursuant to clause (d) of the definition of “Other
Permitted Indebtedness” and (iii) the Indebtedness secured thereby does not
exceed the lesser of the cost and the fair market value of such equipment and
fixtures at the time of the acquisition thereof; (k) deposits of money securing
leases to which Borrower is a party as lessee made in the ordinary course of
business; (l) Eligible Liens; and (m) Liens in favor of any escrow agent solely
on and in respect of any cash earnest money deposits made by any Obligor in
connection with any letter of intent or purchase agreement (to the extent that
the acquisition or disposition with respect thereto is otherwise permitted
hereunder).

 

“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies, that is either (a) approved in writing
by the Administrative Agent (with the consent of the Required Lenders),
(b) required by applicable law or Governmental Authority, or (c) could not
reasonably be expected to have a material adverse effect on the Lenders.

 

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form; provided that the recourse
to the Obligors thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(r) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

26

 

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.

 

“Portfolio Company Data” means historic (not to exceed 6 months) and pro-forma
financial information and market data associated with a Portfolio Company which
has been delivered by such Portfolio Company to the Borrower (without
independent substantive verification by the Borrower), which may include
pro-forma financial information in connection with, among other things, (a) an
Investment that was originated by the Borrower within the preceding twelve month
period, (b) a Portfolio Company that has, within the preceding twelve month
period, been the acquirer of substantially all of the business assets or stock
of another Person, (c) a Portfolio Company that has, within the preceding twelve
month period, been the target of an acquisition of substantially all of its
business assets or stock, and/or (d) a Portfolio Company that does not have an
entire fiscal year under its current capital structure.

 

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on September 30, 2011.

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii).

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

27

 

 

“Required Lenders” means, at any time, subject to Section 2.16(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time; provided, that, (a) if there are only three (3) Lenders at such time,
“Required Lenders” shall mean Lenders having Revolving Credit Exposures and
unused Commitments representing more than 67% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time and (b) if there are only
two (2) Lenders at such time, “Required Lenders” shall mean all Lenders. Solely
for purposes of Sections 2.08(b) and 2.11(a)(ii), the Required Lenders of a
Class (which shall include the term “Required Multicurrency Lenders”) means
Lenders having Revolving Credit Exposures and unused Commitments of such Class
representing more than 50% (or, if there are only three (3) Lenders of such
Class at such time, 67% and, if there are only two (2) Lenders of such Class at
such time, all such Lenders) of the sum of the total Revolving Credit Exposures
and unused Commitments of such Class at such time.

 

“Required Payment Amount” has the meaning set forth in Section 6.05(b).

 

“Restatement Effective Date” means July 28, 2015.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower and its Affiliates);
provided, for clarity, neither the conversion of convertible debt into capital
stock nor the purchase, redemption, retirement, acquisition, cancellation or
termination of convertible debt made solely with capital stock (other than
interest or expenses, which may be payable in cash) shall be a Restricted
Payment hereunder.

 

“Revolver Termination Date” means the date that is the four year anniversary of
the Restatement Effective Date, unless extended with the consent of each Lender
in its sole and absolute discretion.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

 

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Dollar Loans
at such time.

 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s
Multicurrency Loans at such time.

 

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the aggregate Revolving Credit Exposure on such
date divided by the aggregate outstanding Covered Debt Amount on such date.

 

28

 

 

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code.

 

“Risk Factor” means, with respect to any Portfolio Investment, for any calendar
quarter, the risk factor set forth on Schedule 1.01(c) corresponding to the Risk
Factor Rating that has been most recently assigned to such Portfolio Investment
by the Borrower in accordance with the definition of Risk Factor Rating.

 

“Risk Factor Rating” means, with respect to any Portfolio Investment, a rating
assigned by the Borrower from time to time to such Portfolio Investment by, at
the Borrower’s option, either (i) using a public rating of the Portfolio Company
from Moody’s; (ii) using a comparable shadow rating performed by a Moody’s
analyst with respect to the Portfolio Company Data relating to such Portfolio
Investment; (iii) if such a public rating or comparable shadow rating referred
to in clauses (i) and (ii) above is not available, using a comparable rating
determined by the Borrower inputting the Portfolio Company Data relating to such
Portfolio Investment into RiskCalc (Moody’s KMV Expected Default Frequency
model); or (iv) determining a rating by another method that has been approved
for such Portfolio Investment by the Administrative Agent and Lenders (which
approval, for the avoidance of doubt, may be given electronically) holding not
less than two-thirds of the total Revolving Credit Exposures and unused
Commitments.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, directly or
indirectly, Subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated by the Borrower (as provided below) as an SBIC
Subsidiary, so long as:

 

(a)          other than pursuant to a Permitted SBIC Guarantee or the
requirement by the SBA that the Borrower make an equity or capital contribution
to the SBIC Subsidiary in connection with its incurrence of SBA Indebtedness
(provided that such contribution is permitted by Section 6.03(f) and is made
substantially contemporaneously with such incurrence), no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such Person
(i) is Guaranteed by the Borrower or any of its Subsidiaries (other than any
SBIC Subsidiary), (ii) is recourse to or obligates the Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary) in any way, or (iii) subjects any
property of the Borrower or any of its Subsidiaries (other than any SBIC
Subsidiary) to the satisfaction thereof;

 

29

 

 

(b)          other than pursuant to a Permitted SBIC Guarantee, neither the
Borrower nor any of its Subsidiaries has any material contract, agreement,
arrangement or understanding with such Person other than on terms no less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of the Borrower or such
Subsidiary;

 

(c)          neither the Borrower nor any of its Subsidiaries (other than any
SBIC Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

 

(d)          such Person has not Guaranteed or become a co-borrower under, and
has not granted a security interest in any of its properties to secure, and the
Equity Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

 

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness for
borrowed money (other than Indebtedness hereunder and under the Term Loan Credit
Facility) of the Borrower (which may be Guaranteed by Subsidiary
Guarantors) that:

 

(a) has no amortization or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood (i) that the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests, except in the
case of interest or expenses (which may be payable in cash)) shall not
constitute “amortization”, “redemption”, “repurchase” or “repayment” for the
purposes of this definition) and (ii) any mandatory amortization, redemption,
repurchase or prepayment obligation or put right that is contingent upon the
happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a) (notwithstanding
the foregoing, in this clause (ii), the Borrower acknowledges that any payment
prior to the Termination Date in respect of any such obligation or right shall
only be made to the extent permitted by Section 6.12));

 

30

 

 

(b) is incurred pursuant to documentation containing (i) financial covenants,
covenants governing the borrowing base, if any, portfolio valuations and events
of default (other than events of default customary in indentures or similar
instruments that have no analogous provisions in this Agreement or credit
agreements generally) that are no more restrictive upon the Borrower and its
Subsidiaries than those set forth in this Agreement (provided that, upon the
Borrower’s written notice to the Administrative Agent at least five Business
Days prior to the incurrence of any Secured Longer-Term Indebtedness that
otherwise would not meet the requirements of this clause (b)(i), this Agreement
will be deemed automatically amended (and, upon the request of the
Administrative Agent or the Required Lenders, the Borrower shall promptly enter
into a written amendment evidencing such amendment), mutatis mutandis, solely to
the extent necessary such that the financial covenants, covenants governing the
borrowing base, if any, portfolio valuations and events of default, as
applicable, in this Agreement shall be at least as restrictive as such covenants
in the Secured Longer-Term Indebtedness and (ii) other terms (other than
interest) that are no more restrictive in any material respect upon the Borrower
and its Subsidiaries, prior to the Termination Date, than those set forth in
this Agreement (it being understood that put rights or repurchase or redemption
obligations (x) in the case of convertible securities, in connection with the
suspension or delisting of the Capital Stock of the Borrower or the failure of
the Borrower to satisfy a continued listing rule with respect to its Capital
Stock or (y) arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
be Events of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition); and

 

(c) ranks pari passu with the obligations under this Agreement and under the
Term Loan Credit Facility and is not secured by any assets of any Person other
than any assets of any Obligor pursuant to the Security Documents and the
holders of which, or the agent, trustee or representative of such holders, have
agreed to either (x) be bound by the provisions of the Security Documents by
executing the joinder attached as Exhibit E to the Guarantee and Security
Agreement or (y) be bound by the provisions of the Security Documents in a
manner reasonably satisfactory to the Administrative Agent and the Collateral
Agent. For the avoidance of doubt, Secured Longer-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Secured
Longer-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of this definition.

 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in personal property created pursuant to
the Guarantee and Security Agreement, and all other assignments, pledge
agreements, security agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations under and as defined in
the Guarantee and Security Agreement.

 

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

 

“Significant Unsecured Indebtedness Event” means that the aggregate principal
amount of Unsecured Longer-Term Indebtedness plus the aggregate principal amount
of Unsecured Shorter-Term Indebtedness plus the aggregate amount of Other
Permitted Indebtedness exceeds, at any time of determination, the sum of (A) the
excess of the Borrowing Base over the Covered Debt Amount plus (B) 30% of the
excess of Stockholders’ Equity over Obligors’ Net Worth.

 

31

 

 

“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the
Restatement Effective Date and reflected in any projections delivered to the
Lenders or with respect to any transaction contemplated or undertaken after the
Restatement Effective Date, and (iii) such Obligor has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Obligor is “solvent” within the meaning
given to such term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c), and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and
(c) excluding obligations related to the collectability of the assets sold or
the creditworthiness of the underlying obligors and excluding obligations that
constitute credit recourse).

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

32

 

 

“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.

 

“Structured Finance Obligations and Finance Leases” means any obligation issued
by a special purpose vehicle and secured directly by, referenced to, or
representing ownership of, a pool of receivables or other financial assets of
any obligor, including collateralized debt obligations and mortgaged-backed
securities, or any finance lease. For the avoidance of doubt, if an obligation
satisfies this definition, such obligation shall not (a) qualify as any other
category of Portfolio Investment or (b) be included in the Borrowing Base.

 

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
to which any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments, which is formed in connection with, and which
continues to exist for the sole purpose of, such Subsidiary obtaining and
maintaining third-party financing from an unaffiliated third party, and which
engages in no material activities other than in connection with the purchase and
financing of such assets from the Obligors or any other Person, and which is
designated by the Borrower (as provided below) as a Structured Subsidiary, so
long as:

 

(a)          no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Section 6.03(f)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;

 

(b)          no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets;

 

(c)          no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results; and

 

(d)          definitive documentation relating to a third party financing
provided to such subsidiary by an unaffiliated third party (1) remains in full
force and effect at all times and (2) does not permit such subsidiary to become
an Obligor hereunder.

 

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such Financial
Officer’s knowledge, such designation complied with the foregoing conditions.
Each Subsidiary of a Structured Subsidiary shall be deemed to be a Structured
Subsidiary and shall comply with the foregoing requirements of this definition.

 

33

 

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower. Unless otherwise specified, “Subsidiary” means a Subsidiary of
the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, (i) no CFC or Transparent Subsidiary shall be required to be a
Subsidiary Guarantor and (ii) subject to Section 5.08(a), no Financing
Subsidiary shall be required to be a Subsidiary Guarantor as long as it remains
a Financing Subsidiary as defined and described herein.

 

“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loans” means the “Loans” as defined in the Term Loan Credit Facility.

 

“Term Loan Credit Facility” means (i) the Amended and Restated Senior Secured
Term Loan Credit Agreement, dated as of the date hereof, among the Borrower, the
lenders party thereto and ING Capital LLC, as administrative agent (the
“Existing Term Loan Credit Agreement”) and (ii) any amendment, modification,
supplement, amendment and restatement, extension, refinancing or replacement of
the Existing Term Loan Credit Agreement, provided that any such amendment,
modification, supplement, amendment and restatement, extension, refinancing or
replacement (a) has no amortization prior to, and a final maturity date not
earlier than, the Maturity Date, (b) is incurred pursuant to documentation
containing other terms (including financial and other covenants, covenants
regarding the borrowing base, if any, portfolio valuations, and events of
default, but excluding interest) that are no more restrictive in any material
respect upon the Borrower and its Subsidiaries, while the Commitments are
outstanding, than those set forth in the Existing Term Loan Credit Agreement and
(c) is not secured by any assets of any Obligor other than pursuant to the
Security Documents and the holders of which, or the agent, trustee or
representative of such holders, have agreed to either (x) be bound by the
provisions of the Security Documents by executing the joinder attached as
Exhibit E to the Guarantee and Security Agreement or (y) be bound by the
provisions of the Security Documents in a manner reasonably satisfactory to the
Administrative Agent and the Collateral Agent.

 

“Term Loan Indebtedness” means Indebtedness under the Term Loan Credit Facility
and all agreements related thereto.

 

34

 

 

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder by the Borrower or any other Obligor shall
have been paid in full (excluding, for the avoidance of doubt, any amount in
connection with any contingent, unasserted obligations).

 

“Total Return Swap” means any total return swap entered into by a Financing
Subsidiary.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, and the use of
the proceeds thereof.

 

“Transparent Subsidiary” means an entity classified as a partnership or as a
disregarded entity for U.S. federal income tax purposes directly or indirectly
owned by an Obligor that has no material assets other than Equity Interests
(held directly or indirectly through other Transparent Subsidiaries) in one or
more CFCs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“United States” means the United States of America.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii).

 

“Unsecured Longer-Term Indebtedness” means any Indebtedness for borrowed money
of the Borrower that:

 

(a) has no amortization or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood that (i) the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests, except in the
case of interest or expenses (which may be payable in cash)) shall not
constitute “amortization”, “redemption”, “repurchase” or “repayment” for the
purposes of this definition and (ii) any mandatory amortization, redemption,
repurchase or prepayment obligation or put right that is contingent upon the
happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a) (notwithstanding
the foregoing, in this clause (ii), the Borrower acknowledges that any payment
prior to the Termination Date in respect of any such obligation or right shall
only be made to the extent permitted by Section 6.12));

 

35

 

 

(b) is incurred pursuant to terms that are substantially comparable to market
terms for substantially similar debt of other similarly situated borrowers as
reasonably determined in good faith by Borrower (other than financial covenants
and events of default (other than events of default customary in indentures or
similar instruments that have no analogous provisions in this Agreement or
credit agreements generally), which shall be no more restrictive upon the
Borrower and its Subsidiaries, prior to the Termination Date, than those set
forth in this Agreement; provided that, upon the Borrower’s written notice to
the Administrative Agent at least five Business Days prior to the incurrence of
any Unsecured Longer-Term Indebtedness that otherwise would not meet the
requirements set forth in this parenthetical of this clause (b), this Agreement
will be deemed automatically amended (and, upon the request of the
Administrative Agent or the Required Lenders, the Borrower shall promptly enter
into a written amendment evidencing such amendment), mutatis mutandis, solely to
the extent necessary such that the financial covenants and events of default, as
applicable, in this Agreement shall be at least as restrictive as such
provisions in the Unsecured Longer-Term Indebtedness) (it being understood that
put rights or repurchase or redemption obligations (x) in the case of
convertible securities, in connection with the suspension or delisting of the
Capital Stock of the Borrower or the failure of the Borrower to satisfy a
continued listing rule with respect to its Capital Stock or (y) arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or be Events of Default under
this Agreement shall not be deemed to be more restrictive for purposes of this
definition); and

 

(c) is not secured by any assets of any Person. For the avoidance of doubt,
Unsecured Longer-Term Indebtedness shall also include any refinancing,
refunding, renewal or extension of any Unsecured Longer-Term Indebtedness so
long as such refinanced, refunded, renewed or extended Indebtedness continues to
satisfy the requirements of this definition.

 

Notwithstanding the foregoing, the 2019 Notes shall continue to be deemed
Unsecured Longer-Term Indebtedness in all respects despite the fact that the
maturity date of the 2019 Notes is prior to the Maturity Date so long as the
2019 Notes continue to comply with all other requirements of this definition;
provided that, from and after the date that is 9 months prior to the scheduled
maturity of such 2019 Notes, the 2019 Notes shall be reclassified as Unsecured
Shorter-Term Indebtedness.

 

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any of its Subsidiaries for borrowed money that is not
secured by any assets of any Person and that does not constitute Unsecured
Longer-Term Indebtedness (including the 2019 Notes from and after the date that
is 9 months prior to the scheduled maturity of such 2019 Notes) and (b) any
Indebtedness of the Borrower or any of its Subsidiaries that is designated as
“Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a). For the
avoidance of doubt, Unsecured Shorter-Term Indebtedness shall also include any
refinancing, refunding, renewal or extension of any Unsecured Shorter-Term
Indebtedness so long as such refinanced, refunded, renewed or extended
Indebtedness continues to satisfy the requirements of clause (a).

 

36

 

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“Valuation Testing Date” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Dollar Loan” or “Multicurrency Loan”), by Type (e.g., an “ABR Loan”) or by
Class and Type (e.g., a “Multicurrency Eurocurrency Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Dollar Borrowing” or
“Multicurrency Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and
Type (e.g., a “Multicurrency Eurocurrency Borrowing”). Loans and Borrowings may
also be identified by Currency.

 

Section 1.03.         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such successors and assigns set forth
herein), (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

37

 

 

Section 1.04.         Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Restatement Effective Date in GAAP or in the
application or interpretation thereof on the operation of such provision (or if
the Administrative Agent notifies the Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), then Borrower,
Administrative Agent and the Lenders agree to enter into negotiations in good
faith in order to amend such provisions of the Agreement so as to equitably
reflect such change to comply with GAAP (or, if applicable, law) with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such change to comply with GAAP as if such
change had not been made; provided, however, until such amendments to equitably
reflect such changes are effective and agreed to by Borrower, Administrative
Agent and the Required Lenders, the Borrower’s compliance with such financial
covenants shall be determined on the basis of GAAP as in effect, and as applied,
immediately before such change in GAAP becomes effective. Notwithstanding the
foregoing or anything herein to the contrary, the Borrower covenants and agrees
with the Lenders that whether or not the Borrower may at any time adopt
Financial Accounting Standard No. 159 or Accounting Standard Codification 825,
all determinations relating to fair value accounting for liabilities or
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted Financial Accounting Standard No. 159 or
Accounting Standard Codification 825.

 

Section 1.05.         Currencies Generally. At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the date hereof. Except as provided in Section 2.08(b) and
the last sentence of Section 2.15(a), for purposes of determining (i) whether
the amount of any Borrowing under the Multicurrency Commitments, together with
all other Borrowings under the Multicurrency Commitments then outstanding or to
be borrowed at the same time as such Borrowing, would exceed the aggregate
amount of the Multicurrency Commitments, (ii) the aggregate unutilized amount of
the Multicurrency Commitments, (iii) the Revolving Credit Exposure, (iv) the
Covered Debt Amount and (v) the Borrowing Base or the Value or the fair market
value of any Portfolio Investment, the outstanding principal amount of any
Borrowing that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing or Portfolio Investment, as the case may be,
determined as of the date of such Borrowing (determined in accordance with the
last sentence of the definition of the term “Interest Period”) or the date of
valuation of such Portfolio Investment, as the case may be; provided that in
connection with the delivery of any Borrowing Base Certificate pursuant to
Section 5.01(d) or (e), such amounts shall be determined as of the date of the
delivery of such Borrowing Base Certificate. Where any amount is denominated in
Dollars under this Agreement but requires for its determination an amount which
is denominated in a Foreign Currency, such amounts shall be converted into the
Foreign Currency Equivalent on the date of determination. Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar Amount (rounded to the nearest 1,000 units of
such Foreign Currency). Without limiting the generality of the foregoing, for
purposes of determining compliance with any basket in Sections 2.08(d),
5.08(c)(ii), 6.01(e), 6.03(g) or 6.04(i) of this Agreement, in no event shall
the Borrower or any Obligor be deemed to not be in compliance with any such
basket solely as a result of change in exchange rates.

 

38

 

 

Section 1.06.         Special Provisions Relating to Euro. If at any time after
the Restatement Effective Date the Euro becomes an Agreed Foreign Currency then,
from and after such date, each obligation hereunder of any party hereto that is
denominated in the National Currency of a state that is not a Participating
Member State on the date hereof shall, effective from the date on which such
state becomes a Participating Member State, be redenominated in Euro in
accordance with the legislation of the European Union applicable to the European
Monetary Union; provided that, if and to the extent that any such legislation
provides that any such obligation of any such party payable within such
Participating Member State by crediting an account of the creditor can be paid
by the debtor either in Euros or such National Currency, such party shall be
entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

 

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Restatement Effective Date; provided that
the Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

 

Section 1.07.         Actions Simultaneous. Notwithstanding anything to the
contrary contained herein, with the consent of the Administrative Agent in its
sole discretion, all actions to be taken and all documents to be executed and
delivered at the closing of an Investment in order for such Investment to be
deemed an Eligible Investment (collectively, the “Delivery Requirements”) shall
be deemed to have been taken and executed and delivered simultaneously with the
request for any Borrowing for the purpose of making such Investment; provided
that (i) all such Delivery Requirements shall be satisfied substantially
contemporaneously with the making of such Investment by the Borrower and (ii)
the Administrative Agent shall have received all evidence it may request
(including but not limited to the delivery of an updated Borrowing Base
Certificate) evidencing such satisfaction.

 

39

 

 

Article II

THE CREDITS

 

Section 2.01.         The Commitments. Subject to the terms and conditions set
forth herein,

 

(a) each Dollar Lender agrees to make Dollar Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Dollar Credit Exposure exceeding such
Lender’s Dollar Commitment, (b) the aggregate Revolving Dollar Credit Exposure
of all of the Dollar Lenders exceeding the aggregate Dollar Commitments, (c) the
aggregate Revolving Credit Exposure of all of the Lenders exceeding the
aggregate Commitments, (d) the total Covered Debt Amount exceeding the Borrowing
Base then in effect or (e) the Covered Debt Amount exceeding the sum of (i) the
aggregate Value of all Eligible Portfolio Investments included in the Borrowing
Base, less (ii) the aggregate Value of all Eligible Portfolio Investments issued
by the six largest issuers (for the avoidance of doubt, the calculation of Value
for purposes of this clause (e) shall be made without taking into account any
Advance Rate); and

 

(b) each Multicurrency Lender agrees to make Multicurrency Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Multicurrency Credit
Exposure exceeding such Lender’s Multicurrency Commitment, (b) the aggregate
Revolving Multicurrency Credit Exposure of all of the Multicurrency Lenders
exceeding the Multicurrency Dollar Commitments, (c) the aggregate Revolving
Credit Exposure of all of the Lenders exceeding the aggregate Commitments, (d)
the total Covered Debt Amount exceeding the Borrowing Base then in effect or
(e) the Covered Debt Amount exceeding the sum of (i) the aggregate Value of all
Eligible Portfolio Investments included in the Borrowing Base, less (ii) the
aggregate Value of all Eligible Portfolio Investments issued by the six largest
issuers (for the avoidance of doubt, the calculation of Value for purposes of
this clause (e) shall be made without taking into account any Advance Rate).

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

 

Section 2.02.         Loans and Borrowings.

 

(a)          Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)          Type of Loans. Subject to Section 2.11, each Borrowing of a Class
shall be constituted entirely of ABR Loans or of Eurocurrency Loans of such
Class denominated in a single Currency as the Borrower may request in accordance
herewith. Each ABR Loan shall be denominated in Dollars. Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that (i) any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement, and (ii) in exercising such
option, such Lender shall use reasonable efforts to minimize any increased costs
to the Borrower resulting therefrom (which obligation of the Lender shall not
require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.12 shall apply).

 

40

 

 

(c)          Minimum Amounts. Each Borrowing shall be in an aggregate amount of
$1,000,000 or a larger multiple of $100,000; provided that an ABR Borrowing of a
Class may be in an aggregate amount that is equal to the entire unused balance
of the total Commitments of such Class. Borrowings of more than one Class,
Currency or Type may be outstanding at the same time.

 

(d)          Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request any
Eurocurrency Borrowing (or to elect to convert to or continue as a Eurocurrency
Borrowing) if the Interest Period requested therefor would end after the
Maturity Date.

 

(e)          Treatment of Classes. Notwithstanding anything to the contrary
contained herein, with respect to each Loan designated in Dollars, the
Administrative Agent shall deem the Borrower to have requested that such Loan be
applied ratably to each of the Dollar Commitments and the Multicurrency
Commitments, based upon the percentage of the aggregate remaining unutilized
Commitments represented by the Dollar Commitments and the Multicurrency
Commitments, respectively.

 

(f)          Restatement Effective Date Adjustments.

 

(i)          On the Restatement Effective Date Borrower shall (A) prepay the
Existing Loans (if any) in full and (B) simultaneously borrow new Loans
hereunder in an amount equal to such prepayment; provided that with respect to
subclauses (A) and (B), (x) the prepayment to, and borrowing from, any Existing
Lender shall be effected by book entry to the extent that any portion of the
amount prepaid to such Existing Lender will be subsequently borrowed from such
Existing Lender and (y) the Existing Lenders and the New Lenders shall make and
receive payments among themselves, in a manner acceptable to the Administrative
Agent, so that, after giving effect thereto, the Loans are held ratably by the
Lenders in accordance with the respective Commitments of such Lenders (as set
forth in Schedule 1.01(b)).  Each of the Lenders consents to any non-pro rata
commitment reduction or payment that is a result of the reallocation Each of the
Lenders agrees to waive repayment of the amounts, if any, payable under Section
2.13 as a result of, and solely in connection with, any such prepayment.
Concurrently therewith, the Lenders shall be deemed to have adjusted their
participation interests in any outstanding Letters of Credit so that such
interests are held ratably in accordance with their commitments as so revised.

 

41

 

 

(ii)         On the Restatement Effective Date, substantially contemporaneously
with the reallocation described in Section 2.02(f)(i), each Increasing Existing
Lender and each New Lender shall make a payment to the Administrative Agent, for
the account of the other Lenders, in an amount calculated by the Administrative
Agent in accordance with such section, so that after giving effect to such
payment and to the distribution thereof to the other Lenders, the Loans are held
ratably by the Lenders.

 

(iii)        On the Restatement Effective Date, the Borrower shall prepay to the
Exiting Lenders such Exiting Lenders’ pro rata portion of the Loans, including
(i) all accrued but unpaid commitment fees relating to such Loans as of such
date, (ii) all accrued but unpaid interest relating to such Loans as of such
date (in each case, calculated at the rate set forth in the Existing Credit
Agreement), and (iii) all other amounts, if any, payable under Section 2.13 of
the Existing Credit Agreement as a result of, and solely in connection with,
such prepayment. Upon the receipt of such prepayment, the Exiting Lender shall
cease to be a “Lender” under the Credit Agreement, but shall continue to be
entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.03 of the Existing
Credit Agreement with respect to facts and circumstances occurring prior to the
Restatement Effective Date. Each Lender hereby consents to the non-pro rata
payment described in this Section 2.02(f)(iii).

 

Section 2.03.         Requests for Borrowings.

 

(a)          Notice by the Borrower. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by delivery of a signed
Borrowing Request or by telephone (followed promptly by delivery of a signed
Borrowing Request) (i) in the case of a Eurocurrency Borrowing denominated in
Dollars, not later than 11:00 a.m., New York City time, three (3) Business Days
before the date of the proposed Borrowing, (ii) in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency, not later than 11:00 a.m., New York
City time, four (4) Business Days before the date of the proposed Borrowing, or
(iii) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one (1) Business Day before the date of the proposed Borrowing. Each such
request for a Borrowing shall be irrevocable.

 

(b)          Content of Borrowing Requests. Each request for a Borrowing
(whether a written Borrowing Request or a telephonic request) shall specify the
following information in compliance with Section 2.02:

 

(i)          whether such Borrowing is to be made under the Dollar Commitments
or the Multicurrency Commitments;

 

(ii)         the aggregate amount and Currency of the requested Borrowing;

 

(iii)        the date of such Borrowing, which shall be a Business Day;

 

42

 

 

(iv)        in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

 

(v)         in the case of a Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

 

(vi)        the location and number of the Borrower’s account (or such other
account(s) as the Borrower may designate in a written Borrowing Request
accompanied by information reasonably satisfactory to the Administrative Agent
as to the identity and purpose of such other account(s)) to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.

 

(c)          Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

(d)          Failure to Elect. If no election as to the Class of a Borrowing
denominated in Dollars is specified, then the requested Borrowing shall be
deemed to be under both the Multicurrency Commitments and Dollar Commitments,
provided however, that if no election as to a Class is specified but an Agreed
Foreign Currency has been specified then the requested Borrowing shall be deemed
to be under the Multicurrency Commitments. If no election as to the Currency of
a Borrowing is specified, then the requested Borrowing shall be denominated in
Dollars. If no election as to the Type of a Borrowing is specified, then the
requested Borrowing shall be a Eurocurrency Borrowing having an Interest Period
of one (1) month and, if an Agreed Foreign Currency has been specified, the
requested Borrowing shall be a Eurocurrency Borrowing denominated in such Agreed
Foreign Currency and having an Interest Period of one (1) month. If a
Eurocurrency Borrowing is requested but no Interest Period is specified, (i) if
the Currency specified for such Borrowing is Dollars (or if no Currency has been
so specified), the requested Borrowing shall be a Eurocurrency Borrowing
denominated in Dollars having an Interest Period of one (1) month’s duration,
and (ii) if the Currency specified for such Borrowing is an Agreed Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one (1) month’s duration.

 

Section 2.04.         Funding of Borrowings.

 

(a)          Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
account(s) designated by the Borrower in the applicable Borrowing Request.

 

43

 

 

(b)          Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and, in reliance upon such assumption, the
Administrative Agent may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and (ii) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder or
shall prejudice any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

Section 2.05.         Interest Elections.

 

(a)          Elections by the Borrower for Borrowings. Subject to
Section 2.03(d), the Loans constituting each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurocurrency Borrowing, may elect the
Interest Period therefor, all as provided in this Section; provided, however
that (i) a Borrowing of a Class may only be continued or converted into a
Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted to, a Borrowing in a different Currency, (iii)
no Eurocurrency Borrowing denominated in a Foreign Currency may be continued if,
after giving effect thereto, the aggregate Revolving Multicurrency Credit
Exposures would exceed the aggregate Multicurrency Commitments, and (iv) a
Eurocurrency Borrowing denominated in a Foreign Currency may not be converted to
a Borrowing of a different Type. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders of the respective Class
holding the Loans constituting such Borrowing (except as provided under Section
2.11(b)), and the Loans constituting each such portion shall be considered a
separate Borrowing.

 

(b)          Notice of Elections. To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by delivery
of a signed Interest Election Request in a form approved by the Administrative
Agent or by telephone (followed promptly, but no later than the close of
business on the date of such request, by a signed Interest Election Request in a
form approved by the Administrative Agent) by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic and written notice of election shall be
irrevocable.

 

44

 

 

(c)          Content of Interest Election Requests. Each telephonic and written
notice of election pursuant to Section 2.05(b) shall specify the following
information in compliance with Section 2.02:

 

(i)          the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d); provided that there shall be no more than ten (10) separate
Borrowings outstanding at any one time.

 

(d)          Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)          Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, (i) if such Borrowing is
denominated in Dollars, at the end of such Interest Period such Borrowing shall
be converted to a Eurocurrency Borrowing of the same Class having an Interest
Period of one (1) month, and (ii) if such Borrowing is denominated in a Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one (1) month’s duration. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, (i) any
Eurocurrency Borrowing denominated in Dollars shall, at the end of the
applicable Interest Period for such Eurocurrency Borrowing, be automatically
converted to an ABR Borrowing and (ii) any Eurocurrency Borrowing denominated in
a Foreign Currency shall not have an Interest Period of more than one (1)
month’s duration.

 

Section 2.06.         Termination, Reduction or Increase of the Commitments.

 

(a)          Scheduled Termination. Unless previously terminated in accordance
with the terms of this Agreement, on the Revolver Termination Date the
Commitments of each Class shall automatically be reduced to an amount equal to
the aggregate principal amount of the Loans of all Lenders of such Class
outstanding on the Revolver Termination Date and thereafter to an amount equal
to the aggregate principal amount of the Loans of such Class outstanding after
giving effect to each payment of principal hereunder; provided that, for
clarity, no Lender shall have any obligation to make new Loans on or after the
Revolver Termination Date, and any Loans outstanding on the Revolving
Termination Date shall be due and payable on the Maturity Date in accordance
with Section 2.07.

 

45

 

 

(b)          Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments ratably among each
Class; provided that (i) each reduction of the Commitments pursuant to this
Section 2.06(b) shall be in an amount that is $5,000,000 or a larger multiple of
$1,000,000 in excess thereof and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans of any Class in accordance with Section 2.08, the total Revolving Credit
Exposures of such Class would exceed the total Commitments of such Class.

 

(c)          Notice of Voluntary Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments of a Class delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

(d)          Effect of Termination or Reduction. Any termination or reduction of
the Commitments of a Class shall be permanent. Each reduction of the Commitments
of a Class shall be made ratably among the Lenders of such Class in accordance
with their respective Commitments.

 

(e)          [Intentionally Omitted].

 

(f)          Increase of the Commitments.

 

(i)          Requests for Increase by Borrower. The Borrower shall have the
right, at any time prior to the Revolver Termination Date, to propose that the
Commitments hereunder of a Class be increased (each such proposed increase being
a “Commitment Increase”) by notice to the Administrative Agent specifying each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three (3) Business Days (or such
lesser period as the Administrative Agent may reasonably agree) after delivery
of such notice and thirty (30) days prior to the Revolver Termination Date;
provided that each Lender may determine in its sole discretion whether or not it
chooses to participate in a Commitment Increase; provided, further that:

 

46

 

 

(A)         the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $1,000,000 or a larger multiple of
$500,000 (or, in each case, in such other amounts as agreed by the
Administrative Agent),

 

(B)         immediately after giving effect to such Commitment Increase, the sum
of (i) the total Commitments of all of the Lenders hereunder and (ii) the
aggregate outstanding principal amount of the Term Loans as of the Commitment
Increase Date shall not exceed the lesser of (x) 100% of the Obligors’ Net Worth
at such time and (y) $600,000,000;

 

(C)         each Assuming Lender shall be consented to by the Administrative
Agent (which consent shall not be unreasonably withheld or delayed);

 

(D)         no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and

 

(E)         the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects
(other than any representation or warranty already qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) on and
as of the Commitment Increase Date as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(ii)         Effectiveness of Commitment Increase by Borrower. On the Commitment
Increase Date for any Commitment Increase, each Assuming Lender part of such
Commitment Increase, if any, shall become a Lender hereunder as of such
Commitment Increase Date with Commitment of the respective Class in the amount
set forth in the agreement referred to in Section 2.06(f)(ii)(y) and the
Commitment of the respective Class of any Increasing Lender part of such
Commitment Increase shall be increased as of such Commitment Increase Date to
the amount set forth in the agreement referred to in Section 2.06(f)(ii)(y);
provided that:

 

(x)          the Administrative Agent shall have received on or prior to
11:00 a.m., New York City time, on such Commitment Increase Date (or on or prior
to a time on an earlier date specified by the Administrative Agent) a
certificate of a duly authorized officer of the Borrower stating that each of
the applicable conditions to such Commitment Increase set forth in the foregoing
paragraph (i) has been satisfied; and

 

(y)          each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment, in each case of the respective Class, as applicable,
duly executed by such Assuming Lender or Increasing Lender, as applicable, and
the Borrower and acknowledged by the Administrative Agent.

 

47

 

 

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.

 

(iii)        Recordation into Register. Upon its receipt of an agreement
referred to in clause (ii)(y) above executed by an Assuming Lender or any
Increasing Lender, together with the certificate referred to in clause
(ii)(x) above, the Administrative Agent shall, if such agreement has been
completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to the Borrower.

 

(iv)        Adjustments of Borrowings upon Effectiveness of Increase. On each
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) of such Class in full, (B) simultaneously borrow new Loans of such
Class hereunder in an amount equal to such prepayment; provided that with
respect to subclauses (A) and (B), (x) the prepayment to, and Borrowing from,
any existing Lender shall be effected by book entry to the extent that any
portion of the amount prepaid to such Lender will be subsequently borrowed from
such Lender and (y) the existing Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans of such Class are held ratably by the Lenders of such Class in
accordance with the respective Commitments of such Lenders of such Class (after
giving effect to such Commitment Increase) and (C) pay to the Lenders of such
Class the amounts, if any, payable under Section 2.13 as a result of any such
prepayment. Notwithstanding the foregoing, unless otherwise consented in writing
by the Borrower, no Commitment Increase Date shall occur on any day other than
the last day of an Interest Period. Immediately prior to the effectiveness of
the new Commitments on the Commitment Increase Date, the Administrative Agent
shall amend Schedule 1.01(b) to reflect the aggregate amount of each Lender’s
Dollar Commitments and Multicurrency Commitments (including Increasing Lenders
and Assuming Lenders). Each reference to Schedule 1.01(b) in this Agreement
shall be to Schedule 1.01(b) as amended pursuant to this Section.

 

48

 

 

Section 2.07.         Repayment of Loans; Evidence of Debt.

 

(a)          Repayment. Subject to, and in accordance with, the terms of this
Agreement, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders of each Class the outstanding
principal amount of the Loans of such Class on the Maturity Date.

 

(b)          Manner of Payment. Prior to any repayment or prepayment of any
Borrowings of any Class hereunder, the Borrower shall select the Borrowing or
Borrowings of such Class to be paid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than the time set
forth in Section 2.08(f) prior to the scheduled date of such repayment; provided
that each repayment of Borrowings of a Class shall be applied to repay any
outstanding ABR Borrowings of such Class before any other Borrowings of such
Class. If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of such Class and, second, to other Borrowings of
such Class in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Borrowing shall be applied ratably to the Loans
included in such Borrowing (except as otherwise provided in Section 2.11(b)).

 

(c)          Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(d)          Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount and Currency of each Loan made hereunder, the Class and Type thereof and
each Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.

 

(e)          Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

(f)          Promissory Notes. Any Lender may request that Loans of any Class
made by it be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its permitted
registered assigns) and in a form attached hereto as Exhibit C. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).

 

49

 

 

Section 2.08.         Prepayment of Loans.

 

(a)          Optional Prepayments. The Borrower shall have the right at any time
and from time to time (but subject to Section 2.08(e)) to prepay any Borrowing
in whole or in part, without premium or fee (but subject to Section 2.13),
subject to the requirements of this Section. Each prepayment in part under this
Section 2.08(a) shall be in a minimum amount of $1,000,000 or a larger multiple
of $100,000.

 

(b)          Mandatory Prepayments due to Changes in Exchange Rates.

 

(i)          Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.

 

(ii)         Prepayment. If on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure exceeds 105% of the aggregate amount of
the Multicurrency Commitments as then in effect, the Borrower shall, promptly
(but in no event later than ten (10) Business Days following the Borrower’s
receipt of the notice from the Administrative Agent described in clause (i)
above) prepay the Multicurrency Loans in such amounts as shall be necessary so
that after giving effect thereto the aggregate Revolving Multicurrency Credit
Exposure does not exceed the Multicurrency Commitments.

 

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

 

50

 

 

(c)          Mandatory Prepayments due to Borrowing Base Deficiency. In the
event that the amount of total Revolving Credit Exposure exceeds the total
Commitments, the Borrower shall prepay (but subject to Section 2.08(e)) Loans in
such amounts as shall be necessary so that the amount of total Revolving Credit
Exposure does not exceed the total Commitments. In the event that at any time
any Borrowing Base Deficiency shall exist, within 5 Business Days, the Borrower
shall (subject to Section 2.08(e)) either prepay (x) the Loans so that the
Borrowing Base Deficiency is promptly cured or (y) the Loans and the Other
Covered Indebtedness in such amounts as shall be necessary so that such
Borrowing Base Deficiency is promptly cured (and, as among the Loans and the
Other Covered Indebtedness, at least ratably (based on the outstanding principal
amount of such Indebtedness) as to payments of Loans in relation to Other
Covered Indebtedness); provided, that if within such 5 Business Day period, the
Borrower shall present to the Administrative Agent a reasonably feasible plan
that is reasonably acceptable to the Administrative Agent that will enable any
such Borrowing Base Deficiency to be cured within 30 Business Days of the
occurrence of such Borrowing Base Deficiency (which 30-Business Day period shall
include the 5 Business Days permitted for delivery of such plan), then such
prepayment or reduction shall be effected in accordance with such plan (subject,
for the avoidance of doubt, to the limitations as to the allocation of such
prepayments set forth above in this Section 2.08(c)). Notwithstanding the
foregoing, the Borrower shall pay interest in accordance with Section 2.10(c)
for so long as the Covered Debt Amount exceeds the Borrowing Base during such
30-Business Day Period. For clarity, in the event that the Borrowing Base
Deficiency is not cured prior to the end of such 5 Business Day period (or, if
applicable, such 30- Business Day period), it shall constitute an Event of
Default under clause (a) of Article VIII.

 

(d)          Mandatory Prepayments due to Certain Events Following Availability
Period. Subject to Sections 2.08(e) and (f) below:

 

(i)          Asset Sales. In the event that any Obligor shall receive any Net
Asset Sale Proceeds at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Net
Asset Sale Proceeds, prepay the Loans in an amount equal to such Net Asset Sale
Proceeds (and the Commitments shall be permanently reduced by such amount);
provided that with respect to Asset Sales of assets that are not Portfolio
Investments, the Borrower shall not be required to prepay the Loans unless and
until (and to the extent that) the aggregate Net Asset Sale Proceeds relating to
all such Asset Sales are greater than $2,000,000.

 

(ii)         Extraordinary Receipts. In the event (but only to the extent) that
the aggregate Net Extraordinary Receipts received by the Obligors at any time
after the Availability Period exceed $2,000,000, the Borrower shall, no later
than the third Business Day following the receipt of such excess Net
Extraordinary Receipts, prepay the Loans in an amount equal to such excess Net
Extraordinary Receipts (and the Commitments shall be permanently reduced by such
amount).

 

(iii)        Return of Capital. In the event that any Obligor shall receive any
Net Return of Capital at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Net
Return of Capital, prepay the Loans in an amount equal to 100% of such Net
Return of Capital (and the Commitments shall be permanently reduced by such
amount).

 

51

 

 

(iv)        Equity Issuances. In the event that the Borrower shall receive any
Cash proceeds from the issuance of Equity Interests of the Borrower (other than
up to $2,000,000 of proceeds from issuance(s) of Equity Interests to managers,
partners, members, directors, officers, employees or consultants of the
Investment Advisor) at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Cash
proceeds, prepay the Loans in an amount equal to fifty percent (50%) of such
Cash proceeds, net of underwriting discounts and commissions or other similar
payments and other costs, fees, premiums and expenses directly associated
therewith, including reasonable legal fees and expenses (and the Commitments
shall be permanently reduced by such amount).

 

(v)         Indebtedness. In the event that any Obligor shall receive any Cash
proceeds from the issuance of Indebtedness (excluding Hedging Agreements
permitted by Section 6.01 and other Indebtedness permitted by Section 6.01(g)
and (h)) at any time after the Availability Period, such Obligor shall, no later
than the third Business Day following the receipt of such Cash proceeds, prepay
the Loans in an amount equal to such Cash proceeds, net of underwriting
discounts and commissions or other similar payments and other costs, fees,
commissions, premiums and expenses directly associated therewith, including,
without limitation, reasonable legal fees and expenses (and the Commitments
shall be permanently reduced by such amount).

 

Notwithstanding the foregoing, and subject to clause (e) below, if, in
connection with any of the events specified in this Section 2.08(d), the
Borrower receives any proceeds or Return of Capital in an Agreed Foreign
Currency, the Borrower shall be permitted to pay just the then outstanding Loans
denominated in such Agreed Foreign Currency (applied ratably among just the
Multicurrency Lenders); provided that any such proceeds or Return of Capital
remaining after the Loans denominated in such Agreed Foreign Currency have been
paid in full shall be converted to Dollars and paid ratably among the Dollar
Lenders and the Multicurrency Lenders in accordance with clause (g) below.

 

(e)          Mandatory Prepayment of Eurocurrency Loans. If the Loans to be
prepaid pursuant to Section 2.08(c) are Eurocurrency Loans, the Borrower may
defer such prepayment (and permanent Commitment reduction) until the last day of
the Interest Period applicable to such Loans, so long as the Borrower deposits
an amount equal to an amount required to be prepaid, no later than the third
Business Day following the receipt of such amount, into a segregated collateral
account in the name and under the control (within the meaning of Section 9-104
of the Uniform Commercial Code) of the Administrative Agent pending application
of such amount to the prepayment of the Loans (and permanent reduction of the
Commitments) on the last day of such Interest Period.

 

(f)          Mandatory Prepayments after the Occurrence and During the
Continuance of Events of Default. Unless otherwise expressly provided in
Section 8 of the Guaranty and Security Agreement, upon the occurrence and during
the continuance of an Event of Default or an event of default under the Term
Loan Credit Facility, each mandatory and optional prepayment (other than
prepayments pursuant to Section 2.08(b)) by the Borrower of the Loans shall, to
the extent required by the Term Loan Credit Facility, be made and applied
ratably (based on the outstanding principal amounts of such indebtedness) to the
Loans and the Term Loans, except to the extent the Term Loan Credit Facility
permits a greater proportion of such prepayment to be applied to the Loans.
Payments to the Loans under this clause (f) shall be made ratably (based on the
aggregate Dollar Equivalents of the outstanding principal amounts of such
Indebtedness) between Dollar Loans and Multicurrency Loans.

 

52

 

 

(g)          Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing denominated in Dollars under Section
2.08(a), not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of a Eurocurrency
Borrowing denominated in Foreign Currency under Section 2.08(a), not later than
11:00 a.m., London time, four Business Days before the date of prepayment, (iii)
in the case of prepayment of an ABR Borrowing under Section 2.08(a), not later
than 11:00 a.m., New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided, that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.06, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.06 and any such notices given in connection with any of the events
specified in Section 2.08(d) may be conditioned upon (x) the consummation of the
issuance of Equity Interests or Indebtedness (as applicable) or (y) the receipt
of net cash proceeds from Extraordinary Receipts or Returns of Capital. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Subject to clauses (b)
and (e) above and to the proviso of Section 2.15(c), each prepayment in Dollars
shall be applied ratably (based on the outstanding principal amounts of such
indebtedness) between the Dollar Lenders and the Multicurrency Lenders based on
the then outstanding Loans denominated in Dollars and each prepayment in an
Agreed Foreign Currency (including as a result of the Borrower’s receipt of
proceeds from a prepayment event in such Agreed Foreign Currency) shall be
applied ratably among the Multicurrency Lenders. In the event the Borrower is
required to make any concurrent prepayments under both paragraph (b) and also
another paragraph of this Section 2.08, any such prepayments shall be applied
toward a prepayment pursuant to paragraph (b) before any prepayment pursuant to
any other paragraph of this Section 2.08. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.10 and shall be made in the
manner specified in Section 2.07(b).

 

Section 2.09.         Fees.

 

(a)          Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the unused amount of the Commitment of such
Lender, if any, on each day during the period from and including the Original
Effective Date to the earlier of the date the Commitments terminate and the
Revolver Termination Date. Accrued commitment fees shall be payable (x) on the
Restatement Effective Date, (y) within one Business Day after each Quarterly
Date and (z) on the earlier of the date the Commitments terminate and the
Revolver Termination Date, commencing on the first such date to occur after the
Restatement Effective Date. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, the Commitments shall be deemed to be used to the extent of the
outstanding Loans of all Lenders.

 

53

 

 

(b)          Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(c)          Payment of Fees and Expenses. All fees payable hereunder shall be
paid on the dates due, in Dollars and immediately available funds, to the
Administrative Agent for distribution, in the case of commitment fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances absent manifest error. Any fees representing the Borrower’s
reimbursement obligations for expenses, to the extent requirements of invoice
not otherwise specified in this Agreement, shall be due (subject to the other
terms and conditions contained herein) within ten Business Days of the date that
the Borrower receives from the Administrative Agent a reasonably detailed
invoice for such reimbursement obligations.

 

Section 2.10.         Interest.

 

(a)          ABR Loans. The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

 

(b)          Eurocurrency Loans. The Loans constituting each Eurocurrency
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the related Interest Period for such Borrowing plus the Applicable
Margin.

 

(c)          Default Interest. Notwithstanding the foregoing, if any Event of
Default described in clause (a), (b), (d) (only with respect to Section 6.07),
(h), (i), (j) or (p) of Article VII has occurred and is continuing, or on demand
of the Administrative Agent or the Required Lenders if any Event of Default
described in any other clause of Article VII has occurred and is continuing, or
if the Covered Debt Amount exceeds the Borrowing Base during the 30-Business Day
period referred to in Section 2.08(c), the interest applicable to Loans shall
accrue, and any fee or other amount not paid when due by the Borrower hereunder
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above, or (ii) in the case of any fee or
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(d)          Payment of Interest. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon termination in full of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.

 

54

 

 

(e)          Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed (i) by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate and (ii) on Multicurrency Loans denominated in Agreed Foreign Currency
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent
and such determination shall be conclusive absent manifest error.

 

Section 2.11.         Eurocurrency Borrowing Provisions.

 

(a)          Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing of a Class (the Currency of such
Borrowing herein called the “Affected Currency”):

 

(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or

 

(ii)         the Administrative Agent is advised by the Required Lenders of such
Class that the Adjusted LIBO Rate for the Affected Currency for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their respective Eurocurrency Loans included in such Borrowing
for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders in writing or by telephone (promptly confirmed in writing) or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and such Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurocurrency Borrowing denominated in the Affected Currency shall be ineffective
and, if the Affected Currency is Dollars, such Borrowing (unless prepaid) shall
be continued as, or converted to, an ABR Borrowing and, if the Affected Currency
is a Foreign Currency, such Borrowing shall be converted to Dollars based on the
Dollar Equivalent at such time, (ii) if the Affected Currency is Dollars and any
Borrowing Request requests a Eurocurrency Borrowing denominated in Dollars, such
Borrowing shall be made as an ABR Borrowing and (iii) if the Affected Currency
is a Foreign Currency, any Borrowing Request that requests a Eurocurrency
Borrowing denominated in the Affected Currency shall be ineffective. Any such
notice shall set forth the basis for any such determination by the
Administrative Agent or the Required Lenders, as applicable.

 

55

 

 

(b)          Illegality. Without duplication of any other rights that any Lender
has hereunder, if any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful for any Lender
to make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower and the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Borrowings or to convert ABR Borrowings to Eurocurrency Borrowings
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Eurocurrency Borrowings the interest rate on which
is determined by reference to the LIBO Rate component of the Alternate Base
Rate, the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) all Eurocurrency Borrowings of such Lender shall
automatically convert to ABR Borrowings (the interest rate on which ABR
Borrowings of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Borrowings and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the LIBO Rate, the Administrative Agent shall during the period
of such suspension compute the Alternate Base Rate applicable to such Lender
without reference to the LIBO Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted. To the extent any Eurocurrency Borrowing so converted is in an Agreed
Foreign Currency, such Eurocurrency Borrowing shall be converted to Dollars
based on the Dollar Equivalent of such Borrowing at the time of such conversion.

 

Section 2.12.         Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for account of, or credit extended by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)         impose on any Lender or the London interbank market any other
condition, cost or expense (other than (x) Covered Taxes and Other Taxes, in
each case to the extent covered by Section 2.14, and (y) Excluded Taxes)
affecting this Agreement or Eurocurrency Loans made by such Lender or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Eurocurrency Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) with respect to such Lender’s Eurocurrency Loans, then
the Borrower will pay to such Lender, in Dollars, such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

56

 

 

(b)          Capital Requirements. If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity position), by an
amount deemed to be material by such Lender, then from time to time the Borrower
will pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)          Certificates from Lenders. A certificate of a Lender setting forth
the amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be promptly delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that no Obligor shall
be required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender notifies the Borrower in writing of
any such Change in Law giving rise to such increased costs or reductions.

 

Section 2.13.         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.08(f) and is revoked in accordance herewith), (d) the assignment as a
result of a request by the Borrower pursuant to Section 2.17(b) of any
Eurocurrency Loan other than on the last day of an Interest Period therefor or
(e) the conversion of any Eurocurrency Loan other than on the last day of an
Interest Period therefor as a result of the occurrence of a CAM Exchange, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurocurrency Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of

 

(i)          the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan referred to in clauses (a), (b),
(c) or (d) of this Section 2.13 denominated in the Currency of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Eurocurrency Loan (or, in
the case of a failure to borrow, convert or continue, the duration of the
Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate for such Currency for such Interest Period, over

 

57

 

 

(ii)         the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for deposits denominated in such Currency from
other banks in the Eurocurrency market at the commencement of such period.

 

Payments under this Section shall be made upon written request of a Lender
delivered to the Borrower not later than 30 Business Days following a payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section, accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

Section 2.14.         Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Covered Taxes; provided
that if the Borrower shall be required to deduct any Covered Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) the Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)          Payment of Other Taxes by the Borrower. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for and, within 10 Business Days after
written demand therefor, pay the full amount of any Covered Taxes or Other Taxes
(including Covered Taxes or Other Taxes imposed or asserted on or attributable
to amounts payable under this Section 2.14(c)) paid by the Administrative Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Covered
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

58

 

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Covered Taxes or Other Taxes by the Borrower to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Covered Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and each Lender for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or such Lender as
a result of such failure.

 

(e)          Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

 

In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, if the Borrower is resident
for U.S. federal income tax purposes in the United States, (A) any Lender that
is a “United States person” as defined in section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirement; and (B) each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but, in any event, only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)          duly completed executed originals of Internal Revenue Service Form
W-8BEN, Internal Revenue Service Form W-8BEN-E, or any successor form claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(ii)         duly completed executed originals of Internal Revenue Service Form
W-8ECI or any successor form certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States,

 

59

 

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate, signed under penalties of perjury, to the effect that such Foreign
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (B) duly completed executed
originals of Internal Revenue Service Form W-8BEN, Internal Revenue Service Form
W-8BEN-E (or any successor form) certifying that the Foreign Lender is not a
United States Person, or

 

(iv)        any other form including Internal Revenue Service Form W-8IMY, as
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

 

In addition, each Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Lender; provided it is
legally able to do so at the time. Each Lender shall promptly notify the
Borrower and the Administrative Agent at any time that it becomes aware that it
no longer satisfies the legal requirements to provide any previously delivered
form or certificate to the Borrower (or any other form of certification adopted
by the U.S. or other taxing authorities for such purpose).

 

(f)          If a payment made to a Lender under this Agreement would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Borrower, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this Section 2.14(f), “FATCA” shall include any amendment
made to FATCA after the Restatement Effective Date.

 

(g)          Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund or
credit of any Covered Taxes or Other Taxes as to which it has been indemnified
by any Obligor or with respect to which any Obligor has paid additional amounts
pursuant to this Section 2.14, it shall pay to the Borrower an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by any Obligor with respect to the Covered Taxes or
Other Taxes giving rise to such refund or credit), net of all reasonable
out-of-pocket expenses of the Administrative Agent or any Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided that the
Borrower, upon the request of the Administrative Agent or any Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or any Lender in the event the Administrative Agent or any
Lender is required to repay such refund or credit to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the Administrative Agent or any Lender be required to pay any amount
to the Borrower pursuant to this paragraph (g) the payment of which would place
the Administrative Agent or such Lender in a less favorable net position
after-Taxes than the Administrative Agent or such Lender would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns or its
books or records (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

60

 

 

Section 2.15.         Payments Generally; Pro Rata Treatment: Sharing of
Set-offs.

 

(a)          Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees, or
under Section 2.12, 2.13 or 2.14, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without
set-off, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan Document and except payments pursuant to Sections 2.12, 2.13,
2.14 and 9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

 

All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.12, and payments required under Section 2.14 relating
to any Loan denominated in Dollars, but not including principal of and interest
on any Loan denominated in any Foreign Currency or payments relating to any such
Loan required under Section 2.14, which are payable in such Foreign Currency) or
under any other Loan Document (except to the extent otherwise provided
therein) are payable in Dollars. Notwithstanding the foregoing, if the Borrower
shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), the unpaid
portion of such Loan shall, if such Loan is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if the Borrower shall fail to pay any interest on any
Loan that is not denominated in Dollars, such interest shall automatically be
redenominated in Dollars on the due date therefor (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such interest shall be payable on demand.

 

61

 

 

(b)          Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees of a Class then due hereunder, such
funds shall be applied (i) first, to pay interest and fees of such Class then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees of such Class then due to such parties, and
(ii) second, to pay principal of such Class then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

(c)          Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing of a Class shall be made from the Lenders of such Class, each
payment of commitment fee under Section 2.09 shall be made for account of the
Lenders of the applicable Class, and each termination or reduction of the amount
of the Commitments of a Class under Section 2.06, Section 2.08 or otherwise
shall be applied to the respective Commitments of the Lenders of such Class, pro
rata according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of a Class shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments of such Class (in the
case of the making of Loans) or their respective Loans of such Class that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans), subject to Section 2.02(e); (iii) each payment or prepayment of
principal of Loans of a Class by the Borrower shall be made for account of the
Lenders of such Class pro rata in accordance with the respective unpaid
principal amounts of the Loans of such Class held by them (and, with respect to
the pro rata treatment of prepayments between Classes, any such prepayments
shall be made in accordance with the provisions of Sections 2.08(e) and (f));
and (iv) each payment of interest on Loans of a Class by the Borrower shall be
made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans of such Class then due and payable to the respective
Lenders; provided however that, notwithstanding anything to the contrary
contained herein, in the event that the Borrower wishes to make a Multicurrency
Borrowing in an Agreed Foreign Currency and the Multicurrency Commitments are
fully utilized, the Borrower may make a Borrowing under the Dollar Commitments
(if otherwise permitted hereunder) and may use the proceeds of such Borrowing to
prepay the Multicurrency Loans (without making a ratable prepayment to the
Dollar Loans) solely to the extent that the Borrower concurrently utilizes any
Multicurrency Commitments made available as a result of such prepayment to make
a Multicurrency Borrowing in an Agreed Foreign Currency.

 

(d)          Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans, resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans,
and accrued interest thereon then due than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

62

 

 

(e)          Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent at the Federal Funds
Effective Rate.

 

(f)          Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to
Section 2.04(a) or (b) or 2.15(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.16.         Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          commitment fees pursuant to Section 2.09(a) shall cease to accrue
on the unused portion of the Commitment of such Defaulting Lender to the extent
and during the period such Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such commitment fee that otherwise would have accrued
and been required to have been paid to such Defaulting Lender to the extent and
during the period such Lender is a Defaulting Lender);

 

(b)          the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, two-thirds of
the Lenders or the Required Lenders have taken or may take any action hereunder
or under any other Loan Document (including any consent to any amendment or
waiver pursuant to Section 9.02, except for any amendment or waiver described in
Section 9.02(b)(i), (ii) or (iii)); provided that any waiver, amendment or
modification requiring the consent of all Lenders, two-thirds of the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lender, as applicable, shall require the consent of such
Defaulting Lender.

 

63

 

 

In the event that the Administrative Agent and the Borrower agree in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for the Lenders
to hold the Loans in accordance with their Applicable Percentage.

 

Section 2.17.         Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender exercises
its rights under Section 2.11(b) or requests compensation under Section 2.12, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.14, then
such Lender shall (at the request of the Borrower) use reasonable efforts
(subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.14, as the case may be, in the future, or eliminate the
circumstance giving rise to such Lender exercising its rights under
Section 2.11(b) and (ii) would not subject such Lender to any cost or expense
not required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)          Replacement of Lenders. If any Lender exercises its rights under
Section 2.11(b) or requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.14, or if any Lender
becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent which
consent shall not unreasonably be withheld or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

64

 

 

(c)          Defaulting Lenders. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under such Sections, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

Article III

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01.         Organization; Powers. Each of the Borrower and its
Subsidiaries, as applicable, is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where the failure to do so could reasonably be expected to result
in a Material Adverse Effect. There is no existing default under any charter,
by-laws or other organizational documents of Borrower or its Subsidiaries or any
event which, with the giving of notice or passage of time or both, would
constitute a default by any party thereunder other than such defaults,
individually or collectively, as could not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.02.         Authorization; Enforceability. The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action and the Board of
Directors of the Borrower and its Subsidiaries have approved the transactions
contemplated in this Agreement. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each of the other Loan Documents
to which it is a party when executed and delivered will constitute, a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

Section 3.03.         Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been or will be obtained or made and are in full force and effect and
(ii) filings and recordings in respect of the Liens created pursuant to the
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority (including the
Investment Company Act and the rules, regulations and orders issued by the SEC
thereunder), (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

 

65

 

 

Section 3.04.         Financial Condition; No Material Adverse Effect.

 

(a)          Financial Statements. The financial statements delivered to the
Administrative Agent and the Lenders by the Borrower pursuant to
Sections 5.01(a) and (b) as of and for the fiscal year ended September 30, 2014
and as of and for the fiscal quarter ended March 31, 2015 present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Borrower and its consolidated Subsidiaries as of the end
of and for the applicable period in accordance with GAAP, subject, in the case
of unaudited financial statements, to year-end audit adjustments and the absence
of footnotes. As of the Restatement Effective Date, none of the Borrower or any
of its Subsidiaries has any material contingent liabilities, material
liabilities for taxes, material unusual forward or material long-term
commitments or material unrealized or anticipated losses from any unfavorable
commitments not reflected in the financial statements referred to above.

 

(b)          The financial statements delivered to the Administrative Agent and
the Lenders by the Borrower pursuant to Sections 5.01(a) and (b) present fairly,
in all material respects, the consolidated financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of the end of and for the applicable period in accordance with GAAP, subject, in
the case of unaudited financial statements, to year-end audit adjustments and
the absence of footnotes. As of the end of the period covered by the most recent
financial statements referred to in this clause (b), none of the Borrower or any
of its Subsidiaries has any material contingent liabilities, material
liabilities for taxes, material unusual forward or material long-term
commitments which are not reflected in such financial statements.

 

(c)          No Material Adverse Effect. Since March 31, 2015, there has not
been any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.05.         Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) that involve this Agreement or the Transactions.

 

Section 3.06.         Compliance with Laws and Agreements. Each of the Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect.

 

66

 

 

Section 3.07.         Taxes. Each of the Borrower and its Subsidiaries has
timely filed or has caused to be timely filed all material U.S. federal, state
and local Tax returns that are required to be filed by it and all other material
Tax returns that are required to be filed by it and has paid all material Taxes
for which it is directly or indirectly liable and any assessments made against
it or any of its property and all other material Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority, other than
any Taxes, fees or other charges the amount or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be. The charges, accruals and
reserves on the books of the Borrower and any of its Subsidiaries in respect of
Taxes and other governmental charges are adequate. Neither the Borrower nor any
of its Subsidiaries has given or been requested to give a waiver of the statute
of limitations relating to the payment of any federal, state, local and foreign
Taxes or other impositions, and no Tax lien has been filed with respect to the
Borrower or any of its Subsidiaries. There is no proposed Tax assessment against
the Borrower or any of its Subsidiaries, and there is no basis for such
assessment. The period within which United States federal income Taxes may be
assessed against any of the Borrower or any of its Subsidiaries has expired for
all taxable years ending on or before December 31, 2006.

 

Section 3.08.         ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.09.         Disclosure.

 

(a)          All written reports, financial statements, certificates and other
written information (other than projected financial information, other
forward-looking information, information relating to third parties, and
information of a general economic or general industry nature) which has been
made available to the Administrative Agent or any Lender by or on behalf of the
Borrower in connection with the transactions contemplated by this Agreement or
delivered under any Loan Document, taken as a whole, will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein at the time made and taken as a whole
(and after giving effect to all written updates provided by the Borrower to the
Administrative Agent for delivery to the Lenders from time to time) not
misleading in any material respect in light of the circumstances under which
such statements were made; and

 

(b)          All financial projections, pro forma financial information and
other forward-looking information which has been delivered to the Administrative
Agent or any Lender by or on behalf of Borrower in connection with the
transactions contemplated by this Agreement or delivered under any Loan Document
are based upon good faith assumptions and, in the case of financial projections
and pro forma financial information, good faith estimates, in each case,
believed to be reasonable at the time made, it being recognized that (i) such
financial information as it relates to future events is subject to significant
uncertainty and contingencies (many of which are beyond the control of the
Borrower) and are therefore not to be viewed as fact, and (ii) actual results
during the period or periods covered by such financial information may
materially differ from the results set forth therein.

 

67

 

 

Section 3.10.         Investment Company Act; Margin Regulations.

 

(a)          Status as Business Development Company. The Borrower is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act and qualifies as a RIC
(and has qualified as a RIC at all times since June 13, 2012).

 

(b)          Compliance with Investment Company Act. The business and other
activities of the Borrower and its Subsidiaries do not result in a violation or
breach of the provisions of the Investment Company Act or any rules, regulations
or orders issued by the SEC thereunder, except where such breaches or
violations, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

(c)          Investment Policies. The Borrower is in compliance in all material
respects with the Investment Policies.

 

(d)          Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock. On the
Restatement Effective Date, neither the Borrower nor any of its Subsidiaries own
any Margin Stock.

 

Section 3.11.         Material Agreements and Liens.

 

(a)          Material Agreements. Schedule 3.11(a) is a complete and correct
list of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the Restatement Effective Date, and, other than in
the case of Hedging Agreement Obligations, the aggregate principal or face
amount outstanding or that is, or may become, outstanding under each such
arrangement, in each case on the Restatement Effective Date, is correctly
described in Schedule 3.11(a).

 

(b)          Liens. Schedule 3.11(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Restatement Effective
Date covering any property of the Borrower or any of its Subsidiaries, and,
other than in the case of Hedging Agreement Obligations, the aggregate principal
amount of such Indebtedness secured (or that may be secured) by each such Lien
and the property covered by each such Lien as of the Restatement Effective Date
is correctly described in Schedule 3.11(b).

 

68

 

 

Section 3.12.         Subsidiaries and Investments.

 

(a)          Subsidiaries. Set forth in Schedule 3.12(a) is a complete and
correct list of all of the Subsidiaries of the Borrower as of the Restatement
Effective Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests. Except as disclosed in Schedule 3.12(a), as of the
Restatement Effective Date, (x) the Borrower owns, free and clear of Liens, and
has the unencumbered right to vote, all outstanding ownership interests in each
Subsidiary shown to be held by it in Schedule 3.12(a), and (y) all of the issued
and outstanding capital stock of each such Subsidiary organized as a corporation
is validly issued, fully paid and nonassessable.

 

(b)          Investments. Set forth in Schedule 3.12(b) is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c), (d), (e) and (g) of Section 6.04) held by the Borrower or
any of its Subsidiaries in any Person on the Restatement Effective Date and, for
each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in
Schedule 3.12(b), as of the Restatement Effective Date each of the Borrower and
its Subsidiaries owns, free and clear of all Liens (other than Liens permitted
pursuant to Section 6.02), all such Investments.

 

Section 3.13.         Properties.

 

(a)          Title Generally. Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)          Intellectual Property. Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.14.         Solvency. On the Restatement Effective Date, and upon the
incurrence of any extension of credit hereunder, on any date on which this
representation and warranty is made, (a) the Borrower will be Solvent on a
unconsolidated basis, and (b) each Subsidiary Guarantor will be Solvent on a
consolidated basis with the other Obligors.

 

Section 3.15.         Affiliate Agreements. As of the Restatement Effective
Date, the Borrower has heretofore delivered to each of the Lenders true and
complete copies of each of the Affiliate Agreements as in effect on the
Restatement Effective Date (including any schedules and exhibits thereto, and
any amendments, supplements or waivers executed and delivered thereunder). As of
the Restatement Effective Date, (a) each of the Affiliate Agreements is in full
force and effect, (b) Medley LLC (which, as of the Restatement Effective Date,
is under the Control of Brook Taube, Jeff Tonkel and Seth Taube) Controls the
Investment Advisor and (c) other than the Affiliate Agreements, there is no
contract, agreement or understanding, in writing, between the Borrower or any of
its Subsidiaries, on the one hand, and any Affiliate of the Borrower, on the
other hand.

 

69

 

 

Section 3.16.         Structured Subsidiaries

 

(a)          There are no agreements or other documents relating to any
Structured Subsidiary binding upon the Borrower or any of its Subsidiaries
(other than such Structured Subsidiary) other than as permitted under the
definition thereof.

 

(b)          The Borrower has not Guaranteed the Indebtedness or other
obligations in respect of any credit facility relating to the Structured
Subsidiaries, other than pursuant to Standard Securitization Undertakings.

 

Section 3.17.         Security Documents.The Guarantee and Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties (as defined in the Guarantee and Security Agreement), legal,
valid and enforceable Liens on, and security interests in, the Collateral and,
when (i) all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable law and, as applicable, (ii) upon
the taking of possession or control by the Collateral Agent of the Collateral
with respect to which a security interest may be perfected by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent possession or control by the Collateral Agent is required by the
Guarantee and Security Agreement), the Liens created by the Guarantee and
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors in the Collateral
(other than such Collateral in which a security interest cannot be perfected
under the UCC as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.

 

Section 3.18.         Compliance with Sanctions. Neither the Borrower nor any of
its Subsidiaries, nor any executive officer or director thereof, nor, to the
knowledge of the Borrower, any Affiliate of the Borrower or any executive
officer or director thereof, (i) is subject of sanctions administered by the
United States Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”), the European Union, Her Majesty’s Treasury, the United Nations
Security Council, or any other relevant sanctions authority (collectively,
“Sanctions”), or (ii) is located, has a place of business or is organized or
resident in a country, territory or region that is, or whose government is, the
subject of Sanctions. Furthermore, no part of the proceeds of a Loan will be
used, directly or indirectly, by the Borrower or any Affiliate of the Borrower,
or by any of their respective executive officers or directors to finance or
facilitate a transaction with a person subject of Sanctions.

 

Section 3.19.         Anti-Money Laundering Program. The Borrower has
implemented an anti-money laundering program to the extent required by the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism, as amended (the “USA PATRIOT Act”), and the
rules and regulations thereunder.

 

70

 

 

Section 3.20.         Foreign Corrupt Practices Act. Neither the Borrower nor
any of its Subsidiaries and, to the Borrower’s knowledge, any director, officer,
agent, employee, Affiliate or other person associated with or acting on behalf
of the Borrower or any Subsidiary of the Borrower has: (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity or to influence official action; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment; or (iv)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”); and each of the Borrower and its Subsidiaries have conducted their
businesses in compliance with the FCPA and have instituted and maintained
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, compliance therewith. Furthermore, no part of the proceeds
of a Loan will be used, directly or indirectly, by the Borrower or any Affiliate
of the Borrower, or by any of their respective officers, directors, agents or
employees, to finance or facilitate a transaction in violation of the FCPA.

 

Article IV

CONDITIONS

 

Section 4.01.         Restatement Effective Date. The effectiveness of this
Agreement and of the obligations of the Lenders to make Loans hereunder shall
not become effective until completion of each of the following conditions
precedent (unless a condition shall have been waived in accordance with
Section 9.02):

 

(a)          Documents. Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(i)          Executed Counterparts. From each party hereto either (1) a
counterpart of this Agreement signed on behalf of such party or (2) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

 

(ii)         Second Amended and Restated Guarantee and Security Agreement. The
Second Amended and Restated Guarantee and Security Agreement, duly executed and
delivered by each of the parties to the Guarantee and Security Agreement.

 

(iii)        Opinion of Counsel to the Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Dechert LLP, counsel for the Obligors, in form and substance
reasonably acceptable to the Administrative Agent and covering such matters as
the Administrative Agent may reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

 

71

 

 

(iv)        Corporate Documents. (v) Copies of the organizational documents of
each Obligor certified as of a recent date by the appropriate governmental
official, (w) signature and incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party, (x) resolutions of
the board of directors or similar governing body of each Obligor approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Restatement Effective Date, certified as of the Restatement
Effective Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment, (y) a good standing certificate
from the applicable Governmental Authority of each Obligor’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Restatement Effective Date, and (z) such other
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Obligors, and the authorization of the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(v)         Officer’s Certificate. A certificate, dated the Restatement
Effective Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions set forth in Sections 4.02(a), (b), (c) and (d).

 

(b)          Liens. The Administrative Agent shall have received results of a
recent lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no liens on any of the assets
of the Borrower or its Subsidiaries except for Liens permitted under
Section 6.02 or Liens to be discharged on or prior to the Restatement Effective
Date pursuant to documentation satisfactory to the Administrative Agent. Subject
to Section 5.08(c)(ii), all UCC financing statements, control agreements and
other documents or instruments required to be filed or executed and delivered in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected security interest in the Collateral (to the extent that
such a security interest may be perfected by filing, possession or control under
the Uniform Commercial Code and as required by Section 5.08(c) and the Guarantee
and Security Agreement) shall have been properly filed or executed and delivered
in each jurisdiction required.

 

(c)          Financial Statements. The Administrative Agent and the Lenders
shall have received prior to the execution of this Agreement the consolidated
statement of assets and liabilities and the related consolidated statements of
operations, changes in net assets and cash flows and related schedule of
investments of the Borrower and its Subsidiaries as of and for the fiscal
quarter ended March 31, 2015, all certified in writing by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes. The
Administrative Agent and the Lenders shall have received any other financial
statements of the Borrower and its Subsidiaries as they shall reasonably
request.

 

72

 

 

(d)          Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with the Transactions,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Transactions or any transaction being financed with the proceeds of the
Loans shall be ongoing. The Administrative Agent shall have received any other
evidence reasonably requested by and reasonably satisfactory to the
Administrative Agent as to compliance with all material legal and regulatory
requirements applicable to the Borrower and its Subsidiaries and all legal and
regulatory requirements applicable to the Transactions.

 

(e)          No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments pending or threatened in any court or before any arbitrator or
Governmental Authority that relates to the Transactions or that could have a
Material Adverse Effect.

 

(f)          Solvency Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a solvency certificate of the chief
financial officer of the Borrower dated as of the Restatement Effective Date and
addressed to the Administrative Agent and the Lenders, and in form, scope and
substance reasonably satisfactory to Administrative Agent, with appropriate
attachments and demonstrating that both before and after giving effect to the
Transactions, (a) the Borrower will be Solvent on a unconsolidated basis, and
(b) each Subsidiary Guarantor will be Solvent on a consolidated basis with the
other Obligors.

 

(g)          Fees, Expenses and Interest. The Borrower shall have paid in full
to the Administrative Agent and the Lenders all fees, expenses and accrued but
unpaid interest related to this Agreement owing on the Restatement Effective
Date, including any up-front fee due to any Lender on the Restatement Effective
Date (provided that such fees, expenses and interest may be paid, at the
Administrative Agent’s discretion, out of the Loans made on the Restatement
Effective Date).

 

(h)          Default. No Default or Event of Default shall have occurred and be
continuing under this Agreement, nor any default or event of default that
permits acceleration of any Material Indebtedness, immediately before and after
giving effect to the Transactions, any incurrence of Indebtedness hereunder and
the use of the proceeds hereof on a pro forma basis.

 

(i)          Evidence of Insurance. The Administrative Agent shall have received
a certificate from the Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to the
Loan Documents is in full force and effect.

 

(j)          Patriot Act. The Administrative Agent and each Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent and each such Lender.

 

73

 

 

(k)          Other Documents. The Administrative Agent shall have received such
other documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Agreement
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

 

Section 4.02.         Each Credit Event. The obligation of each Lender to make
any Loan, including any such extension of credit on the Restatement Effective
Date is additionally subject to the satisfaction of the following conditions:

 

(a)          the representations and warranties of the Borrower set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of such Loan, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

 

(b)          at the time of such Loan, no Default shall have occurred and be
continuing or would result from such Loan after giving effect thereto;

 

(c)          either (i) the aggregate Covered Debt Amount (after giving effect
to such extension of credit) shall not exceed the Borrowing Base reflected on
the Borrowing Base Certificate most recently delivered to the Administrative
Agent or (ii) the Borrower shall have delivered an updated Borrowing Base
Certificate demonstrating that the Covered Debt Amount (after giving effect to
such extension of credit) shall not exceed the Borrowing Base after giving
effect to such extension of credit as well as any concurrent acquisitions of
Portfolio Investments by the Borrower or payment of outstanding Loans or Other
Covered Indebtedness;

 

(d)          the Covered Debt Amount (after giving effect to such extension of
credit) shall not exceed the sum of (i) the aggregate Value of all Eligible
Portfolio Investments included in the Borrowing Base, less (ii) the aggregate
Value of all Eligible Portfolio Investments issued by the six largest issuers
(for the avoidance of doubt, the calculation of Value for purposes of this
clause (d) shall be made without taking into account any Advance Rate), as
reflected on the Borrowing Base Certificate most recently delivered to the
Administrative Agent or an updated Borrowing Base Certificate after giving
effect to such extension of credit as well as any concurrent acquisitions of
Portfolio Investments by the Borrower or payment of outstanding Loans or Other
Covered Indebtedness;

 

(e)          after giving effect to such extension of credit, the Borrower shall
be in pro forma compliance with each of the covenants set forth in
Sections 6.07(a), (b), (d) and (e); and

 

74

 

 

(f)          the proposed date of such extension of credit shall take place
during the Availability Period.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

Article V

AFFIRMATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

Section 5.01.         Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent for distribution to each Lender:

 

(a)          within 90 days after the end of each fiscal year of the Borrower,
the audited consolidated statement of assets and liabilities and the related
consolidated statements of operations, changes in net assets and cash flows and
related schedule of investments of the Borrower and its Subsidiaries as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year (to the extent full fiscal year information
is available), all reported on by Ernst and Young LLP or other independent
public accountants of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (which report shall be unqualified as to going concern and scope of
audit and shall not contain any explanatory paragraph or paragraph of emphasis
with respect to going concern); provided that the requirements set forth in this
clause (a) may be fulfilled by providing to the Administrative Agent for
distribution to each Lender the report filed by the Borrower with the SEC on
Form 10-K for the applicable fiscal year;

 

(b)          within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, the consolidated statement of
assets and liabilities and the related consolidated statements of operations,
changes in net assets and cash flows and related schedule of investments of the
Borrower and its Subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the statement of assets and
liabilities, as of the end of) the corresponding period or periods of the
previous fiscal year (to the extent such information is available for the
previous fiscal year), all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing to the Administrative
Agent for distribution to each Lender the report filed by the Borrower with the
SEC on Form 10-Q for the applicable quarterly period;

 

75

 

 

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) to the extent the requirements in clause (a) and (b) are not fulfilled by
the Borrower delivering the applicable report delivered to (or filed with) the
SEC, certifying that such statements are consistent with the financial
statements filed by the Borrower with the SEC, (ii) certifying as to whether the
Borrower has knowledge that a Default has occurred during the most recent period
covered by such financial statements (or has occurred and is continuing from a
prior period) and, if a Default has occurred during such period (or has occurred
and is continuing from a prior period), specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01(b),
(c), (d) and (e), 6.02(f), 6.04(i) and 6.05(b) (except that with respect to any
certificate delivered in connection with the delivery of any financial statement
under clause (b) of this Section, instead of showing compliance with
Section 6.05(b) the Borrower shall provide (A) a reasonably detailed calculation
of net investment income and taxable income of the Borrower for (x) the
applicable quarterly period (the “testing quarter”) and (y), as applicable, for
the period commencing at the start of the applicable fiscal year of the Borrower
(such fiscal year shall be the year during which such testing quarter occurs)
and ending on the last day of such testing quarter, (B) a statement of the
amount of distributions that the Borrower has made pursuant to Section 6.05(b),
solely with respect to the net investment income or taxable income of the
Borrower for such fiscal year, for the period commencing at the start of such
fiscal year and ending on the last day of such testing quarter and (C) an
estimate of what the Borrower in good faith believes will be the net investment
income and taxable income of the Borrower for the period commencing on the first
day immediately following such testing quarter and ending on the last day of
such fiscal year) and 6.07, (iv) stating whether any change in GAAP as applied
by (or in the application of GAAP by) the Borrower has occurred since the
Restatement Effective Date (but only if the Borrower has not previously reported
such change to the Administrative Agent and if such change has had a material
effect on the financial statements) and, if any such change has occurred (and
has not been previously reported to the Administrative Agent), specifying the
effect of such change on the financial statements accompanying such certificate,
(v) attaching a list of Subsidiaries and Immaterial Subsidiaries as of the date
of delivery of such certificate or a confirmation that there is no change in
such information since the date of the last such list and (vi) attaching a
schedule providing projected interest and principal payments for all debt
Portfolio Investments as of such date, regardless of whether such Portfolio
Investments are Eligible Portfolio Investments (it being understood that the
Borrower makes no representations or guarantees that such payments will be
made);

 

(d)          as soon as available and in any event not later than twenty (20)
calendar days after the end of each monthly accounting period (ending on the
last day of each calendar month) of the Borrower and its Subsidiaries, a
Borrowing Base Certificate as of the last day of such accounting period,
including an Excel schedule containing information substantially similar to the
information included on the Excel schedule included in the Borrowing Base
Certificate delivered to the Administrative Agent on May 31, 2015;

 

(e)          promptly but no later than two Business Days after any Financial
Officer of the Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency, a Borrowing Base Certificate as at the date such
Financial Officer has knowledge of such Borrowing Base Deficiency indicating the
amount of the Borrowing Base Deficiency as at the date such Financial Officer
obtained knowledge of such deficiency and the amount of the Borrowing Base
Deficiency as of the date not earlier than two Business Days prior to the date
the Borrowing Base Certificate is delivered pursuant to this paragraph;

 

76

 

 

(f)          promptly upon receipt thereof copies of all significant and
non-routine written reports submitted to the management or board of directors of
the Borrower by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower (other than the periodic reports that the Borrower’s
independent auditors provide, in the ordinary course, to the Borrower’s audit
committee);

 

(g)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials sent to
stockholders and filed by the Borrower or any of its Subsidiaries with the SEC
or with any national securities exchange, as the case may be;

 

(h)          within 45 days after each Valuation Testing Date, all final
internal and external valuation reports relating to the Eligible Portfolio
Investments (excluding all valuation reports prepared by an Independent
Valuation Provider pursuant to Sections 5.12(b)(ii)(B)(x) and 5.12(b)(iii), but
including all valuation reports delivered by the Approved Third-Party Appraiser
in connection with the quarterly appraisals of Unquoted Investments in
accordance with Section 5.12(b)(ii)(B)) and the underwriting memoranda for all
Eligible Portfolio Investments included in such valuation reports, along with
any other information relating to the Eligible Portfolio Investments as
reasonably requested by the Administrative Agent or any Lender; provided that
the underwriting memoranda for a particular Eligible Portfolio Investment of an
Obligor shall only be required to be delivered within 30 days of the initial
closing of such Eligible Portfolio Investment and at no other time;

 

(i)          to the extent not otherwise provided by the Custodian, within
thirty (30) days after the end of each month, updated copies of custody reports
(including, to the extent available, an itemized list of each Portfolio
Investment held in any Custodian Account owned by the Borrower or any of its
Subsidiaries) with respect to any custodian account owned by the Borrower or any
of the Subsidiary Guarantors;

 

(j)          within 45 days after the end of each fiscal quarter of the Borrower
commencing with the first fiscal quarter to end on or after the date on which
the Borrower has any Financing Subsidiary and such Financing Subsidiary owns or
holds a Portfolio Investment, a certificate of a Financial Officer of the
Borrower certifying that attached thereto is a complete and correct description
of all Portfolio Investments as of the date thereof, including, with respect to
each such Portfolio Investment, the name of the Borrower or Subsidiary holding
such Portfolio Investment and the name of the Portfolio Company of such
Portfolio Investment;

 

(k)          to the extent such information is not otherwise available in the
financial statements delivered pursuant to clause (a) or (b) of this Section
5.01, upon the reasonable request of the Administrative Agent prior to the end
of the applicable fiscal quarter or year, the Borrower shall deliver within 45
days after the end of each of the first three (3) fiscal quarters of each fiscal
year of the Borrower and ninety (90) days after the end of each fiscal year of
the Borrower, a schedule setting forth in reasonable detail with respect to each
Portfolio Investment where there has been a realized gain or loss in the most
recently completed fiscal quarter, (i) the cost basis of such Portfolio
Investment, (ii) the realized gain or loss associated with such Portfolio
Investment, (iii) the associated reversal of any previously unrealized gains or
losses associated with such Portfolio Investment, (iv) the proceeds received
with respect to such Portfolio Investment representing repayments of principal
during the most recently ended fiscal quarter, and (v) any other amounts
received with respect to such Portfolio Investment representing exit fees or
prepayment penalties during the most recently ended fiscal quarter; and

 

77

 

 

(l)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.

 

Section 5.02.         Notices of Material Events. Upon the Borrower becoming
aware of any of the following, the Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following:

 

(a)          the occurrence of any Default (provided that if such Default is
subsequently cured within the time periods set forth herein, the failure to
provide notice of such Default shall not itself result in an Event of Default
hereunder);

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,500,000; and

 

(d)          any other development (excluding matters of a general economic,
financial or political nature to the extent that they could not reasonably be
expected to have a disproportionate effect on the Borrower) that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03.         Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
the foregoing shall not prohibit any transaction permitted under Section 6.03.

 

78

 

 

Section 5.04.         Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.05.         Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar business, operating in the same or
similar locations.

 

Section 5.06.         Books and Records; Inspection and Audit Rights.

 

(a)          Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice to the Borrower, to (i) visit and inspect
its properties, to examine and make extracts from its books and records, and
(ii) discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that the Borrower or such Subsidiary shall be entitled to
have its representatives and advisors present during any inspection of its books
and records or meeting with its independent accountants; provided, further, that
the Administrative Agent and the Lenders shall not conduct more than two
(2) such visits and inspections in any calendar year unless an Event of Default
has occurred and is continuing at the time of any subsequent visits and
inspections during such calendar year.

 

(b)          Audit Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by Administrative Agent
(including any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to conduct evaluations and appraisals of the Borrower’s
computation of the Borrowing Base and the assets included in the Borrowing Base
(including, for clarity, audits of any Agency Accounts, funds transfers and
custody procedures), all at such reasonable times and as often as reasonably
requested. The Borrower shall pay the reasonable, documented fees and expenses
of representatives retained by the Administrative Agent to conduct any such
evaluation or appraisal; provided that the Borrower shall not be required to pay
such fees and expenses for more than one such evaluation or appraisal during any
calendar year unless an Event of Default has occurred and is continuing at the
time of any subsequent evaluation or appraisal during such calendar year, and
provided further that in no event shall the Borrower be required to pay more
than $100,000 in any calendar year for evaluations requested by the
Administrative Agent pursuant to this Section 5.06(b); provided, further, that
in relation to any fees or expenses required to be paid by the Borrower in
connection with any appraisal under this Section 5.06(b) (but, for the avoidance
of doubt, other than valuation reports produced pursuant to Section
5.12(b)(ii)(B)(x)), unless an Event of Default has occurred and is continuing
such fees and expenses shall be subject to the IVP Supplemental Cap. The
Borrower also agrees to modify or adjust the computation of the Borrowing Base
and/or the assets included in the Borrowing Base, to the extent required by the
Administrative Agent or the Required Lenders as a result of any such evaluation
or appraisal indicating that such computation or inclusion of assets is not
consistent with the terms of this Agreement; provided that if the Borrower
demonstrates that such evaluation or appraisal is incorrect, the Borrower shall
be permitted to re-adjust its computation of the Borrowing Base.

 

79

 

 

Section 5.07.         Compliance with Laws and Agreements. The Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act (if applicable to such
Person), and orders of any Governmental Authority applicable to it (including
orders issued by the SEC) or its property and all indentures, agreements and
other instruments, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.08.         Certain Obligations Respecting Subsidiaries; Further
Assurances.

 

(a)          Subsidiary Guarantors.

 

(i)          In the event that (1) the Borrower or any of its Subsidiaries shall
form or acquire any new Subsidiary (other than a Financing Subsidiary, a CFC or
a Transparent Subsidiary), or that any other Person shall become a “Subsidiary”
within the meaning of the definition thereof (other than a Financing Subsidiary,
a CFC or a Transparent Subsidiary); (2) any Structured Subsidiary shall no
longer constitute a “Structured Subsidiary” pursuant to the definition thereof
(including, for the avoidance of doubt, if such Structured Subsidiary ceases to
have, in full force and effect, financing provided by an unaffiliated third
party) (in which case such Person shall be deemed to be a “new” Subsidiary for
purposes of this Section 5.08); (3) any SBIC Subsidiary shall no longer
constitute a “SBIC Subsidiary” pursuant to the definition thereof (in which case
such Person shall be deemed to be a “new” Subsidiary for purposes of this
Section 5.08), (4) any CFC shall no longer constitute a “CFC” pursuant to the
definition thereof (in which case such Person shall be deemed to be a “new”
Subsidiary for purposes of this Section 5.08) or (5) any Transparent Subsidiary
shall no longer constitute a “Transparent Subsidiary” pursuant to the definition
thereof (in which case such Person shall be deemed to be a “new” Subsidiary for
purposes of this Section 5.08), the Borrower will, in each case, on or before
thirty (30) days following such Person becoming a Subsidiary or such Financing
Subsidiary, CFC or Transparent Subsidiary, as the case may be, no longer
qualifying as such, cause such new Subsidiary or former Financing Subsidiary,
CFC or Transparent Subsidiary, as the case may be, to become a “Subsidiary
Guarantor” (and, thereby, an “Obligor”) under the Guarantee and Security
Agreement pursuant to a Guarantee Assumption Agreement and to deliver such proof
of corporate or other action, incumbency of officers, opinions of counsel and
other documents as the Administrative Agent shall have reasonably requested.

 

(ii)         The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each Structured Subsidiary as an Obligor only for
so long as such Person qualifies as a “Structured Subsidiary” pursuant to the
definition thereof, and thereafter such Person shall no longer constitute a
“Structured Subsidiary” for any purpose of this Agreement or any other Loan
Document.

 

80

 

 

(iii)        The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each SBIC Subsidiary as an Obligor only for so
long as such Person qualifies as an “SBIC Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute an “SBIC
Subsidiary” for any purpose of this Agreement or any other Loan Document.

 

(b)          Ownership of Subsidiaries. The Borrower will, and will cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that each of its Subsidiaries is a wholly owned Subsidiary; provided
that the foregoing shall not prohibit any transaction permitted under
Sections 6.03 or 6.04, so long as after giving effect to such permitted
transaction each of the remaining Subsidiaries is a wholly owned Subsidiary.

 

(c)          Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors, to:

 

(i)          take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any Affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower), the holders of the
Term Loan Indebtedness and the holders of any Secured Longer-Term Indebtedness,
pursuant to the Security Documents, perfected security interests and Liens in
the Collateral; provided that any such security interest or Lien shall be
subject to the relevant requirements of the Security Documents;

 

(ii)         with respect to each deposit account or securities account of the
Obligors (other than (A) any such accounts that are maintained by the Borrower
in its capacity as “servicer” for a Financing Subsidiary or any Agency Account,
(B) any such accounts which hold solely money or financial assets of a Financing
Subsidiary, (C) any payroll account so long as such payroll account is coded as
such, (D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, and (E) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (E), does not at any time exceed $75,000; provided that in the case
of each of the foregoing clauses (A) through (E), no other Person (other than
the depository institution at which such account is maintained) shall have
“control” over such account (within the meaning of the Uniform Commercial Code),
cause each bank or securities intermediary (within the meaning of the Uniform
Commercial Code) to enter into such arrangements with the Collateral Agent as
shall be appropriate in order that the Collateral Agent has “control” (within
the meaning of the Uniform Commercial Code) over each such deposit account or
securities account (each, a “Control Account”) and in that connection, the
Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below, to cause all
cash and other proceeds of Portfolio Investments received by any Obligor to be
immediately deposited into a Control Account (or otherwise delivered to, or
registered in the name of, the Collateral Agent) and, both prior to and
following such deposit, delivery or registration such cash and other proceeds
shall be held in trust by the Borrower for the benefit of the Collateral Agent
and shall not be commingled with any other funds or property of such Obligor or
any other Person (including with any money or financial assets of the Borrower
in its capacity as “servicer” for a Structured Subsidiary, or any money or
financial assets of a Structured Subsidiary, or any money or financial assets of
the Borrower in its capacity as an agent or administrative agent for any other
Bank Loans (as defined in Section 5.13) subject to Section 5.08(c)(v) below);

 

81

 

 

(iii)        cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;

 

(iv)        in the case of any Portfolio Investment consisting of a Bank Loan
that does not constitute all of the credit extended to the underlying borrower
under the relevant underlying loan documents and a Financing Subsidiary holds
any interest in the loans or other extensions of credit under such loan
documents, (x)(1) cause the interest owned by such Financing Subsidiary to be
evidenced by a separate note or notes which note or notes are either (A) in the
name of such Financing Subsidiary or (B) in the name of the Borrower, endorsed
in blank and delivered to the applicable Financing Subsidiary and beneficially
owned by the Financing Subsidiary (or, in the case of a Noteless Assigned Loan
(as defined in Section 5.13), cause the interest owned by such Financing
Subsidiary to be evidenced by separate assignment documentation contemplated by
paragraph 1(b) of Schedule 1.01(d) in the name of such Financing Subsidiary) and
(2) not permit such Financing Subsidiary to have a participation acquired from
an Obligor in such underlying loan documents and the extensions of credit
thereunder or any other indirect interest therein acquired from an Obligor; and
(y) ensure that, subject to Section 5.08(c)(v) below, all amounts owing to any
Obligor by the underlying borrower or other obligated party are remitted by such
borrower or obligated party (or the applicable administrative agents, collateral
agents or equivalent Person) directly to the Custodian Account and no other
amounts owing by such underlying borrower or obligated party are remitted to the
Custodian Account;

 

(v)         in the event that any Obligor is acting as an agent or
administrative agent under any loan documents with respect to any Bank Loan (or
is acting in an analogous agency capacity under any note purchase agreements
with respect to any Mezzanine Investment) and such Obligor does not hold all of
the credit extended to the underlying borrower or issuer under the relevant
underlying loan documents or note purchase agreements, ensure that (1) all funds
held by such Obligor in such capacity as agent or administrative agent is
segregated from all other funds of such Obligor and clearly identified as being
held in an agency capacity (an “Agency Account”); (2) all amounts owing on
account of such Bank Loan or Mezzanine Investment by the underlying borrower or
other obligated party are remitted by such borrower or obligated party to either
(A) such Agency Account or (B) directly to an account in the name of the
underlying lender to whom such amounts are owed (for the avoidance of doubt, no
funds representing amounts owing to more than one underlying lender may be
remitted to any commingled account other than the Agency Account); and within
one (1) Business Day after receipt of such funds, such Obligor acting in its
capacity as agent or administrative agent shall distribute any such funds
belonging to any Obligor to the Custodian Account (provided that if any
distribution referred to in this clause (c) is not permitted by applicable
bankruptcy law to be made as a result of the bankruptcy of the underlying
borrower, such Obligor shall use commercially reasonable efforts to obtain
permission to make such distribution and shall make such distribution as soon as
legally permitted to do so);

 

82

 

 

(vi)        cause the documentation relating to each Investment in Indebtedness
described in paragraph 1 of Schedule 1.01(d) to be delivered to the Custodian as
provided therein; and

 

(vii)       in the case of any Portfolio Investment held by any Financing
Subsidiary, including any cash collection related thereto, ensure that such
Portfolio Investment shall not be held in any Custodian Account, or any other
account of any Obligor.

 

Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then:

 

(i)          in the case of any Investment in Indebtedness other than a Noteless
Assigned Loan, if such destroyed or lost document is an original promissory note
registered in name of an Obligor, such original promissory note shall constitute
an "Undelivered Note" and the Borrower shall have up to 20 Business Days from
the date when the Borrower has knowledge of such loss or destruction to deliver
to the Custodian a replacement promissory note and comply with the requirements
of Section (1)(c)(x) of Schedule 1.01(d); provided, that during such 20 Business
Day period the limitations under Section (1)(a)(i) and (ii) of Schedule 1.01(d)
shall apply; and

 

(ii)         in the case of any Noteless Assigned Loans, if such destroyed
instrument or document is an original transfer document or instrument relating
to such Noteless Assigned Loan, the Borrower shall have up to 20 Business Days
from the date when the Borrower has knowledge of such loss or destruction to
deliver to the Custodian a replacement instrument or document and comply with
the requirements of Section (1)(c)(x) of Schedule 1.01(d).

 

83

 

 

Section 5.09.         Use of Proceeds. The Borrower will use the proceeds of the
Loans only for general corporate purposes of the Borrower and its Subsidiaries
(other than the Financing Subsidiaries, except to the extent permitted by
Section 6.03(f)) in the ordinary course of business, including making
distributions not prohibited by this Agreement and the acquisition and funding
(either directly or through one or more wholly-owned Subsidiary Guarantors) of
leveraged loans, mezzanine loans, high-yield securities, convertible securities,
preferred stock, common stock and other Portfolio Investments; provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds. No part of the proceeds of any Loan will be
used in violation of applicable law or, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock. On the first day (if any) an Obligor acquires any Margin Stock or at any
other time requested by the Administrative Agent or any Lender, the Borrower
shall furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U. Margin Stock shall be purchased
by the Obligors only with the proceeds of Indebtedness not directly or
indirectly secured by Margin Stock (within the meaning of Regulation U), or with
the proceeds of equity capital of the Borrower.

 

Section 5.10.         Status of RIC and BDC. The Borrower shall at all times
maintain its status as a RIC under the Code and as a “business development
company” under the Investment Company Act.

 

Section 5.11.         Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies.

 

Section 5.12.         Portfolio Valuation and Diversification Etc.; Risk Factor
Ratings;

 

(a)          Industry Classification Groups. For purposes of this Agreement, the
Borrower shall assign each Eligible Portfolio Investment to an Industry
Classification Group as reasonably determined by the Borrower. To the extent
that the Borrower reasonably determines that any Eligible Portfolio Investment
is not adequately correlated with the risks of other Eligible Portfolio
Investments in an Industry Classification Group, such Eligible Portfolio
Investment may be assigned by the Borrower to an Industry Classification Group
that is more closely correlated to such Eligible Portfolio Investment.

 

(b)          Portfolio Valuation Etc.

 

(i)          Settlement Date Basis. For purposes of this Agreement, all
determinations of whether a Portfolio Investment is an Eligible Portfolio
Investment shall be determined on a settlement-date basis (meaning that any
Portfolio Investment that has been purchased will not be treated as an Eligible
Portfolio Investment until such purchase has settled, and any Eligible Portfolio
Investment which has been sold will not be excluded as an Eligible Portfolio
Investment until such sale has settled); provided that no such investment shall
be included as an Eligible Portfolio Investment to the extent it has not been
paid for in full.

 

(ii)         Determination of Values. For purposes of the Loan Documents, the
Eligible Portfolio Investments shall be valued as follows:

 

84

 

 

(A)         Quoted Investments External Review. With respect to Eligible
Portfolio Investments (including Cash Equivalents) for which market quotations
are readily available and are reflective of an actual trade executed within a
reasonable period of such quotation (“Quoted Investments”), the Borrower shall,
not less frequently than once each calendar week, determine the market value of
such Quoted Investments which shall, in each case, be determined in accordance
with one of the following methodologies as selected by the Borrower (each such
value, an “External Quoted Value”):

 

(w)          in the case of public and 144A securities, the average of the bid
prices as determined by two Approved Dealers selected by the Borrower,

 

(x)          in the case of Bank Loans, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower or an Approved
Pricing Service which makes reference to at least two Approved Dealers with
respect to such Bank Loans,

 

(y)          in the case of any Quoted Investment traded on an exchange, the
closing price for such Eligible Portfolio Investment most recently posted on
such exchange, and

 

(z)          in the case of any other Quoted Investment, the fair market value
thereof as determined by an Approved Pricing Service; and

 

(B)         Unquoted Investments External Review. With respect to Eligible
Portfolio Investments for which market quotations are not readily available
(“Unquoted Investments”):

 

(x)           Commencing on August 31, 2013, and for each November 30th,
February 28th, May 31st and August 31st thereafter (or such other dates as are
reasonably agreed by the Borrower and the Administrative Agent (provided that
such testing dates shall occur not less than quarterly), each a “Valuation
Testing Date”), the Administrative Agent through an Independent Valuation
Provider will, solely for purposes of determining the Borrowing Base, test the
values as of such Valuation Testing Date of those Unquoted Investments that are
Portfolio Investments included in the Borrowing Base selected by the
Administrative Agent (such selected assets, the “IVP Tested Assets” and such
value, the “IVP External Unquoted Value”); provided that the fair value of such
Portfolio Investments tested by the Independent Valuation Provider as of any
Valuation Testing Date shall be approximately 25% (but in no event shall exceed
30%) of the aggregate value of the Unquoted Investments in the Borrowing Base
(the determination of fair value for such 25% threshold shall be based off of
the last determination of value of the Portfolio Investments pursuant to this
Section 5.12 and, for the avoidance of doubt, in the case of any Unquoted
Investments acquired during the calendar quarter, the value shall be as
determined pursuant to clause (E)(z)(2) below); provided, further that the
Administrative Agent shall provide written notice to the Borrower, setting forth
a description of which Unquoted Investments shall be IVP Tested Assets as of
such Valuation Testing Date, not later than August 15, 2013, and on each
November 15th, February 15th, May 15th and August 15th thereafter (or such other
dates as are reasonably agreed by the Borrower and the Administrative Agent), as
applicable. Each such valuation report shall also include the information
required to comply with clause (iii) of paragraph 8 and paragraph 23 of
Schedule 1.01(d) for an IVP Tested Asset (to the extent such provisions are
applicable).

 

85

 

 

(y)          With respect to all Unquoted Investments included in the Borrowing
Base that are not IVP Tested Assets as of such Valuation Testing Date (the
“Borrower Tested Assets”), the Borrower shall request an Approved Third-Party
Appraiser to assist the Board of Directors of the Borrower in determining the
fair market value of such Unquoted Investments, as of each Valuation Testing
Date (such value, the “Borrower External Unquoted Value”), and to provide the
Board of Directors with a written valuation report as part of that assistance
each quarter; provided that, for any Valuation Testing Date, the Borrower shall
not be required to obtain the Borrower External Unquoted Value with respect to
any Portfolio Investment that is originated by the Borrower or any of its
Affiliates and closes within 15 days prior to such Valuation Testing Date. Each
such valuation report shall also include the information required to comply with
clause (iii) of paragraph 8 and paragraph 23 of Schedule 1.01(d).

 

(C)         Internal Review. The Borrower shall conduct internal reviews to
determine the value of all Eligible Portfolio Investments at least once each
calendar week which shall take into account any events of which the Borrower has
knowledge that adversely affect the value of any Eligible Portfolio Investment
(each such value, an “Internal Value”).

 

(D)         Value of Quoted Investments. Subject to clause (G) of this
Section 5.12(b)(ii), the “Value” of each Quoted Investment for all purposes of
this Agreement shall be the lowest of (i) the Internal Value of such Quoted
Investment as most recently determined by the Borrower pursuant to
Section 5.12(b)(ii)(C), (ii) the External Quoted Value of such Quoted Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A), and (iii) the
par or face value of such Quoted Investment.

 

(E)         Value of Unquoted Investments. Subject to clause (G) of this
Section 5.12(b)(ii),

 

(x)          if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below the
range of the External Unquoted Value of such Unquoted Investment as most
recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of such
Unquoted Investment for all purposes of this Agreement shall be deemed to be the
lower of (i) the Internal Value and (ii) the par or face value of such Unquoted
Investment;

 

86

 

 

(y)          (i) if the Internal Value of any Unquoted Investment as most
recently determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls
above the range of the Borrower External Unquoted Value of such Unquoted
Investment as most recently determined pursuant to Section 5.12(b)(ii)(B), then
the “Value” of such Unquoted Investment for all purposes of this Agreement shall
be deemed to be the lower of (i) the midpoint of the range of the Borrower
External Unquoted Value and (ii) the par or face value of such Unquoted
Investment;

 

(ii)         if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls more than 5%
above the midpoint of the range of the IVP External Unquoted Value of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the midpoint
of the range of the IVP External Unquoted Value and (ii) the par or face value
of such Unquoted Investment; and

 

(z)          if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the
range of the Borrower External Unquoted Value, or within or not more than 5%
above the midpoint of the range of the IVP External Unquoted Value, of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the Internal
Value and (ii) the par or face value of such Unquoted Investment;

 

except that:

 

(1)         if the difference between the highest and lowest Borrower External
Unquoted Value in such range exceeds an amount equal to 6% of the midpoint of
such range, the “Value” of such Unquoted Investment shall instead be deemed to
be the lowest of (i) the lowest Borrower External Unquoted Value in such range,
(ii) the Internal Value determined pursuant to Section 5.12(b)(ii)(C), and
(iii) the par or face value of such Unquoted Investment; and

 

87

 

 

(2)         if an Unquoted Investment is acquired during a fiscal quarter, the
“Value” of such Unquoted Investment shall be deemed to be equal to the lowest of
(x) the Internal Value of such Unquoted Investment as determined by the Borrower
pursuant to Section 5.12(b)(ii)(C), (y) the cost of such Unquoted Investment
until such time as the External Unquoted Value of such Unquoted Investment is
determined in accordance with Section 5.12(b)(ii)(B) as at the Valuation Testing
Date, and (z) the par or face value of such Unquoted Investment.

 

(F)         Actions Upon a Borrowing Base Deficiency. If, based upon such weekly
internal review, the Borrower determines that a Borrowing Base Deficiency
exists, then the Borrower shall, promptly and in any event within two Business
Days as provided in Section 5.01(e), deliver a Borrowing Base Certificate
reflecting the new amount of the Borrowing Base and shall take the actions, and
make the payments and prepayments (if any), all as more specifically set forth
in Section 2.08(b).

 

(G)         Failure to Determine Values. If the Borrower shall fail to determine
the value of any Eligible Portfolio Investment as at any date pursuant to the
requirements (but subject to the exclusions) of the foregoing sub-clauses (A),
(B), (C), (D) or (E), then the “Value” of such Eligible Portfolio Investment as
at such date shall be deemed to be zero. If the Administrative Agent shall fail
to determine the value of any Eligible Portfolio Investment as at any date
pursuant to clause (B)(x), then the “Value” of such Eligible Portfolio
Investment as at such date shall be the lower of (x) the Internal Value and (y)
the par or face value of such Unquoted Investment; provided, however, that if a
Borrower External Unquoted Value has been obtained with respect to such asset
for the quarterly period immediately preceding the current quarterly testing
period, then the “Value” of such Eligible Portfolio Investment will be
determined as provided in clause (E) above.

 

(H)         [Intentionally Omitted].

 

(iii)        Supplemental Testing of Values; Valuation Dispute Resolutions

 

(A)         Notwithstanding the foregoing, the Administrative Agent,
individually or at the request of the Required Lenders, shall at any time have
the right to request any Portfolio Investment (other than IVP Tested Assets as
of the most recent Valuation Testing Date) included in the Borrowing Base with a
value determined pursuant to Section 5.12(b)(ii) to be independently tested by
an Independent Valuation Provider. Subject to Section 5.12(b)(iv)(C) below,
there shall be no limit on the number of such appraisals requested by the
Administrative Agent and the costs of any such valuation shall be at the expense
of the Borrower. If (x) the value of any Borrower Tested Asset determined
pursuant to Section 5.12(b)(ii) is less than the value determined by the
Independent Valuation Provider pursuant to this clause, then the value
determined pursuant to Section 5.12(b)(ii) shall continue to be used as the
“Value” for purposes of this Agreement and (y) if the value of any Borrower
Tested Asset determined pursuant to Section 5.12(b)(ii) is greater than the
value determined by the Independent Valuation Provider and the difference
between such values is (1) less than or equal to 5% of the value determined
pursuant to Section 5.12(b)(ii), then the value determined pursuant to
Section 5.12(b)(ii) shall become the “Value” of such Portfolio Investment,
(2) greater than 5% and less than or equal to 20% of the value determined
pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio Investment
shall become the average of the value determined pursuant to
Section 5.12(b)(ii) and the value determined by the Independent Valuation
Provider, and (3) greater than 20% of the value determined pursuant to
Section 5.12(b)(ii), then the Borrower and the Administrative Agent shall retain
an additional third-party appraiser and, upon the completion of such appraisal,
the “Value” of such Portfolio Investment shall become the average of the three
valuations (with the average of the value of the Independent Valuation Provider
and value determined pursuant to Section 5.12(b)(ii) to be used until the third
value is obtained).

 

88

 

 

(B)         For purposes of this Section 5.12(b)(iii), the Value of any
Portfolio Investment for which the Independent Valuation Provider’s value is
used shall be the midpoint of the range (if any) determined by the Independent
Valuation Provider.

 

(iv)        Generally Applicable Valuation Provisions

 

(A)         The Independent Valuation Provider shall apply a recognized
valuation methodology that is commonly accepted in the Borrower’s industry for
valuing Portfolio Investments of the type being valued and held by the Obligors.
Other procedures relating to the valuation will be reasonably agreed upon by the
Administrative Agent and the Borrower.

 

(B)         All valuations shall be on a settlement date basis. For the
avoidance of doubt, the value of any Portfolio Investments determined in
accordance with any provision of this Section 5.12 shall be the Value of such
Portfolio Investment for purposes of this Agreement until a new Value for such
Portfolio Investment is subsequently determined in good faith in accordance with
this Section 5.12.

 

(C)         Subject to the last sentence of Section 9.03(a), the documented
out-of-pocket costs of any valuation reasonably incurred by the Administrative
Agent under this Section 5.12 shall be at the expense of the Borrower; provided
that the Administrative Agent shall under no circumstances be required to incur
expenses under Section 5.12(b)(iii) in excess of the IVP Supplemental Cap.

 

(D)         In addition, the values determined by the Independent Valuation
Provider shall be deemed to be “Information” hereunder and subject to Section
9.13 hereof.

 

89

 

 

(E)         The Administrative Agent shall provide a copy of the final results
of any valuation received by the Administrative Agent and performed by the
Independent Valuation Provider or the Approved Third-Party Appraiser to any
Lender promptly upon such Lender’s request, except to the extent that such
recipient has not executed and delivered a customary and reasonable non-reliance
letter, confidentiality agreement or similar agreement requested or required by
such Independent Valuation Provider or Approved Third-Party Appraiser, as
applicable.

 

(F)         The foregoing valuation procedures shall only be required to be used
for purposes of calculating the Borrowing Base and shall not be required to be
utilized by the Borrower for any other purpose, including, without limitation,
the delivery of financial statements or valuations required under ASC820 or the
Investment Company Act.

 

(G)         The Independent Valuation Provider shall be instructed to conduct
its tests in a manner not disruptive to the business of the Borrower. The
Administrative Agent shall notify the Borrower of its receipt of the final
results of any such test promptly upon its receipt thereof and shall provide a
copy of such results and the related report to the Borrower promptly upon the
Borrower’s request.

 

(c)          Investment Company Diversification Requirements. The Borrower
(together with its Subsidiaries to the extent required by the Investment Company
Act) will at all times comply with the portfolio diversification and similar
requirements set forth in the Investment Company Act applicable to business
development companies. The Borrower will at all times, subject to applicable
grace periods set forth in the Code, comply with the portfolio diversification
and similar requirements set forth in the Code applicable to RICs.

 

Section 5.13.         Calculation of Borrowing Base. For purposes of this
Agreement, the “Borrowing Base” shall be determined, as at any date of
determination, as the sum of the products obtained by multiplying (x) the Value
of each Eligible Portfolio Investment by (y) the applicable Advance Rate;
provided that:

 

(a)          the Advance Rate applicable to the aggregate Value of all Eligible
Portfolio Investments in their entirety shall be 0% at any time when the
Borrowing Base is composed entirely of Eligible Portfolio Investments issued by
less than 15 different Portfolio Companies;

 

(b)          with respect to all Eligible Portfolio Investments issued by a
single Portfolio Company, the Advance Rate applicable to that portion of the
Value of such Eligible Portfolio Investments that exceeds 10.0% of the Obligors’
Net Worth shall be 0%.

 

(c)          if at any time the weighted average Risk Factor of all Eligible
Portfolio Investments in the Borrowing Base (based on the fair value of such
Eligible Portfolio Investments) exceeds 2950, the Borrowing Base shall be
reduced by removing Eligible Portfolio Investments therefrom (but not from the
Collateral) to the extent necessary to cause the weighted average Risk Factor of
all Eligible Portfolio Investments in the Borrowing Base to be no greater than
2950 (subject to all other constraints, limitations and restrictions set forth
herein);

 

90

 

 

(d)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments with a Risk Factor higher than 3490 shall not exceed 25%
of the Borrowing Base and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 25% of the Borrowing Base;

 

(e)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are not Cash, Cash Equivalents, Long-Term U.S.
Government Securities or Performing First Lien Bank Loans shall not exceed 65%
of the Borrowing Base and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 65% of the Borrowing Base;

 

(f)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Performing High Yield Securities and Performing
Mezzanine Investments in the aggregate shall not exceed 20% of the Borrowing
Base and the Borrowing Base shall be reduced to the extent such portion would
otherwise exceed 20% of the Borrowing Base;

 

(g)          if at any time the Weighted Average Leverage Ratio is greater than
4.75, the Borrowing Base shall be reduced by removing Debt Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent necessary to
cause the Weighted Average Leverage Ratio to be no greater than 4.75 (subject to
all other constraints, limitations and restrictions set forth herein);

 

(h)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments in the Largest Industry Classification Group shall not
exceed 25% of the Borrowing Base and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 25% of the Borrowing Base;

 

(i)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments in any single Industry Classification Group (other than
the Largest Industry Classification Group) shall not exceed 15% of the Borrowing
Base and the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent such portion
would otherwise exceed 15% of the Borrowing Base;

 

(j)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments issued by one or more Portfolio Companies with a trailing
twelve month total debt to EBITDA ratio of greater than 6.00 shall not exceed
15% of the Borrowing Base and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 15% of the Borrowing Base;

 

91

 

 

(k)          if at any time the weighted average maturity of all Debt Eligible
Portfolio Investments (based on the fair value of such Eligible Portfolio
Investments to the extent included in the Borrowing Base) exceeds five (5)
years, the Borrowing Base shall be reduced by removing Debt Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent necessary to
cause the weighted average maturity of all Debt Eligible Portfolio Investments
included in the Borrowing Base to be no greater than five (5) years (subject to
all other constraints, limitations and restrictions set forth herein);

 

(l)          [Intentionally Omitted];

 

(m)          the portion of the Borrowing Base attributable to Performing PIK
Obligations, Performing DIP Loans and Performing Covenant-Lite Loans shall not
exceed 20% of the Borrowing Base and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 20% of the Borrowing Base;

 

(n)          if at any time the Weighted Average Fixed Coupon (after giving
effect to any Hedge Agreement) is less than the greater of (i) 8% and (ii) the
one-month LIBO Rate plus 4.5%, the Borrowing Base shall be reduced by removing
Debt Eligible Portfolio Investments therefrom (but not from the Collateral) to
the extent necessary to cause the Weighted Average Fixed Coupon to be at least
equal to the greater of (x) 8% and (y) LIBO Rate plus 4.5% (subject to all other
constraints, limitations and restrictions set forth herein);

 

(o)          if at any time the Weighted Average Floating Spread (after giving
effect to any Hedge Agreement) is less than 4.5%, the Borrowing Base shall be
reduced by removing Debt Eligible Portfolio Investments therefrom (but not from
the Collateral) to the extent necessary to cause the Weighted Average Floating
Spread to be at least 4.5% (subject to all other constraints, limitations and
restrictions set forth herein); and

 

(p)          the contribution to the Borrowing Base of Eligible Portfolio
Investments consisting of Canadian Issuers in the aggregate shall not exceed 15%
of the Borrowing Base and the Borrowing Base shall be reduced by removing Debt
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent necessary to cause the contribution to the Borrowing Base of Eligible
Portfolio Investments consisting of Canadian Issuers to the extent such portion
would otherwise exceed 15% of the Borrowing Base.

 

For all purposes of this Section 5.13, (i) all Portfolio Companies of Eligible
Portfolio Investments that are Affiliates of one another shall be treated as a
single Portfolio Company (unless such Portfolio Companies are Affiliates of one
another solely because they are under the common Control of the same private
equity sponsor or similar sponsor) and (ii) to the extent the Borrowing Base is
required to be reduced to comply with this Section 5.13, the Borrower shall be
permitted to choose the Portfolio Investments, or portions of such, to be so
removed to effect such reduction. In addition, as used herein, the following
terms have the following meanings:

 

92

 

 

“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment; provided that the Advance Rate applicable to any
Existing Affiliate Investment (only to the extent such Existing Affiliate
Investment is also otherwise an Eligible Portfolio Investment) shall be 67% of
the Advance Rate otherwise applicable thereto:

 

Eligible Portfolio Investment  Unquoted   Quoted  Cash and Cash Equivalents
(including Short Term U.S. Government Securities)   n/a    100% Long-Term U.S.
Government Securities   n/a    85% Performing First Lien Bank Loans   65%   75%
Performing Last Out Loans   60%   70% Performing Second Lien Bank Loans   55% 
 65% Performing High Yield Securities   45%   55% Performing Covenant-Lite
Loans   45%   55% Performing Mezzanine Investments   40%   50% Performing PIK
Obligations   35%   40% Performing DIP Loans   35%   40%

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility or
pursuant to any loan agreement or other similar credit facility, whether or not
syndicated.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“Covenant-Lite Loan” means a Bank Loan that does not require the borrower
thereunder to comply with any financial covenants (including without limitation
any covenant relating to a borrowing base, asset valuation or similar
asset-based requirement) (regardless of whether compliance with one or more
incurrence covenants is otherwise required by such Bank Loan).

 

93

 

 

“Debt Eligible Portfolio Investment” means an Eligible Portfolio Investment
which is an Investment in Indebtedness.

 

“Defaulted Obligation” means any Investment in Indebtedness (i) as to which,
(x) a default as to the payment of principal and/or interest has occurred and is
continuing for a period of thirty two (32) consecutive days with respect to such
Indebtedness (without regard to any grace period applicable thereto, or waiver
thereof) or (y) a default not set forth in clause (x) has occurred and the
holders of such Indebtedness have accelerated all or a portion of the principal
amount thereof as a result of such default; (ii) as to which a default as to the
payment of principal and/or interest has occurred and is continuing on another
material debt obligation of the Portfolio Company under such Indebtedness which
is senior or pari passu in right of payment to such Indebtedness; (iii) as to
which the Portfolio Company under such Indebtedness or others have instituted
proceedings to have such Portfolio Company adjudicated bankrupt or insolvent or
placed into receivership and such proceedings have not been stayed or dismissed
or such Portfolio Company has filed for protection under Chapter 11 of the
United States Bankruptcy Code (unless, in the case of clause (ii) or (iii), such
debt is a DIP Loan, in which case it shall not be deemed to be a Defaulted
Obligation under such clause); (iv) as to which a default rate of interest has
been and continues to be charged for more than 120 consecutive days, or
foreclosure on collateral for such debt has been commenced and is being pursued
by or on behalf of the holders thereof; or (v) as to which the Borrower has
delivered written notice to the Portfolio Company declaring such Indebtedness in
default or as to which the Borrower otherwise exercises significant remedies
following a default.

 

“DIP Loan” means a Bank Loan that is originated after the commencement of a case
under Chapter 11 of the Bankruptcy Code by the Portfolio Company, which is a
debtor-in-possession as described in Section 1107 of the Bankruptcy Code or a
debtor as defined in Section 101(13) of the Bankruptcy Code in such case (a
“Debtor”) organized under the laws of the United States or any state therein and
domiciled in the United States, the terms of which have been approved by an
order of a United States Bankruptcy court of competent jurisdiction, which order
provides that (a) such DIP Loan is secured by liens on otherwise unencumbered
property of the Debtor’s bankruptcy estate pursuant to Section 364(c)(2) of the
Bankruptcy Code, (b) such DIP Loan is secured by liens of equal or senior
priority on property of the Debtor's estate that is otherwise subject to a lien
pursuant to Section 364(d) of the Bankruptcy Code, (c) such DIP Loan is secured
by junior liens on property of the Debtor’s bankruptcy estate already subject to
a lien encumbered assets (so long as such DIP Loan, including all interest and
fees accruing thereon, is a fully secured claim within the meaning of
Section 506 of the Bankruptcy Code), or (iv) if the DIP Loan or any portion
thereof is unsecured, the repayment of such DIP Loan retains priority over all
other administrative expenses pursuant to Section 364(c)(1) of the Bankruptcy
Code; provided that, (x) not more than 50% of the proceeds of such loan are used
to repay prepetition obligations owing to all or some of the same lender(s) in a
“roll-up” or similar transaction and (y) in the case of the origination or
acquisition of any DIP Loan, the Borrower does not have knowledge that the order
set forth above is subject to any pending contested matter or proceeding (as
such terms are defined in the Federal Rules of Bankruptcy Procedure) or the
subject of an appeal or stay pending appeal.

 

94

 

 

“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus the following to
the extent deducted in calculating such consolidated net income: (i)
consolidated interest charges for such period; (ii) the provision for Federal,
state, local and foreign income taxes payable for such period; (iii)
depreciation and amortization expense for such period; and (iv) such other
adjustments included in the definition of “EBITDA” (or similar defined term used
for the purposes contemplated herein) in the relevant agreement relating to the
applicable Eligible Portfolio Investment, provided that such adjustments are
usual and customary and substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers at the time
such relevant agreements are entered into as reasonably determined in good faith
by the Borrower.

 

“Existing Affiliate Investments” means the Portfolio Investments by any Obligor
as existing as of the Original Effective Date (and any follow-on investments by
any Obligor in the same Portfolio Companies) in Aurora Flight Sciences if any
follow-on investments are made by Medley LLC or any of its Affiliates, or any
entities advised by any of the foregoing, in Aurora Flight Sciences.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings; provided, however, that, in the case of accounts
receivable and inventory (and the proceeds thereof), such lien and security
interest may be second in priority to a Permitted Prior Working Capital Lien;
and further provided that any portion of such a Bank Loan which has a total debt
to EBITDA ratio above 4.00x will have the advance rates of a Second Lien Bank
Loan applied to such portion. For the avoidance of doubt, in no event shall a
First Lien Bank Loan include a Last Out Loan.

 

“Fixed Rate Portfolio Investment” means a Debt Eligible Portfolio Investment
that bears interest at a fixed rate.

 

“Floating Rate Portfolio Investment” means a Debt Eligible Portfolio Investment
that bears interest at a floating rate.

 

“High Yield Securities” means debt Securities (a) issued by public or private
Portfolio Companies, (b) issued pursuant to an effective registration statement
or pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments
(described under clause (i) of the definition thereof) or Bank Loans.

 

“Last Out Loan” shall mean, with respect to any Bank Loan that is a term loan
structured in a first out tranche and a last out tranche (with the first out
tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Bank Loan that is the last out tranche; provided
that:

 

(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings;

 

95

 

 

(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying obligor does not at any time exceed 2.25x;

 

(c) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions, including standstill periods and if the holders of the
first out tranche have previously exercised enforcement rights), (ii) shall have
the same maturity date as the first out tranche, (iii) is entitled to the same
representations, covenants and events of default as the holders of the first out
tranche (subject to customary exceptions), and (iv) provides the holders of such
last out tranche with customary protections (including, without limitation,
consent rights with respect to (1) any increase of the principal balance of the
first out tranche by more than 15%, (2) any increase of the margins (other than
as a result of the imposition of default interest) applicable to the interest
rates with respect to the first out tranche by an additional 2.5%, (3) any
reduction of the final maturity of the first out tranche, and (4) amending or
waiving any provision in the underlying loan documents that is specific to the
holders of such last out tranche); and

 

(d) such first out tranche is not subject to multiple drawings (unless, at the
time of such drawing and after giving effect thereto, the ratio referenced in
clause (b) above is not exceeded).

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three (3) months from the applicable date of determination.

 

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private Portfolio Companies, (b) issued without registration under
the Securities Act, (c) not issued pursuant to Rule 144A under the Securities
Act (or any successor provision thereunder), (d) that are not Cash Equivalents
and (e) contractually subordinated in right of payment to other debt of the same
Portfolio Company and (ii) a Bank Loan that is not a First Lien Bank Loan, a
Second Lien Bank Loan, a Covenant Lite Loan, a High Yield Security or a Last Out
Loan.

 

“Noteless Assigned Loan” means a Bank Loan with respect to which: (a) the
underlying documentation does not require the underlying borrower to execute and
deliver a promissory note to evidence the indebtedness created under such Bank
Loan; (b) none of the Borrower, the Investment Advisor, or any of their
respective Affiliates was an agent with respect to such Bank Loan at the time of
origination, and (c) the applicable Obligor has affirmatively requested a
promissory note from the underlying agent and borrower and has used all
commercially reasonable efforts to obtain such promissory note but has been
unable to obtain a promissory note from the underlying borrower (but only for so
long as the applicable Obligor has not received such a promissory note);
provided that, any portion of the Borrowing Base that consists of an Eligible
Portfolio Investment that is a Noteless Assigned Loan shall be identified as
such in any Borrowing Base Certificate.

 

96

 

 

“Performing” means with respect to any Eligible Portfolio Investment, such
Eligible Portfolio Investment is not a Defaulted Obligation and does not
represent debt or Capital Stock of a Portfolio Company that has issued a
Defaulted Obligation.

 

“Performing Covenant-Lite Loans” means Covenant-Lite Loans that (a) are not PIK
Obligations and (b) are Performing.

 

“Performing DIP Loans” means DIP Loans that (a) are not PIK Obligations and
(b) are not Defaulted Obligations.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans that (a) are not
PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

 

“Performing High Yield Securities” means High Yield Securities that (a) are not
PIK Obligations and (b) are Performing.

 

“Performing Last Out Loans” means Last Out Loans that (a) are not PIK
Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

 

“Performing Mezzanine Investments” means Mezzanine Investments that (a) are not
PIK Obligations and (b) are Performing.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans that (a) are
not PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

 

“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan, a security interest to secure a
working capital facility for such Portfolio Company in the accounts receivable
and/or inventory (and the proceeds thereof) of such Portfolio Company and any of
its subsidiaries that are guarantors of such working capital facility; provided
that (i) such Bank Loan has a second priority lien on such accounts receivable
and/or inventory, as applicable, (ii) such working capital facility is not
secured by any other assets (other than a second priority lien, subject to the
first priority lien of the Bank Loan, on any other assets) and does not benefit
from any standstill rights or other agreements (other than customary rights)
with respect to any other assets and (iii) the maximum principal amount of such
working capital facility is not at any time greater than 15% (or, for purposes
of Section 5.13(e) only, 25%) of the aggregate enterprise value of the Portfolio
Company (as determined in accordance with the valuation methodology for
determining the enterprise value of the applicable Portfolio Company as
established by an Approved Third-Party Appraiser).

 

“PIK Obligation” means an obligation that provides that any portion of the
interest accrued for a specified period of time or until the maturity thereof
is, or at the option of the Portfolio Company may be, added to the principal
balance of such obligation or otherwise deferred and accrued rather than being
paid in cash; provided that any such obligation shall not constitute a PIK
Obligation if it (a) is a fixed rate obligation and requires payment of interest
in cash on an at least semi-annual basis at a rate of not less than 8% per annum
or (b) is not a fixed rate obligation and requires payment of interest in cash
on an at least semi-annual basis at a rate of not less than 4.5% per annum in
excess of the applicable index.

 

97

 

 

“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, (b) any Portfolio Investment that has in the past six months been on
cash non-accrual, or (c) any Portfolio Investment that has in the past six
months been amended or subject to a deferral or waiver if both (i) the effect of
such amendment, deferral or waiver is either, among other things, to (1) change
the amount of previously required scheduled debt amortization (other than by
reason of repayment thereof) or (2) extend the tenor of previously required
scheduled debt amortization, in each case such that the remaining weighted
average life of such Portfolio Investment is extended by more than 20% and (ii)
the reason for such amendment, deferral or waiver is related to the
deterioration of the credit profile of the underlying borrower such that, in the
absence of such amendment, deferral or waiver, it is reasonably expected by the
Borrower that such underlying borrower either (x) will not be able to make any
such previously required scheduled debt amortization payment or (y) is
anticipated to incur a breach of a material financial covenant; provided that no
Existing Affiliate Investment shall be deemed to be a Restructured Investment,
unless either (A) such Existing Affiliate Investment becomes a Defaulted
Obligation after the Restatement Effective Date, or (B) either of clause (i) or
(ii) above are true with respect to such Existing Affiliate Investment after the
Restatement Effective Date. A DIP Loan shall not be deemed to be a Restructured
Investment, so long as it does not meet the conditions of the definition of
Restructured Investment.

 

“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan and
a Last Out Loan) that is entitled to the benefit of a first and/or second lien
and first and/or second priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof.

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three (3) months of the applicable date of determination.

 

“Spread” means, with respect to Floating Rate Portfolio Investments, the cash
interest spread of such Floating Rate Portfolio Investment over the applicable
LIBO Rate; provided, that, in the case of any Floating Rate Portfolio Investment
that does not bear interest by reference to the LIBO Rate, “Spread” shall mean
the cash interest spread of such Floating Rate Portfolio Investment over the
LIBO Rate in effect as of the date of determination for deposits in Dollars for
a period of three (3) months.

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

 

98

 

 

“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with
Section 5.12(b)(ii) or 5.12(b)(iii), as applicable.

 

“Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon of each Fixed Rate Portfolio Investment
included in the Borrowing Base as of such date by the outstanding principal
balance of such Fixed Rate Portfolio Investment as of such date, dividing such
sum by the aggregate outstanding principal balance of all such Fixed Rate
Portfolio Investments and rounding up to the nearest 0.01%. For the purpose of
calculating the Weighted Average Fixed Coupon, all Fixed Rate Portfolio
Investments that are not currently paying cash interest shall have an interest
rate of 0%.

 

“Weighted Average Floating Spread” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying, in the case of each Floating Rate Portfolio Investment included in
the Borrowing Base, on an annualized basis, the Spread of such Floating Rate
Portfolio Investments, by the outstanding principal balance of such Floating
Rate Portfolio Investments as of such date and dividing such sum by the
aggregate outstanding principal balance of all such Floating Rate Portfolio
Investments and rounding the result up to the nearest 0.01%.

 

“Weighted Average Leverage Ratio” means, as of any date of determination, the
number obtained by summing the products obtained by multiplying, in the case of
each Debt Eligible Portfolio Investment included in the Borrowing Base, the
leverage ratio (the ratio of Indebtedness for borrowed money to EBITDA expressed
as a number) for the Portfolio Company of such Eligible Portfolio Investment of
all Indebtedness for borrowed money (and excluding any capital lease obligations
to the extent excluded from the leverage ratio in the underlying documentation
of such Debt Eligible Portfolio Investment) that has a ranking of payment or
lien priority senior to or pari passu with and including the tranche that
includes the Borrower's Eligible Portfolio Investment, by the fair value of such
Eligible Portfolio Investment as of such date and dividing such sum by the
aggregate of the fair values of all such Eligible Portfolio Investments and
rounding the result up to the nearest 0.01.

 

Section 5.14.         Anti-Hoarding of Assets at Non-Pledged Financing
Subsidiaries.  If any Non-Pledged Financing Subsidiary is not prohibited by any
law, rule or regulation or by any contract or agreement relating to indebtedness
from distributing all or any portion of its assets to an Obligor, then such
Non-Pledged Financing Subsidiary shall, if a Significant Unsecured Indebtedness
Event has occurred and is continuing, distribute to an Obligor the amount of
assets held by such Non-Pledged Financing Subsidiary that such Non-Pledged
Financing Subsidiary is permitted to distribute and that, in the good faith
judgment of the Borrower, such Non-Pledged Financing Subsidiary does not
reasonably expect to utilize, in the ordinary course of business, to obtain or
maintain a financing from an unaffiliated third party; provided, further,
however, that if a Significant Unsecured Indebtedness Event has occurred and is
continuing and the value of the assets owned by such Non-Pledged Financing
Subsidiary significantly exceeds the amount of indebtedness of such Non-Pledged
Financing Subsidiary, even if such Non-Pledged Financing Subsidiary is
prohibited by any contract or agreement relating to indebtedness from
distributing all or any portion of its assets to an Obligor,  the Borrower shall
use its commercially reasonable efforts to take such action as is necessary to
cause such Financing Subsidiary to become an Obligor or distribute assets to an
Obligor in an amount equal to the amount of assets held by such Non-Pledged
Financing Subsidiary that, in the good faith judgment of the Borrower, such
Non-Pledged Financing Subsidiary does not reasonably expect to utilize, in the
ordinary course of business, to obtain or maintain a financing from an
unaffiliated third party that includes advance rates that are substantially
comparable to market terms for substantially similar debt financings at such
time of determination.

 

99

 

 

Article VI

NEGATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

Section 6.01.         Indebtedness. The Borrower will not nor will it permit any
of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)          Indebtedness created hereunder or under any other Loan Document;

 

(b)          (i) Unsecured Shorter-Term Indebtedness (including any refinancing
or replacement thereof) in an aggregate principal amount not to exceed
$10,000,000 plus, without duplication, from and after the date that is 9 months
prior to the maturity of the 2019 Notes, the outstanding principal amount of the
2019 Notes and (ii) Secured Longer-Term Indebtedness (including any refinancing
or replacement thereof), in each case, so long as (w) no Default exists at the
time of the incurrence, refinancing or replacement thereof, (x) on the date of
incurrence, refinancing or replacement thereof, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b),
(d) and (e) after giving effect to the incurrence, refinancing or replacement
thereof and on the date of such incurrence, refinancing or replacement the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect, (y) prior to and immediately after giving effect to the
incurrence, refinancing or replacement thereof, the Covered Debt Amount does not
or would not exceed the Borrowing Base then in effect, and (z) on the date of
incurrence, refinancing or replacement thereof, the Borrower delivers to the
Administrative Agent a Borrowing Base Certificate as at such date demonstrating
compliance with (or a certification that the Borrower is in compliance with)
subclause (y) after giving effect to such incurrence, refinancing or
replacement.

 

(c)          Unsecured Longer-Term Indebtedness (including any refinancing or
replacement thereof), so long as (x) no Default exists at the time of the
incurrence, refinancing or replacement thereof and (y) on the date of
incurrence, refinancing or replacement thereof, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b),
(d) and (e) after giving effect to the incurrence, refinancing or replacement
thereof and on the date of such incurrence, refinancing or replacement the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect;

 

100

 

 

(d)          Indebtedness of Financing Subsidiaries; provided that (i) on the
date that such Indebtedness is incurred (for clarity, with respect to revolving
loan facilities or staged advance loan facilities, “incurrence” shall be deemed
to take place at the time such facility is entered into, and not upon each
borrowing thereunder) the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a), (b), (d) and (e) after giving effect to
the incurrence thereof and on the date of such incurrence Borrower delivers to
the Administrative Agent a certificate of a Financial Officer to such effect,
and (ii) in the case of revolving loan facilities or staged advance loan
facilities, upon each borrowing thereunder, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b),
(d) and (e).

 

(e)          (x) Other Permitted Indebtedness (other than Hedging Agreements
specifically provided for in the following clauses (y) and (z)) in an aggregate
principal amount not to exceed $10,000,000, (y) Hedging Agreements entered into
by Borrower or any Subsidiary (other than any Financing Subsidiary) in the
ordinary course of the Borrower’s financial planning and not for speculative
purposes, the net amount of which does not exceed $10,000,000 (it being
understood that obligations under a Hedging Agreement shall be deemed equal to
the net amount such Person would be obligated for under such Hedging Agreement
as a result of a termination of such Hedging Agreement), or (z) Hedging
Agreements or other derivatives entered into by any Financing Subsidiary;

 

(f)          repurchase obligations arising in the ordinary course of business
with respect to U.S. Government Securities;

 

(g)          obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;

 

(h)          Indebtedness of an Obligor to any other Obligor;

 

(i)          obligations of the Borrower under a Permitted SBIC Guarantee and
obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

 

(j)          indebtedness of the Borrower on account of the sale by the Borrower
of the first out tranche of any First Lien Bank Loan that arises solely as an
accounting matter under ASC 860; provided that such Indebtedness (i) is
non-recourse to the Borrower and its Subsidiaries and (ii) would not represent a
claim against the Borrower or any of its Subsidiaries in a bankruptcy,
insolvency or liquidation proceeding of the Borrower or its Subsidiaries, in
each case in excess of the amount sold or purportedly sold; and

 

(k)          the Term Loan Indebtedness, so long as (v) no Default exists at the
time of the incurrence thereof, (w) after giving effect to the incurrence
thereof, the sum of (1) the total Commitments of all Lenders hereunder and
(2) the aggregate outstanding principal amount of the Term Loans as of such date
of determination does not exceed the lesser of (i) 100% of the Obligors’ Net
Worth at such date and (ii) $600,000,000, (x) after giving effect to the
incurrence thereof the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a), (b), (d) and (e) and on the date of
such incurrence the Borrower delivers to the Administrative Agent a certificate
of a Financial Officer to such effect, (y) prior to and immediately after giving
effect to the incurrence thereof, the Covered Debt Amount does not or would not
exceed the Borrowing Base then in effect; and (z) on the date of the incurrence
thereof, the Borrower delivers to the Administrative Agent and each Lender a
Borrowing Base Certificate as at such date demonstrating compliance with (or a
certification that the Borrower is in compliance with) subclause (y) after
giving effect to such incurrence.

 

101

 

 

(l)          unsecured Guarantees by the Borrower of the Indebtedness of a
Portfolio Company in an aggregate principal amount not to exceed $20,000,000
outstanding at any time, so long as such Guarantees are extended by Borrower in
accordance with the Investment Policies.

 

For purposes of preparing the Borrowing Base Certificate described in clause
(b) and (k) above, (A) the fair market value of Quoted Investments shall be the
most recent quotation available for such Eligible Portfolio Investment and
(B) the fair market value of Unquoted Investments shall be the Value set forth
in the Borrowing Base Certificate most recently delivered by the Borrower to the
Administrative Agent pursuant to Section 5.01(d) or if an Unquoted Investment is
acquired after the delivery of the Borrowing Base Certificate most recently
delivered, then the Value of such Unquoted Investment shall be the lower of the
cost of such Unquoted Investment and the Internal Value of such Unquoted
Investment; provided, that the Borrower shall reduce the Value of any Eligible
Portfolio Investment referred to in this sub-clause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Eligible Portfolio Investment.

 

Section 6.02.         Liens. The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset (including Equity Interests in any Financing Subsidiary or any
other Subsidiary) now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:

 

(a)          any Lien on any property or asset of the Borrower existing on the
Restatement Effective Date and set forth in Schedule 3.11(b); provided that
(i) no such Lien shall extend to any other property or asset of the Borrower or
any of its Subsidiaries, and (ii) any such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(b)          Liens created pursuant to the Security Documents (including Liens
with respect to the Term Loan Credit Facility);

 

(c)          Liens on assets owned by Financing Subsidiaries;

 

(d)          Liens securing Hedging Agreement Obligations and Liens securing
Secured Longer-Term Indebtedness incurred pursuant to Section 6.01(b) (including
Liens in favor of the “Designated Indebtedness Holders” pursuant to the
Guarantee and Security Agreement);

 

(e)          Permitted Liens;

 

102

 

 

(f)          additional Liens securing Indebtedness not to exceed $3,000,000 in
the aggregate provided such Indebtedness is not otherwise prohibited under
Section 6.01(e) of this Agreement;

 

(g)          Liens on Equity Interests in any SBIC Subsidiary created in favor
of the SBA; and

 

(h)          Liens on Special Equity Interests included in the Portfolio
Investments but only to the extent securing obligations in the manner provided
in the definition of “Special Equity Interests” in Section 1.01.

 

Section 6.03.         Fundamental Changes. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Borrower will not, nor will it permit any of
its Subsidiaries (other than Financing Subsidiaries) to, acquire any business or
property from, or capital stock of, or be a party to any acquisition of, any
Person, except for purchases or acquisitions of Portfolio Investments and other
assets in the normal course of the day-to-day business activities of the
Borrower and its Subsidiaries and not in violation of the terms and conditions
of this Agreement or any other Loan Document. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets (including,
without limitation, Cash, Cash Equivalents and Equity Interests), whether now
owned or hereafter acquired, but excluding (x) assets (including Cash and Cash
Equivalents but excluding Portfolio Investments) sold or disposed of in the
ordinary course of business of the Borrower and its Subsidiaries (other than the
Financing Subsidiaries) (including to make expenditures of cash in the normal
course of the day-to-day business activities of the Borrower and its
Subsidiaries (other than the Financing Subsidiaries)) and (y) subject to the
provisions of clauses (e) and (f) below, Portfolio Investments.

 

Notwithstanding the foregoing provisions of this Section:

 

(a)          any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be between a Subsidiary and a wholly owned Subsidiary
Guarantor, the wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation;

 

(b)          any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower;

 

(c)          any Subsidiary of the Borrower may be liquidated or dissolved;
provided that (i) in connection with such liquidation or dissolution, any and
all of the assets of such Subsidiary shall be distributed or otherwise
transferred to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower and (ii) the Borrower determines in good faith that such liquidation is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders;

 

103

 

 

(d)          the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;

 

(e)          the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary) so long as prior to and after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Borrowing
Base;

 

(f)          the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments, Cash and Cash Equivalents to a Financing Subsidiary (other than the
direct ownership interest in another Financing Subsidiary) so long as (i) prior
to and after giving effect to such sale, transfer or other disposition (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding Loans
or Other Covered Indebtedness) the Covered Debt Amount does not exceed the
Borrowing Base and no Default exists and the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect,
(ii) either (x) the amount by which the Borrowing Base exceeds the Covered Debt
Amount immediately prior to such release is not diminished as a result of such
release or (y) the Borrowing Base immediately after giving effect to such
release is at least 115% of the Covered Debt Amount and (iii) the sum of (x) all
sales, transfers or other dispositions under this clause (f) that occur after
the Revolver Termination Date and do not result in Net Asset Sale Proceeds for
fair value that are applied in accordance with Section 2.08(c)(i) and (y) all
Investments under Section 6.04(e) that occur after the Revolver Termination
Date, shall not exceed 25% of the Commitments on the Revolver Termination Date;

 

(g)          the Borrower and its Subsidiaries may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $5,000,000 in any fiscal year;

 

(h)          the Borrower may merge or consolidate with any other Person, so
long as (i) the Borrower is the continuing or surviving entity in such
transaction, (ii) at the time thereof and after giving effect thereto, no
Default shall have occurred and be continuing and (iii) if such merger or
consolidation occurs in connection with the acquisition of such Person, the
transaction is permitted under Section 6.04 hereof; and

 

(i)          an Obligor may transfer assets to a Financing Subsidiary for the
sole purpose of facilitating the transfer of assets from one Financing
Subsidiary (or a Subsidiary that was a Financing Subsidiary immediately prior to
such disposition) to another Financing Subsidiary, directly or indirectly
through such Obligor (such assets, the “Transferred Assets”), provided that (i)
no Default exists or is continuing at such time, (ii) the Covered Debt Amount
shall not exceed the Borrowing Base at such time and (iii) the Transferred
Assets were transferred to such Obligor by the transferor Financing Subsidiary
on the same Business Day that such assets are transferred by such Obligor to the
transferee Financing Subsidiary.

 

104

 

 

Section 6.04.         Investments. The Borrower will not, nor will it permit any
of its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:

 

(a)          operating deposit accounts with banks;

 

(b)          Investments by the Borrower and the Subsidiary Guarantors in the
Borrower and the Subsidiary Guarantors;

 

(c)          Hedging Agreements entered into in the ordinary course of the
Borrower’s financial planning and not for speculative purposes;

 

(d)          Portfolio Investments by the Borrower and its Subsidiaries to the
extent such Portfolio Investments are permitted under the Investment Company Act
(to the extent such applicable Person is subject to the Investment Company Act)
and the Investment Policies;

 

(e)          Equity Interests in (or capital contribution to) Financing
Subsidiaries acquired after the Restatement Effective Date to the extent not
prohibited by Section 6.03(f);

 

(f)          Investments by any Financing Subsidiary (subject to the limitations
set forth in clause (e) of the definition of SBIC Subsidiary or clause (d) of
the definition of Structured Subsidiary, as applicable);

 

(g)          Investments in Cash and Cash Equivalents;

 

(h)          Investments described on Schedule 3.12(b) hereto; and

 

(i)          additional Investments up to but not exceeding $5,000,000 in the
aggregate (for purposes of this clause (i), the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made), minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment; provided that in no event shall the aggregate
amount of any Investment be less than zero, and provided further that the amount
of any Investment shall not be reduced by reason of any write-off of such
Investment, nor increased by way of any increase in the amount of earnings
retained in the Person in which such Investment is made that have not been
dividended, distributed or otherwise paid out).

 

Section 6.05.         Restricted Payments. The Borrower will not, nor will it
permit any of its Subsidiaries (other than the Financing Subsidiaries) to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except that:

 

(a)          the Borrower may declare and pay dividends with respect to the
Equity Interests of the Borrower payable solely in additional shares of the
Borrower’s common stock;

 

105

 

 

(b)          the Borrower may declare and pay dividends and distributions in
either case in cash or other property (excluding for this purpose the Borrower’s
common stock) in or with respect to any taxable year of the Borrower (or any
calendar year, as relevant) in amounts not to exceed the higher of (x) the net
investment income of the Borrower for the applicable fiscal year determined in
accordance with GAAP and as specified in the financial statements of the
Borrower for such fiscal year and (y) 115% of the amounts that are required to
be distributed to: (i) allow the Borrower to satisfy the minimum distribution
requirements imposed by Section 852(a) of the Code (or any successor thereto) to
maintain its eligibility to be taxed as a regulated investment company for any
such taxable year, (ii) reduce to zero for any such taxable year its liability
for federal income taxes imposed on (y) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), and
(z) its net capital gain pursuant to Section 852(b)(3) of the Code (or any
successor thereto), and (iii) reduce to zero its liability for federal excise
taxes for any such calendar year imposed pursuant to Section 4982 of the Code
(or any successor thereto) (such higher amount of (x) and (y), the “Required
Payment Amount”);

 

(c)          the Subsidiaries of the Borrower may declare and pay Restricted
Payments to the Borrower or any Subsidiary Guarantor;

 

(d)          the Obligors may make Restricted Payments to repurchase Equity
Interests of the Borrower from officers, directors and employees of the
Investment Advisor or the Borrower or any of its Subsidiaries or their
authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the Board of
Directors of the Investment Advisor or the Borrower or any of its Subsidiaries,
in an aggregate amount not to exceed $500,000 in any calendar year with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $1,000,000 in any calendar year; and

 

(e)          the Borrower may make other Restricted Payments, including the
repurchase by Borrower of its Equity Interests, so long as, on the date of such
payment and after giving effect thereto, (i) no Default shall have occurred and
be continuing, (ii) prior to and immediately after giving effect to such
payment, the Covered Debt Amount does not exceed 85% of the Borrowing Base and
(iii) on the date of such Restricted Payment, the Borrower delivers to the
Administrative Agent a Borrowing Base Certificate as of such date demonstrating
compliance with the foregoing after giving effect to such Restricted Payment;
provided that, solely in the case of Restricted Payments consisting of the
repurchase by the Borrower of its Equity Interests, such compliance may be
demonstrated on the next Borrowing Base Certificate delivered pursuant to
Section 5.01(d).

 

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.

 

Section 6.06.         Certain Restrictions on Subsidiaries. The Borrower will
not permit any of its Subsidiaries (other than Financing Subsidiaries) to enter
into or suffer to exist any indenture, agreement, instrument or other
arrangement (other than the Loan Documents) that prohibits or restrains, in each
case in any material respect, or imposes materially adverse conditions upon, the
incurrence or payment of Indebtedness, the granting of Liens, the declaration or
payment of dividends, the making of loans, advances, guarantees or Investments
or the sale, assignment, transfer or other disposition of property, except for
any prohibitions or restraints contained in (i) any Indebtedness permitted under
Section 6.01(b), (c) or (k), (ii) any Indebtedness permitted under
Section 6.01(e) secured by a Lien permitted under Section 6.02(f) provided that
such prohibitions and restraints are applicable by their terms only to the
assets that are subject to such Lien, (iii) any Indebtedness permitted under
Section 6.01(f) or (g) secured by a Permitted Lien; provided that such
prohibitions and restraints are applicable by their terms only to the assets
that are subject to such Lien, (iv) any document, agreement or instrument that
imposes customary restrictions on Equity Interests and (v) any agreement,
instrument or other arrangement pertaining to any sale or other disposition of
any asset permitted by this Agreement so long as the applicable restrictions (i)
only apply to such assets and (ii) do not restrict prior to the consummation of
such sale or disposition the creation or existence of the Liens in favor of the
Collateral Agent pursuant to the Security Documents or otherwise required by
this Agreement, or the incurrence or payment of Indebtedness under this
Agreement or the ability of the Borrower and its Subsidiaries to perform any
other obligation under any of the Loan Documents.

 

106

 

 

Section 6.07.         Certain Financial Covenants.

 

(a)          Minimum Stockholder’s Equity. The Borrower will not permit
Stockholders’ Equity as of the last day of any fiscal quarter of the Borrower to
be less than the greater of (i) 40% of the total assets of the Borrower and its
Subsidiaries as at the last day of such fiscal quarter (determined on a
consolidated basis, without duplication, in accordance with GAAP) and (ii) the
sum of (x) $400,000,000 plus (y) 50% of the aggregate net proceeds of all sales
of Equity Interests by the Borrower and its Subsidiaries after the Restatement
Effective Date (other than the proceeds of sales of Equity Interests by and
among the Borrower and its Subsidiaries).

 

(b)          Asset Coverage Ratio. The Borrower will not permit the Asset
Coverage Ratio to be less than 2.10 to 1 at any time.

 

(c)          Consolidated Interest Coverage Ratio. The Borrower will not permit
the Consolidated Interest Coverage Ratio to be less than 2.50 to 1 as of the
last day of any fiscal quarter of the Borrower.

 

(d)          Liquidity Test The Borrower will not permit the aggregate Value of
the Eligible Portfolio Investments that can be converted to Cash in fewer than
10 Business Days without more than a 5% change in price to be less than 10% of
the Covered Debt Amount for more than 30 Business Days during any period when
the Adjusted Covered Debt Balance is greater than 90% of the Adjusted Borrowing
Base.

 

(e)          Obligors’ Net Worth Test. The Borrower will not permit the
Obligors’ Net Worth to be less than $400,000,000 at any time.

 

107

 

 

Section 6.08.         Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any transactions with any
of its Affiliates, even if otherwise permitted under this Agreement, except
(i) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Obligors not involving any other Affiliate, (iii) transactions between or among
the Obligors and any SBIC Subsidiary or any “downstream affiliate” (as such term
is used under the rules promulgated under the Investment Company Act) company of
an Obligor at prices and on terms and conditions not less favorable to the
Obligors than could be obtained at the time on an arm’s-length basis from
unrelated third parties, (iv) Restricted Payments permitted by Section 6.05,
dispositions permitted by Section 6.03(f) and Investments permitted by Section
6.04(e), (v)  the transactions provided in the Affiliate Agreements as the same
may be amended in accordance with Section 6.11(b), (vi) existing transactions
with Affiliates as set forth in Schedule 6.08, (vii) transactions with one or
more affiliates permitted by an exemptive order issued by the SEC to the
Borrower substantially consistent with the terms described in that certain
Amendment No. 4 to the Application for an Amended Order Pursuant to Sections
57(a)(4) and 57(i) of the Investment Company Act of 1940, and Rule 17d-1 under
the Act Permitting Certain Joint Transactions Otherwise Prohibited by Section
57(a)(4) of the Act, filed with the SEC on September 25, 2013 by the Borrower,
Sierra Income Corporation, the Investment Advisor and certain of their
affiliates set forth therein (the “Exemptive Order”), or (viii) the payment of
compensation and reimbursement of expenses of directors in a manner consistent
with current practice of the Borrower and general market practice, and
indemnification to directors in the ordinary course of business.

 

Section 6.09.         Lines of Business. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Immaterial Subsidiaries) to, engage
to any material extent in any business other than in accordance with its
Investment Policies.

 

Section 6.10.         No Further Negative Pledge. The Borrower will not, and
will not permit any of its Subsidiaries (other than Financing Subsidiaries) to,
enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Obligor to create, incur, assume or suffer to exist any Lien
upon any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (a) this
Agreement and the other Loan Documents, the Term Loan Credit Facility and all
documents related thereto and documents with respect to Indebtedness permitted
under Section 6.01(b); (b) covenants in documents creating Liens permitted by
Section 6.02 (including covenants with respect to Designated Indebtedness
Obligations or Designated Indebtedness Holders under (and, in each case, as
defined in) the Guarantee and Security Agreement) prohibiting further Liens on
the assets encumbered thereby; (c) customary restrictions contained in leases
not subject to a waiver; (d) any document, agreement or instrument that imposes
customary restrictions on Equity Interests and (e) any other agreement that does
not restrict in any manner (directly or indirectly) Liens created pursuant to
the Loan Documents on any Collateral securing the “Secured Obligations” under
and as defined in the Guarantee and Security Agreement and does not require the
direct or indirect granting of any Lien securing any Indebtedness or other
obligation by virtue of the granting of Liens on or pledge of property of any
Obligor to secure the Loans or any Hedging Agreement.

 

108

 

 

Section 6.11.         Modifications of Indebtedness and Affiliate Agreements.
The Borrower will not, and will not permit any of its Subsidiaries to, consent
to any modification, supplement or waiver of:

 

(a)          any of the provisions of any agreement, instrument or other
document evidencing or relating to any Term Loan Indebtedness, Secured
Longer-Term Indebtedness, Unsecured Longer-Term Indebtedness or Unsecured
Shorter-Term Indebtedness that would result in such Indebtedness not meeting the
requirements of the definition of “Term Loan Indebtedness”, “Secured Longer-Term
Indebtedness”, “Unsecured Longer-Term Indebtedness” or “Unsecured Shorter-Term
Indebtedness”, as applicable, set forth in Section 1.01 of this Agreement,
unless, in the case of Unsecured Longer-Term Indebtedness, such Indebtedness
would have been permitted to be incurred as Unsecured Shorter-Term Indebtedness
at the time of such modification, supplement or waiver and the Borrower so
designates such Indebtedness as “Unsecured Shorter-Term Indebtedness” (whereupon
such Indebtedness shall be deemed to constitute “Unsecured Shorter-Term
Indebtedness” for all purposes of this Agreement);

 

(b)          any of the Affiliate Agreements, unless such modification,
supplement or waiver is not materially less favorable to the Borrower than could
be obtained on an arm’s-length basis from unrelated third parties.

 

The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent, freely amend, restate, terminate, or otherwise modify any documents,
instruments and agreements evidencing, securing or relating to Indebtedness
permitted pursuant to Section 6.01(d) and (e), including increases in the
principal amount thereof, modifications to the advance rates and/or
modifications to the interest rate, fees or other pricing terms; provided that
no such amendment, restatement or modification shall, unless Borrower complies
with the terms of Section 5.08(a)(i) hereof, cause a Financing Subsidiary to
fail to be a “Financing Subsidiary” in accordance with the definition thereof.

 

Section 6.12.         Payments of Term Loans and Longer-Term Indebtedness. The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Financing Subsidiaries) to, purchase, redeem, retire or otherwise acquire for
value, or set apart any money for a sinking, defeasance or other analogous fund
for the purchase, redemption, retirement or other acquisition of or make any
voluntary payment or prepayment of the principal of or interest on, or any other
amount owing in respect of, any Term Loan Indebtedness, Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness (other than (i) the
refinancing of Term Loan Indebtedness, Secured Longer-Term Indebtedness or
Unsecured Longer-Term Indebtedness with Term Loan Indebtedness, Secured
Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness permitted under
Section 6.01, or (ii) with the proceeds of any issuance of Equity Interests, in
each case to the extent not required to be used to prepay Loans), except for
(a) regularly scheduled payments, prepayments or redemptions of principal and of
interest in respect thereof required pursuant to the instruments evidencing such
Indebtedness and the payment when due of the types of fees and expenses that are
customarily paid in connection with such Indebtedness (it being understood that
the making of any such payment, prepayment or redemption, other than regularly
scheduled payments of interest and the payment when due of the types of fees and
expenses customarily paid in connection with such Indebtedness, shall constitute
an Event of Default under Section 7(g)) (it being further understood that: (w)
the conversion features into Permitted Equity Interests under convertible notes;
(x) the triggering of such conversion and/or settlement thereof solely with
Permitted Equity Interests; and (y) any cash payment on account of interest or
expenses on such convertible notes made by the Borrower in respect of such
triggering and/or settlement thereof, shall be permitted under this clause (a)),
or (b) payments and prepayments of Term Loan Indebtedness or Secured Longer-Term
Indebtedness required to comply with requirements of Section 2.08(b), and in the
case of Term Loan Indebtedness, Section 2.08(e).

 

109

 

 

Section 6.13.         Modification of Investment Policies. Other than with
respect to Permitted Policy Amendments, the Borrower will not amend, supplement,
waive or otherwise modify in any material respect the Investment Policies as in
effect on the Restatement Effective Date.

 

Section 6.14.         SBIC Guarantee. The Borrower will not, nor will it permit
any of its Subsidiaries to, cause or permit the occurrence of any event or
condition that would result in any recourse to any Obligor under any Permitted
SBIC Guarantee.

 

Section 6.15.         Derivative Transactions. The Borrower will not, nor will
it permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any derivative, swap or other similar transactions or agreements, except
for Hedging Agreements to the extent permitted pursuant to Sections 6.01(e) and
6.04(c).

 

Article VII

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)          the Borrower shall fail to pay any principal of any Loan
(including, without limitation, any principal payable under Section 2.08(b) or
(c)) when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made in any material respect;

 

110

 

 

(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.01(e), Section 5.02(a),
Section 5.03 (with respect to the Borrower’s and its Subsidiaries’ existence
only, and not with respect to the Borrower’s and its Subsidiaries’ rights,
licenses, permits, privileges or franchises), Sections 5.08(a) or (b),
Section 5.10, Section 5.12(c) or in Article VI or any Obligor shall default in
the performance of any of its obligations contained in Section 7 of the
Guarantee and Security Agreement or (ii) Section 5.01(f) or Sections 5.02(b),
(c) or (d) and, in the case of this clause (ii), such failure shall continue
unremedied for a period of five or more days after the Borrower has knowledge of
such failure;

 

(e)          the Borrower or any Obligor, as applicable, shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in clause (a), (b) or (d) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

 

(f)          the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
taking into account any applicable grace period;

 

(g)          (i) any event or condition occurs that (a) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (b) shall continue
unremedied for any applicable period of time sufficient to enable or permit the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause all or any portion of such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, unless, in the case of this clause (b), such
event or condition is no longer continuing or has been waived in accordance with
the terms of such Material Indebtedness such that the holder or holders thereof
or any trustee or agent on its or their behalf are no longer enabled or
permitted to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, or (ii) the Borrower or any of its Subsidiaries shall make any
payment, prepayment, repurchase, redemption or defeasance of the type described
in clause (i) above (and, in the case of Secured Longer-Term Indebtedness or
Unsecured Longer-Term Indebtedness, regardless of whether such Indebtedness is
Material Indebtedness at such time) ; provided that this clause (g) shall not
apply to (1) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;
(2) convertible debt that becomes due as a result of a conversion, repurchase or
redemption event provided that such conversion, repurchase or redemption is
settled only with Permitted Equity Interests or (3) cash payments of interest
and expenses solely in connection with the convertible debt described in clause
(2) above.

 

111

 

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed and unstayed for a period of 60 or more days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)          the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)          the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against the Borrower or any of
its Subsidiaries (other than Immaterial Subsidiaries) or any combination thereof
and (i) the same shall remain undischarged for a period of 30 consecutive days
following the entry of such judgment during which 30 day period such judgment
shall not have been vacated, stayed, discharged or bonded pending appeal, or
liability for such judgment amount shall not have been admitted by an insurer of
reputable standing, or (ii) any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) to enforce any such judgment;

 

(l)          an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)          an Investment Advisor Departure Event shall occur;

 

(n)          a Change in Control shall occur;

 

(o)          any SBIC Subsidiary shall become the subject of an enforcement
action and be transferred into liquidation status by the SBA;

 

112

 

 

(p)          the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments held by Obligors having an aggregate Value in
excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be, valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or
therein) in favor of the Collateral Agent (or any Obligor or any Affiliate of an
Obligor shall so assert in writing), free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents), except as a result of a disposition of Portfolio Investments in a
transaction or series of transactions permitted under this Agreement and except
to the extent that any such loss of perfection results from the failure of the
Collateral Agent to maintain possession of certificates representing securities
pledged under the Guarantee and Security Agreement; provided that if such
default is as a result of any action of the Administrative Agent or Collateral
Agent or a failure of the Administrative Agent or Collateral Agent to take any
action within its control, then there shall be no Default or Event of Default
hereunder unless such default shall continue unremedied for a period of ten (10)
consecutive Business Days after the earlier of (i) the Borrower becoming aware
of such default and (ii) the Borrower’s receipt of written notice of such
default thereof from the Administrative Agent, unless, in each case, the
continuance thereof is a result of a failure of the Collateral Agent or
Administrative Agent to take an action within their control (and the Borrower
has requested that the Collateral Agent or Administrative Agent to take such
action);

 

(q)          except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by any Obligor, or there shall be any actual invalidity of
any guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing; or

 

(r)          the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee.

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

113

 

 

Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) the Commitments shall
automatically and without further act be terminated, (ii) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the Designated Obligations under each Loan in which it shall participate as of
such date, such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Designated Obligations under each of the Loans, whether or not
such Lender shall previously have participated therein, and (b) simultaneously
with the deemed exchange of interests pursuant to clause (a) above, the
interests in the Designated Obligations to be received in such deemed exchange
shall, automatically and with no further action required, be converted into the
Dollar Equivalent of such amount (as of the Business Day immediately prior to
the CAM Exchange Date) and on and after such date all amounts accruing and owed
to the Lenders in respect of such Designated Obligations shall accrue and be
payable in Dollars at the rate otherwise applicable hereunder. Each Lender, each
Person acquiring a participation from any Lender as contemplated by Section 9.04
and the Borrower hereby consents and agrees to the CAM Exchange. It is
understood and agreed that the CAM Exchange, in itself, will not affect the
aggregate amount of Designated Obligations owing by the Obligors. The Borrower
and the Lenders agree from time to time to execute and deliver to the
Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Borrower to execute or deliver or of
any Lender to accept such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

 

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment). Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of a
Designated Obligation shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance herewith.

 

Article VIII

THE ADMINISTRATIVE AGENT

 

Section 8.01.         Appointment of the Administrative Agent. Each of the
Lenders hereby irrevocably appoints the Administrative Agent as its agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.

 

Section 8.02.         Capacity as Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any of its Subsidiaries or other Affiliate thereof as if it were
not the Administrative Agent hereunder.

 

114

 

 

Section 8.03.         Limitation of Duties; Exculpation. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 8.04.         Reliance. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Section 8.05.         Sub-Agents. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

115

 

 

Section 8.06.         Resignation; Successor Administrative Agent. The
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld (provided that
no such consent shall be required if an Event of Default has occurred and is
continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 

Section 8.07.         Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.08.         Modifications to Loan Documents. Except as otherwise
provided in Section 9.02(b) or 9.02(c) with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Loan Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to (1) release any Lien covering
property that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders have consented and (2)
release from the Guarantee and Security Agreement any “Subsidiary Guarantor”
(and any property of such Subsidiary Guarantor) that is designated as a
Structured Subsidiary in accordance with this Agreement or which is no longer
required to be a “Subsidiary Guarantor”, so long as in the case of this clause
(2): (A) immediately after giving effect to any such release (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Indebtedness)
the Covered Debt Amount does not exceed the Borrowing Base and the Borrower
delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 120% of the Covered Debt Amount and (C) no
Default has occurred and is continuing.

 

116

 

 

Article IX

MISCELLANEOUS

 

Section 9.01.         Notices; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or (to the extent permitted by
Section 9.01(b)) e-mail, as follows:

 

(i)          if to the Borrower, to it at:

 

Medley Capital Corporation
375 Park Ave, Suite 3304
New York, NY 10152

Attention: Richard Allorto

Telecopy Number: (212) 759-0091

Direct Telephone: (646) 465-7898
Main Telephone: (212) 759-0777

E-mail: rallorto@medleycapital.com

 

with a copy to (which shall not
constitute notice):

 

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

 

117

 

 

Attention: Jay R. Alicandri, Esq.

Telecopy Number: 212-698-3599

E-mail: jay.alicandri@dechert.com

(ii)         if to the Administrative Agent, to it at:

 

ING Capital LLC

1325 Avenue of the Americas

New York, New York 10019
Attention: Mark LaGreca
Telecopy Number: (646) 424 - 8223

Telephone Number: (646) 815 – 3682

E-mail: mark.lagreca@ ing.com and
DLNYLoanAgencyTeam@ing.com

 

with a copy to (which shall not
constitute notice):

 

ING Capital LLC

1325 Avenue of the Americas

New York, New York 10019
Attention: Patrick Frisch
Telecopy Number: (646) 424-6919

Telephone Number: (646) 424-6912

E-mail: patrick.frisch@ ing.com

 

with a copy to (which shall not
constitute notice):

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Terry E. Schimek, Esq.
Telecopy Number: (212) 757-3990
Telephone Number: (212) 373-3005

 

E-mail: tschimek@paulweiss.com

 

(iii)        if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

118

 

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)          Documents to be Delivered under Sections 5.01 and 5.12(a). For so
long as a Debtdomain™ or equivalent website is available to each of the Lenders
hereunder, the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Debtdomain™ or such
equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website.

 

Section 9.02.         Waivers; Amendments.

 

(a)          No Deemed Waivers Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

119

 

 

(b)          Amendments to this Agreement. Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that, subject to Section 2.16(b), no such agreement
shall

 

(i)          increase the Commitment of any Lender without the written consent
of such Lender,

 

(ii)         reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby,

 

(iii)        postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable to a Lender hereunder, or
reduce the amount or waive or excuse any such payment, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
directly affected thereby,

 

(iv)        change Section 2.15(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments, or making of disbursements, required thereby
without the written consent of each Lender directly affected thereby,

 

(v)         change any of the provisions of this Section or the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender,

 

(vi)        change any of the provisions of the definition of the term “Agreed
Foreign Currency” or any other provision hereof specifying the Foreign
Currencies in which each Multicurrency Lender must make Multicurrency Loans, or
make any determination or grant any consent hereunder with respect to the
definition of “Agreed Foreign Currencies” without the written consent of each
Multicurrency Lender, or

 

(vii)       permit the assignment or transfer by the Borrower of any of its
rights or obligations under any Loan Document without the consent of each
Lender;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, and (y) the consent of
Lenders holding not less than two-thirds of the total Revolving Credit Exposures
and unused Commitments will be required for (A) any change adverse to the
Lenders affecting the provisions of this Agreement relating to the Borrowing
Base (including the definitions used therein), or the provisions of
Section 5.12(b)(ii), and (B) any release of any material portion of the
Collateral other than for fair value or as otherwise permitted hereunder or
under the other Loan Documents (subject to Section 9.02(c)(ii)).

 

120

 

 

(c)          Amendments to Security Documents.  No Security Document nor any
provision thereof may be waived, amended or modified, except to the extent
otherwise expressly contemplated by the Guaranty and Security Agreement, and the
Liens granted under the Guaranty and Security Agreement may not be spread to
secure any additional obligations (including any increase in Loans hereunder and
in Term Loans under the Term Loan Credit Facility, but excluding any such
increase pursuant to (x) a Commitment Increase under Section 2.06(f) and/or
(y) a commitment increase permitted under the Term Loan Credit Facility to an
amount such that immediately after giving effect to such increase(s), the sum of
(i) the total Commitments of all of the Lenders hereunder and (ii) the aggregate
outstanding principal amount of the Term Loans as of the date of such increase
is not greater than the lesser of (x) 100% of the Obligors’ Net Worth at such
date and (y) the amount set forth in Section 2.06(f)(i)(B)(y) as in effect from
time to time) except to the extent otherwise expressly contemplated by the
Guaranty and Security Agreement or except pursuant to an agreement or agreements
in writing entered into by the Borrower, and by the Collateral Agent with the
consent of the Required Lenders; provided that, subject to Section 2.16(b),
(i) without the written consent of the holders of not less than two-thirds of
the total Revolving Credit Exposures and unused Commitments, no waiver,
amendment or modification to the Guaranty and Security Agreement shall
(A) release any Obligor representing more than 10% of the Stockholder’s Equity
of the Borrower from its obligations under the Security Documents, (B) release
any guarantor representing more than 10% of the Stockholder’s Equity of the
Borrower under the Guarantee and Security Agreement from its guarantee
obligations thereunder, or (C) amend the definition of “Collateral” under the
Security Documents (except to add additional collateral) and (ii) without the
written consent of each Lender, no such agreement shall (W) release all or
substantially all of the Obligors from their respective obligations under the
Security Documents, (X) release all or substantially all of the collateral
security or otherwise terminate all or substantially all of the Liens under the
Security Documents, (Y) release all or substantially all of the guarantors under
the Guarantee and Security Agreement from their guarantee obligations
thereunder, or (Z) alter the relative priorities of the obligations entitled to
the Liens created under the Security Documents (except in connection with
securing additional obligations equally and ratably with the Loans and other
obligations hereunder) with respect to the collateral security provided thereby;
except that no such consent described in clause (i) or (ii) above shall be
required, and the Administrative Agent is hereby authorized (and so agrees with
the Borrower) to direct the Collateral Agent under the Guarantee and Security
Agreement, to release any Lien covering property (and to release any such
guarantor) that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders or the required number
or percentage of Lenders have consented, or otherwise in accordance with
Section 9.15.

 

(d)          Replacement of Non-Consenting Lender. If, in connection with any
proposed amendment, waiver or consent requiring (i) the consent of “each Lender”
or “each Lender affected thereby,” or (ii) the consent of “two-thirds of the
holders of the total Revolving Credit Exposures and unused Commitments”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower shall have the right, at its sole cost and expense, to replace each
such Non-Consenting Lender or Lenders with one or more replacement Lenders
pursuant to Section 2.17(b) so long as at the time of such replacement, each
such replacement Lender consents to the proposed change, waiver, discharge or
termination.

 

121

 

 

Section 9.03.         Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable
documented and out-of-pocket costs and expenses incurred by the Administrative
Agent, the Collateral Agent and their Affiliates, including the reasonable fees,
charges and disbursements of up to one counsel for the Administrative Agent and
the Collateral Agent collectively (other than the allocated costs of internal
counsel), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration (other than internal overhead
charges) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) including,
subject to the last sentence of this clause (a), all costs and expenses of the
Independent Valuation Provider, (ii) all reasonable documented and out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the
reasonable and documented fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect thereof and (iii) and all
reasonable documented and out-of-pocket costs, expenses, taxes, assessments and
other charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Security Document or any
other document referred to therein. Unless an Event of Default has occurred and
is continuing, the Borrower shall not be responsible for the reimbursement of
any fees, costs and expenses of the Independent Valuation Provider incurred
pursuant to Sections 5.06(b) and 5.12(b)(iii) in excess of the greater of (x)
$200,000 or (y) .05% of the Total Commitments, in each case in the aggregate
incurred for all such fees, costs and expenses in any 12-month period (the “IVP
Supplemental Cap”).

 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (other than Taxes or Other Taxes which shall
only be indemnified by the Borrower to the extent provided in Section 2.14),
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee (other than the allocated costs of internal counsel),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby (including, without
limitation, any arrangement entered into with an Independent Valuation
Provider), (ii) any Loan or the use of the proceeds therefrom or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether brought by the Borrower or any third party or regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (1) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
from the willful misconduct or gross negligence of such Indemnitee, (2) result
from a claim brought against such Indemnitee for a material breach of such
Indemnitee’s obligations under this Agreement or the other Loan Documents, if
there has been a final and nonappealable judgment against such Indemnitee on
such claim as determined by a court of competent jurisdiction or (3) result from
a claim arising as a result of a dispute between Indemnitees (other than (x) any
dispute involving claims against the Administrative Agent, in each case in their
respective capacities as such, and (y) claims arising out of any act or omission
by the Borrower or its Affiliates).

 

122

 

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor; provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

 

(c)          Reimbursement by Lenders. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section (and without limiting its obligation to do
so) or to the extent that the fees, costs and expenses of the Independent
Valuation Provider incurred pursuant to Section 5.12(b)(iii) exceed the IVP
Supplemental Cap for any 12-month period (provided that prior to incurring
expenses in excess of the IVP Supplemental Cap, the Administrative Agent shall
have afforded the Lenders an opportunity to consult with the Administrative
Agent regarding such expenses), each Lender severally agrees to pay to the
Administrative Agent, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

 

(d)          Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof.

 

(e)          Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

 

(f)          The Administrative Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower or any of its
Subsidiaries, their stockholders and/or their affiliates. The Borrower and each
of its Subsidiaries each acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower and its Subsidiaries, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) except as otherwise provided in any of the Loan Documents, no
Lender has assumed an advisory or fiduciary responsibility in favor of the
Borrower or any of its Subsidiaries, any of their stockholders or affiliates
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower or any of its Subsidiaries, their stockholders or their
affiliates on other matters) and (y) each Lender is acting hereunder solely as
principal and not as the agent or fiduciary of the Borrower or any of its
Subsidiaries, their management or stockholders. The Borrower and each Obligor
each acknowledge and agree that it has consulted legal and financial advisors to
the extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. The Borrower and each Obligor each agree that it will not claim that
any Lender has rendered advisory services hereunder of any nature or respect, or
owes a fiduciary duty to the Borrower or any of its Subsidiaries, in each case,
in connection with such transactions contemplated hereby or the process leading
thereto.

 

123

 

 

Section 9.04.         Successors and Assigns.

 

(a)          Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender which is not in accordance with this Section shall be
treated as provided in the last sentence of Section 9.04(b)(iii)). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders.

 

(i)          Assignments Generally. Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:

 

(A)         the Borrower; provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default has occurred and is continuing, any other assignee, and
(ii) the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received written notice thereof; and

 

(B)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment by a Lender to an
Affiliate of a Lender with prior written notice by such Lender to the
Administrative Agent.

 

124

 

 

(ii)         Certain Conditions to Assignments. Assignments shall be subject to
the following additional conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of a Class, the amount of the Commitment or Loans of such
Class of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

 

(B)         each partial assignment of any Class of Commitments or Loans shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement in respect of such Class of
Commitments and Loans;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated (except in the case of an assignment pursuant to
Section 2.17(b)); and

 

(D)         the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(iii)        Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.

 

125

 

 

(c)          Maintenance of Registers by Administrative Agent. The
Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount and “stated interest” for tax purposes of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Registers” and each
individually, a “Register”). The entries in the Registers shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Registers pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Registers shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)          Acceptance of Assignments by Administrative Agent. Upon its receipt
of a duly completed Assignment and Assumption executed by an assigning Lender
and an assignee, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e)          Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.12 (or any other increased costs protection provision),
2.13 or 2.14. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the
Lenders and the Borrower, and each of the Administrative Agent, the Lenders and
the Obligors shall be entitled to rely upon and deal solely with the Granting
Lender with respect to Loans made by or through its SPC. The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender.

 

126

 

 

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (1) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

 

(f)          Participations. Any Lender may sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15(d) as though it were
a Lender hereunder.

 

(g)          Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.12 or 2.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.

 

127

 

 

(h)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

 

(i)          No Assignments or Participations to the Borrower or Affiliates or
Certain Other Persons. Anything in this Section to the contrary notwithstanding,
no Lender may (i) assign or participate any interest in any Commitment or Loan
held by it hereunder to the Borrower or any of its Affiliates or Subsidiaries
without the prior consent of each Lender, or (ii) assign any interest in any
Commitment or Loan held by it hereunder to a natural person or to any Person
known by such Lender at the time of such assignment to be a Defaulting Lender, a
Subsidiary of a Defaulting Lender or a Person who, upon consummation of such
assignment would be a Defaulting Lender.

 

(j)          Multicurrency Lenders. Any assignment by a Multicurrency Lender, so
long as no Event of Default has occurred and is continuing, must be to a Person
that is able to fund and receive payments on account of each outstanding Agreed
Foreign Currency at such time without the need to obtain any authorization
referred to in clause (c) of the definition of “Agreed Foreign Currency.”

 

Section 9.05.         Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

Section 9.06.         Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)          Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when provided in Section 4.01, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

128

 

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 9.07.         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08.         Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Obligor against any of and all the obligations of any Obligor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
set-off and application.

 

Section 9.09.         Governing Law; Jurisdiction; Etc.

 

(a)          Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)          Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

129

 

 

(c)          Waiver of Venue. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)          Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 9.10.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11.         Judgment Currency. This is an international loan
transaction in which the specification of Dollars or any Foreign Currency, as
the case may be (the “Specified Currency”) and payment in New York City or the
country of the Specified Currency (the “Specified Place”) is of the essence, and
the Specified Currency shall be the currency of account in all events relating
to Loans denominated in the Specified Currency. Subject to Section 2.15(a), the
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency in
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

 

130

 

 

Section 9.12.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13.         Treatment of Certain Information; Confidentiality.

 

(a)          Treatment of Certain Information. The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, and the Commitments or the termination of this Agreement
or any provision hereof.

 

(b)          Confidentiality. Each of the Administrative Agent (including in its
capacity as the Collateral Agent) and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, provided that, so long as no Default or Event of Default
under clauses (a), (b), (h) or (i) of Article VII shall have occurred and be
continuing, the Administrative Agent and each Lender agree not to disclose any
confidential Information consisting of the underwriting memoranda or similar
materials delivered pursuant to Section 5.01(h) to a prospective assignee or
Participant that is a Direct Competitor, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) to any lender under the Term Loan Credit
Facility and the administrative agent and collateral agent for such lenders
(subject, in each case, to an agreement containing provisions substantially the
same as those of this Section (which may include the Term Loan Credit Facility
if it contains confidentiality provisions substantially the same as those of
this Section)), (h) with the consent of the Borrower, (i) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Loans, (ii) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers with respect to
the Loans, (j) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower, or (k) in
connection with the Lenders’ right to grant security interest pursuant to
Section 9.04(h) to the Federal Reserve Bank or any other central bank, or
subject to an agreement containing provisions substantially the same as those of
this Section, to any other pledgee or assignee pursuant to Section 9.04(h).

 

131

 

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Original Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 9.14.         USA PATRIOT Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with said Act.

 

Section 9.15.         Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Borrower may
reasonably request, all at the sole cost and expense of the Borrower.

 

132

 

 

Section 9.16.         Amendment and Restatement.

 

(a)          On the Restatement Effective Date, the Existing Credit Agreement
shall be amended and restated in its entirety by this Agreement, and the
Existing Credit Agreement shall thereafter be of no further force and effect,
except to evidence (i) the incurrence by the Borrower of the obligations under
the Existing Credit Agreement (whether or not such obligations are contingent as
of the Restatement Effective Date), (ii) the representations and warranties made
by the Borrower prior to the Restatement Effective Date and (iii) any action or
omission performed or required to be performed pursuant to such Existing Credit
Agreement prior to the Restatement Effective Date (including any failure, prior
to the Restatement Effective Date, to comply with the covenants contained in
such Existing Credit Agreement). The amendments and restatements set forth
herein shall not cure any breach thereof or any “Default” or “Event of Default”
under and as defined in the Existing Credit Agreement prior to the Restatement
Effective Date. This Agreement is not in any way intended to constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence payment of all or any portion of such obligations and
liabilities.

 

(b)          The terms and conditions of this Agreement and the Administrative
Agent’s and the Lenders’ rights and remedies under this Agreement and the other
Loan Documents shall apply to all of the obligations incurred under the Existing
Credit Agreement.

 

(c)          On and after the Restatement Effective Date, (i) all references to
the Existing Credit Agreement in the Loan Documents (other than this Agreement)
shall be deemed to refer to the Existing Credit Agreement, as amended and
restated hereby, (ii) all references to any Article, Section or sub-clause of
the Existing Credit Agreement in any Loan Document (other than this Agreement)
shall be deemed to be references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, on or after the
Restatement Effective Date, all references to this Agreement herein (including
for purposes of indemnification and reimbursement of fees) shall be deemed to be
references to the Existing Credit Agreement, as amended and restated hereby.

 

(d)          This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver, whether or not similar
and, except as expressly provided herein or in any other Loan Document, all
terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.

 

[Signature pages follow]

 

133

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  MEDLEY CAPITAL CORPORATION, as Borrower         By: /s/ Richard T. Allorto,
Jr.     Name: Richard T. Allorto, Jr.     Title: Chief Financial Officer

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  ING CAPITAL LLC, as Administrative Agent and a Lender         By: /s/ Patrick
Frisch     Name: Patrick Frisch     Title: Managing Director         By: /s/
Kunduck Moon     Name: Kunduck Moon     Title: Managing Director

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  Goldman Sachs Bank USA, as a Lender         By: /s/ Ryan Durkin     Name: Ryan
Durkin     Title: Authorized Signatory

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  BARCLAYS BANK PLC, as a Lender         By: /s/ Marguerite Sutton     Name:
Marguerite Sutton     Title: Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender         By: /s/ Doreen
Barr     Name: Doreen Barr     Title: Authorized Signatory         By: /s/
Lingzi Huang     Name: Lingzi Huang     Title: Authorized Signatory

 

 [Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  EVERBANK COMMERCIAL FINANCE, INC., as a Lender         By: /s/ Chris Tucker  
  Name: Chris Tucker     Title: Managing Director

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION, as a Lender         By: /s/ Richard Andersen    
Name: Richard Andersen     Title: Designated Signer

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  CITY NATIONAL BANK, as a Lender         By: /s/ Jennifer Velez     Name:
Jennifer Velez     Title: Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  SIGNATURE BANK, as a Lender         By: /s/ Maria Hegi     Name: Maria Hegi  
  Title: Senior Lender – VP

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  WESTERN ALLIANCE BANK, as a Lender         By: /s/ Richard Biers     Name:
Richard Biers     Title: AVP

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender         By: /s/ Michael Kusner    
Name: Michael Kusner     Title: Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  STATE STREET BANK AND TRUST COMPANY, as a Lender         By: /s/ John T. Daley
    Name: John T. Daley     Title: Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  BANKUNITED N.A., as a Lender         By: /s/ Jonathan Brand     Name: Jonathan
Brand     Title: VP

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  CUSTOMERS BANK, as a Lender         By: /s/ Lyle P. Cunningham     Name: Lyle
P. Cunningham     Title: SVP

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

  ALOSTAR BANK OF COMMERCE, as a New Lender         By: /s/ Brent Layton    
Name: Brent Layton     Title: Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

Solely in its capacity as Exiting Lender, and solely with respect to Section
2.02(f)(iii) of the Credit Agreement as in effect on the Restatement Effective
Date, and provided that no modification that increases its obligations shall be
permitted without its consent:

 

  ONEWEST BANK, N.A., as an Exiting Lender         By: /s/ David Ligon     Name:
David Ligon     Title: Executive Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

Solely in its capacity as Exiting Lender, and solely with respect to Section
2.02(f)(iii) of the Credit Agreement as in effect on the Restatement Effective
Date, and provided that no modification that increases its obligations shall be
permitted without its consent:

 

  CIT FINANCE LLC, as an Exiting Lender         By: /s/ Robert L. Klein    
Name: Robert L. Klein     Title: Director

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

